 

 

 

CREDIT AGREEMENT

among

GIBRALTAR INDUSTRIES, INC.,

GIBRALTAR STEEL CORPORATION OF NEW YORK,

KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swingline Lender, Letter of Credit Issuer, Lead
Arranger and Book Runner,

JPMORGAN CHASE BANK, N.A.
as Syndication Agent and Letter of Credit Issuer

HARRIS TRUST AND SAVINGS BANK
as Co-Documentation Agent,

HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agent,

MANUFACTURERS AND TRADERS TRUST COMPANY
as Co-Documentation Agent,

and

THE LENDERS NAMED HEREIN

$250,000,000

 

                                                                                                                                                                                                       
Dated:  As of April 1, 2005

TABLE OF CONTENTS

 

 

Page

ARTICLE I.

DEFINITIONS AND TERMS

1

1.1

Certain Defined Terms

1

1.2

Computation of Time Periods

24

1.3

Accounting Terms

24

1.4

Terms Generally

24

ARTICLE II.

AMOUNT AND TERMS OF LOANS

25

2.1

Loans

25

2.2

Borrowing, Continuation or Conversion of Loans

25

2.3

Pro Rata Borrowings; Disbursement of Funds

27

2.4

Evidence of Obligations

28

2.5

Interest

 28

2.6

Increased Costs, Illegality, etc

30

2.7

Breakage Compensation

32

2.8

Swingline Loans

33

2.9

Reserve

35

ARTICLE III.

LETTERS OF CREDIT

35

3.1

Letters of Credit

35

3.2

Letter of Credit Requests: Notices of Issuance

36

3.3

Agreement to Repay Letter of Credit Drawings

37

3.4

Letter of Credit Participations

38

3.5

Increased Costs

40

3.6

Guaranty of  Letter of Credit Obligations of Other Letter of Credit Obligors

41

ARTICLE IV.

FEES; COMMITMENTS

43

4.1

Fees

43

4.2

Voluntary Termination/Reduction of Commitments

44

4.3

Mandatory Adjustments of Commitments, etc

45

4.4

Increase in Total Commitment

45

ARTICLE V.

PAYMENTS

46

5.1

Voluntary Prepayments

46

5.2

Mandatory Prepayments

47

5.3

Method and Place of Payment

48

5.4

Net Payments

49

ARTICLE VI.

CONDITIONS PRECEDENT

51

6.1

Conditions Precedent at Closing Date

51

6.2

Conditions Precedent to All Credit Events

54

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

55

7.1

Corporate Status, etc

55

7.2

Corporate Power and Authority, etc

55

7.3

No Violation

55

7.4

Governmental Approvals

56

7.5

Litigation

56

7.6

Use of Proceeds; Margin Regulations

56

7.7

Financial Statements, etc.

56

7.8

Solvency

57

7.9

No Material Adverse Effect

57

7.10

Tax Returns and Payments

57

7.11

Title to Properties, etc

58

7.12

Lawful Operations, etc

58

7.13

Environmental Matters

58

7.14

Compliance with ERISA

59

7.15

Intellectual Property, etc

59

7.16

Investment Company Act, etc

60

7.17

Insurance

60

7.18

Certain Contracts; Labor Relations

60

7.19

True and Complete Disclosure

60

7.20

Anti-Terrorism Law Compliance

60

ARTICLE VIII.

AFFIRMATIVE COVENANTS

61

8.1

Reporting Requirements

61

8.2

Books, Records and Inspections

63

8.3

Insurance

64

8.4

Payment of Taxes and Claims

65

8.5

Corporate Franchises

65

8.6

Good Repair

65

8.7

Compliance with Statutes, etc.

65

8.8

Compliance with Environmental Laws

66

8.9

Fiscal Years, Fiscal Quarters

67

8.10

Certain Subsidiaries to Join in Subsidiary Guaranty

67

8.11

Additional Security; Further Assurances

68

8.12

Most Favored Covenant Status

69

8.13

Senior Debt

70

8.14

Anti-Terrorism Laws

70

ARTICLE IX.

NEGATIVE COVENANTS

70

9.1

Changes in Business

70

9.2

Consolidation, Merger, Acquisitions, Asset Sales, etc

70

9.3

Liens

71

9.4

Indebtedness

72

9.5

Investments and Guaranty Obligations

73

9.6

Dividends and Other Capital Distributions

74

9.7

Financial Covenants

74

9.8

Limitation on Certain Restrictive Agreements

74

9.9

Prepayments and Refinancings of Other Debt, etc

75

9.10

Transactions with Affiliates

75

9.11

Plan Terminations, Minimum Funding, etc

76

ARTICLE X.

EVENTS OF DEFAULT

76

10.1

Events of Default

76

10.2

Acceleration, etc

79

10.3

Application of Liquidation Proceeds

80

ARTICLE XI.

THE ADMINISTRATIVE AGENT

80

11.1

Appointment

80

11.2

Delegation of Duties

81

11.3

Exculpatory Provisions

81

11.4

Reliance by Administrative Agent

82

11.5

Notice of Default

82

11.6

Non-Reliance

82

11.7

Indemnification

83

11.8

The Administrative Agent in Individual Capacity

83

11.9

Successor Administrative Agent

84

11.10

No Reliance on Administrative Agent's Customer Identification Program

84

11.11

USA Patriot Act

85

11.12

Other Agents

85

ARTICLE XII.

MISCELLANEOUS

85

12.1

Payment of Expenses etc

85

12.2

Right of Setoff

87

12.3

Notices

87

12.4

Benefit of Agreement

88

12.5

No Waiver; Remedies Cumulative

91

12.6

Payments Pro Rata; Sharing of Setoffs, etc

91

12.7

Appointment of Borrower Representative.

93

12.8

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

93

12.9

Counterparts

94

12.10

Integration

94

12.11

Headings Descriptive

94

12.12

Amendment or Waiver

94

12.13

Survival of Indemnities

97

12.14

Domicile of Loans

97

12.15

Lender Register

97

12.16

Limitations on Liability of the Letter of Credit Issuers

97

12.17

General Limitation of Liability

98

12.18

No Duty

98

12.19

Lenders and Agent Not Fiduciary to Borrower, etc

98

12.20

Survival of Representations and Warranties

98

12.21

Severability

99

12.22

Independence of Covenants

99

12.23

Interest Rate Limitation

99

12.24

USA Patriot Act

99

 

Exhibit A                      Note
Exhibit B                      Notice of Borrowing, Continuation or Conversion
Exhibit C-1                   Subsidiary Guaranty
Exhibit C-2                   Security Agreement
Exhibit C-3                   Pledge Agreement
Exhibit D-1                   Solvency Certificate
Exhibit D-2                   Borrower's Closing Certificate
Exhibit E                       Assignment Agreement

Schedule 1-A               Lenders and Commitments
Schedule 1-B               Administrative Agent Addresses
Schedule 1-C               JPMorgan Chase Letters of Credit
Schedule 6.1                Prudential Amendment Documents
Schedule 7.1                Subsidiaries
Schedule 9.3                Liens
Schedule 9.4                Indebtedness
Schedule 9.5                Investments
Schedule 9.10              Transactions with Affiliates
 

THIS CREDIT AGREEMENT, dated as of April 1, 2005, among the following:

(i)         GIBRALTAR INDUSTRIES, INC., a Delaware corporation and GIBRALTAR
STEEL CORPORATION OF NEW YORK, a New York Corporation (each a "Borrower" and
collectively, the "Borrowers");

(ii)        the lending institutions from time to time party hereto (each a
"Lender" and collectively, the "Lenders");

(iii)       KEYBANK NATIONAL ASSOCIATION, a national banking association, as a
Lender, a Letter of Credit Issuer, and the lead arranger and administrative
agent (the "Administrative Agent");

(iv)       JPMORGAN CHASE BANK, N.A., a national banking association, as a
Lender, Letter of Credit Issuer and Syndication Agent (the "Syndication Agent").

(v)        HARRIS TRUST AND SAVINGS BANK, an Illinois banking corporation, and
HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association,
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York State banking corporation,
each as a Lender and co‑documentation agent (each a "Co-Documentation Agent" and
collectively, the "Co-Documentation Agents");

PRELIMINARY STATEMENTS:

(1)        The Borrowers have applied to the Lenders for credit facilities in
order to (a) refinance existing senior debt facilities, (b) provide working
capital and funds for general corporate and other lawful purposes, and (c)
provide funds for acquisitions of select stock and assets.

(2)        Subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the credit facility
provided for herein.

NOW, THEREFORE, it is agreed:

ARTICLE I
DEFINITIONS AND TERMS

1.1       Certain Defined Terms.  As used herein, the following terms shall have
the meanings herein specified unless the context otherwise requires:

"Acquisition" shall mean and include (whether in one transaction or a series of
transactions) (i) any acquisition on a going concern basis (whether by purchase,
lease or otherwise) of any facility and/or business or business unit operated by
any person that is not a Subsidiary of a Borrower, and (ii) acquisitions of a
majority of the outstanding equity or other similar interests in any such person
(whether by merger, stock purchase or otherwise).

"Additional Security Document" shall have the meaning provided in Section
8.11(a).

"Adjusted Eurodollar Rate" shall mean, with respect to each Interest Period for
a Eurodollar Loan, (i) the rate per annum appearing on the applicable electronic
page of Reuter's or Bloomberg's (or any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided by such service, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market), at approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period, divided (and
rounded to the nearest one hundredth of 1%) by (ii) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves and without benefit of credits for proration, exceptions or offsets
that may be available from time to time) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D);
provided, however, that in the event that the rate referred to in clause (i)
above is not available at any such time for any reason, then the rate referred
to in clause (i) shall instead be the average (rounded to the nearest ten
thousandth of 1%) of the rates at which Dollar deposits of $5,000,000 are
offered to the Reference Banks in the London interbank market at approximately
11:00 a.m. (London time), two Business Days prior to the commencement of such
Interest Period, for contracts that would be entered into at the commencement of
such Interest Period.

"Administrative Agent" shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 11.9.

"Affiliate" shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A person shall be deemed to control a second person if such
first person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by reason of such status, be considered an Affiliate of such person; and (y)
neither the Administrative Agent nor any Lender shall in any event be considered
an Affiliate of any Borrower or any other Credit Party or any of their
respective Subsidiaries.

"Agreement" shall mean this Credit Agreement, as the same may be from time to
time further modified, amended, restated or supplemented.

"Anti-Terrorism Law" means the USA Patriot Act or any other law pertaining to
the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

"Applicable Facility Fee Rate" shall mean:

(i)         Initially, until changed hereunder in accordance with the provisions
set forth in this definition, the Applicable Facility Fee Rate shall be 27.5
basis points;

(ii)        Commencing with the fiscal quarter of the Borrower ended on December
31, 2004, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Facility Fee Rate in accordance with the
following matrix, based on the Total Funded Debt to EBITDA Ratio:

Total Funded Debt to EBITDA
Ratio

Applicable Facility Fee Rate

Greater than 3.25 to 1.0

50.0 bps

Greater than 2.75 to 1.00 but less than or equal to 3.25 to 1.0

35.0 bps

Greater than 2.25 to 1.00, but less than or equal to 2.75 to 1.00

27.5 bps

Greater than 1.75 to 1.00, but less than or equal to 2.25 to 1.00

22.5 bps

Greater than 1.25 to 1.0, but less than or equal to 1.75 to 1.0

20.0 bps

Less than or equal to 1.25 to 1.0

17.5 bps

(iii)       Changes in the Applicable Facility Fee Rate based upon changes in
the Total Funded Debt to EBITDA Ratio shall become effective on the first day of
the month following each Financial Statement Due Date, based upon the Total
Funded Debt to EBITDA Ratio in effect at the end of the applicable period
covered (in whole or in part) by the financial statements to be delivered by the
applicable Financial Statement Due Date.  Notwithstanding the foregoing, during
any period when the Borrowers have failed to timely deliver their consolidated
financial statements referred to in Section 8.1(a) or (b), accompanied by the
certificate and calculations referred to in Section 8.1(c), the Applicable
Facility Fee Rate shall be the highest rate per annum indicated therefor in the
above matrix, regardless of the Total Funded Debt to EBITDA Ratio at such time. 
Any changes in the Applicable Facility Fee Rate shall be determined by the
Administrative Agent in accordance with the provisions set forth in this
definition and the Administrative Agent will promptly provide notice of such
determinations to the Borrower Representative and the Lenders.  Any such
determination by the Administrative Agent shall be conclusive and binding absent
manifest error.

"Applicable Lending Office" shall mean, with respect to each Lender, the office
or offices designated by such Lender to the Administrative Agent as such
Lender's lending office or offices for purposes of this Agreement.

"Applicable Margin" shall mean:

(i)         Initially, until changed hereunder in accordance with the following
provisions, the Applicable Margin shall be (A) 0.0 basis points for Base Rate
Loans, and (B) 97.5 basis points for Eurodollar Loans;

(ii)        Commencing with the fiscal quarter of the Borrowers ended on
December 31, 2004, and continuing with each fiscal quarter thereafter, the
Administrative Agent shall determine the Applicable Margin in accordance with
the following matrix, based on the Total Funded Debt to EBITDA Ratio:

Total Funded Debt to EBITDA Ratio

Applicable Margin for Base Rate Loans

Applicable Margin for Eurodollar Loans

Greater than 3.25 to 1.0

0 bps

137.5 bps

Greater than 2.75 to 1.00 but less than or equal to 3.25 to 1.0

0 bps

115.0 bps

Greater than 2.25 to 1.00 but less than or equal to 2.75 to 1.00

0 bps

97.5 bps

Greater than 1.75 to 1.00 but less than or equal to 2.25 to 1.00

0 bps

77.5 bps

Greater than 1.25 to 1.0 but less than or equal to 1.75 to 1.0

0 bps

67.5 bps

Less than or equal to 1.25 to 1.0

0 bps

57.5 bps

(iii)       Changes in the Applicable Margin based upon changes in the Total
Funded Debt to EBITDA Ratio shall become effective on the first day of the month
following each Financial Statement Due Date based upon the Total Funded Debt to
EBITDA Ratio in effect at the end of the applicable period covered (in whole or
in part) by the financial statements to be delivered by the applicable Financial
Statement Due Date.  Notwithstanding the foregoing provisions, during any period
when (A) the Borrowers have failed to timely deliver their consolidated
financial statements referred to in Section 8.1(a) or (b), accompanied by the
certificate and calculations referred to in Section 8.1(c) or (B) a Default
under Section 10.1(a) has occurred and is continuing, the Applicable Margin
shall be the highest rate per annum indicated therefor in the above matrix,
regardless of the Total Funded Debt to EBITDA Ratio at such time.  Any changes
in the Applicable Margin shall be determined by the Administrative Agent in
accordance with the provisions set forth in this definition and the
Administrative Agent will promptly provide notice of such determinations to the
Borrower Representative and the Lenders.  Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error.

"Approved Fund" shall mean a fund that is administered or managed by a Lender or
an Affiliate of a Lender.

"Asset Sale" shall mean the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of a Borrower or any Subsidiary) by a
Borrower or any Subsidiary to any person of any of their respective assets,
provided that the term Asset Sale specifically excludes (i) any sales, transfers
or other dispositions of inventory, or obsolete or excess furniture, fixtures,
equipment or other property, real or personal, tangible or intangible, in each
case in the ordinary course of business, and (ii) any Event of Loss.

"Authorized Officer" shall mean any of the following officers of the Borrower
Representative: the President, the Controller or the Chief Financial Officer.

"Bankruptcy Code" shall have the meaning provided in Section 10.1(h)(i).

"Base Rate" shall mean, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (i) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its prime rate, whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; and (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus 1/2 of 1% per annum.

"Base Rate Loan" shall mean each Loan bearing interest at a rate based upon the
Base Rate.

"Borrower" shall have the meaning provided in the first paragraph of this
Agreement.

"Borrower Representative" shall mean Gibraltar Industries, Inc.

"Borrowing" shall mean the incurrence of Loans consisting of one Type of Loan,
by the Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from Conversions or Continuations on a given date), having in the case
of Eurodollar Loans the same Interest Period.

"Business Day" shall mean (i) for all purposes other than as covered by clause
(ii) below, any day excluding Saturday, Sunday and any day that shall be in the
city in which the Payment Office is located a legal holiday or a day on which
banking institutions are authorized by law or other governmental actions to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, any day that
is a Business Day described in clause (i) and that is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

"Capital Distribution" shall mean a payment made, liability incurred or other
consideration given as a dividend, return of capital, share repurchase or other
distribution in respect of any Borrower's or any Subsidiary's capital stock or
other equity interest other than a distribution in the form of additional
capital stock.

"Capital Lease" as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
person.

"Capitalized Lease Obligations" shall mean all obligations under Capital Leases
of the Borrowers or any of their Subsidiaries in each case taken at the amount
thereof accounted for as liabilities identified as "capital lease obligations"
(or any similar words) on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

"Cash Equivalents" shall mean any of the following:

(i)         securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(ii)        Dollar denominated time deposits, certificates of deposit and
bankers' acceptances of (x) any Lender or (y) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank, an
"Approved Bank"), in each case with maturities of not more than three months
from the date of acquisition;

(iii)       commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short- term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody's, or guaranteed by any industrial company with
a long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody's, as the case may be, and in each case maturing
within 90 days after the date of acquisition;

(iv)       fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (i) above;

(v)        investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;

(vi)       investments in money market funds access to which is provided as part
of "sweep" accounts maintained with a Lender or an Approved Bank;

(vii)      investments in industrial development revenue bonds that (A) "re-set"
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established  broker dealer, and (C)
are supported by a direct pay letter of credit covering principal and accrued
interest that is issued by an Approved Bank; and

(viii)      investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii).

"CERCLA" shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
Section 9601 et seq.

"Change of Control" shall occur if:

(i)         during any period of two consecutive calendar years, individuals who
at the beginning of such period constituted the Board of Directors of Gibraltar
Industries, Inc. (together with any new directors (x) whose election by the
Board of Directors of Gibraltar Industries, Inc. was, or (y) whose nomination
for election by the shareholders of Gibraltar Industries, Inc. was (prior to the
date of the proxy or consent solicitation relating to such nomination), approved
by a vote of at least the majority of the directors then still in office who
either were directors at the beginning of such period or whose election or
nomination for election was previously so approved), shall cease for any reason
to constitute a majority of the directors then in office; or

(ii)        any person or group (as such term is defined in Section 13(d)(3) of
the 1934 Act), shall acquire, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 50%,
on a fully diluted basis, of the economic or voting interest in the capital
stock of Gibraltar Industries, Inc.

"Charges" shall have the meaning provided in Section 12.23.

"Claims" shall have the meaning set forth in the definition of "Environmental
Claims."

"Closing Date" shall mean the date upon which the conditions specified in
Section 6.1 are satisfied.

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

"Co-Documentation Agents" shall have the meaning provided in the first paragraph
of this Agreement and shall include any successors to any of the
Co-Documentation Agents.

"Collateral" shall mean any collateral covered by any Security Document.

"Commitment"  shall mean, with respect to each Lender, the amount, if any, set
forth opposite such Lender's name in Schedule 1 hereto as its "Commitment" as
the same may be reduced or increased from time to time pursuant to Section 4.2,
4.3, 4.4 and/or 10.2.

"Commitment Percentage" shall mean, at any time for any Lender with a
Commitment, the percentage obtained by dividing such Lender's Commitment by the
Total Commitment, provided, that if the Total Commitment has been terminated,
the Commitment Percentage for each Lender shall be determined by dividing such
Lender's Commitment immediately prior to such termination by the Total
Commitment immediately prior to such termination.

"Consideration" shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for the purchase.

"Consolidated Capital Expenditures" shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
in all events amounts expended or capitalized under Capital Leases and Synthetic
Leases but excluding any amount representing capitalized interest) by the
Borrowers and their Subsidiaries during that period that, in conformity with
GAAP, are or are required to be included in the property, plant or equipment
reflected in the consolidated balance sheet of the Borrowers and their
Subsidiaries.

"Consolidated Depreciation and Amortization Expense" shall mean, for any period,
all depreciation and amortization expenses of the Borrower and its Subsidiaries,
all as determined for the Borrowers and their Subsidiaries on a consolidated
basis in accordance with GAAP.

"Consolidated EBIT" shall mean, for any period, Consolidated Net Income for such
period; plus (A) the sum of the amounts for such period included in determining
such Consolidated Net Income of (i) Consolidated Interest Expense and (ii)
Consolidated Income Tax Expense, provided that, notwithstanding anything to the
contrary contained herein, the Borrowers' Consolidated EBIT for any Testing
Period shall (x) include the appropriate financial items for any person or
business unit that has been acquired by a Borrower for any portion of such
Testing Period prior to the date of acquisition on a pro forma basis (but
excluding anticipated operating synergies), and (y) exclude the appropriate
financial items for any person or business unit that has been disposed of by a
Borrower, for the portion of such Testing Period prior to the date of
disposition, in the case of clauses (x) and (y), subject to the Administrative
Agent's reasonable discretion and supporting documentation acceptable to the
Administrative Agent.

"Consolidated EBITDA" shall mean, for any period, Consolidated Net Income for
such period; plus (A) the sum of the amounts for such period included in
determining such Consolidated Net Income of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation and
Amortization Expense, and (iv) extraordinary and other non-recurring non-cash
losses and charges; less (B) gains on sales of assets and other extraordinary
gains and other non-recurring gains; all as determined for the Borrowers and
their Subsidiaries on a consolidated basis in accordance with GAAP; provided
that, notwithstanding anything to the contrary contained herein, the Borrowers'
Consolidated EBITDA for any Testing Period shall (x) include the appropriate
financial items for any person or business unit that has been acquired by a
Borrower for any portion of such Testing Period prior to the date of acquisition
on a pro forma basis (but excluding anticipated operating synergies), and (y)
exclude the appropriate financial items for any person or business unit that has
been disposed of by a Borrower, for the portion of such Testing Period prior to
the date of disposition, in the case of clauses (x) and (y), subject to the
Administrative Agent's reasonable discretion and supporting documentation
acceptable to the Administrative Agent.

"Consolidated Income Tax Expense" shall mean, for any period, all provisions for
taxes based on the net income of the Borrowers or any of their Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), all as determined for the Borrowers and
their Subsidiaries on a consolidated basis in accordance with GAAP.

"Consolidated Interest Expense" shall mean, for any period, total interest
expense (including that which is capitalized, that which is attributable to
Capital Leases or Synthetic Leases and the pre-tax equivalent of dividends
payable on Redeemable Stock) of the Borrowers and their Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Borrowers
and their Subsidiaries including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and net costs
under Hedge Agreements.

"Consolidated Net Income" shall mean for any period, the net income (or loss) of
the Borrowers and their Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP.

"Consolidated Net Rent Expense" shall mean, for any period, the total amount of
rent or similar obligations required to be paid during such period by the
Borrowers or any of their Subsidiaries in respect of Operating Leases, as
determined on a consolidated basis for such period taken as a single accounting
period determined in conformity with GAAP.

"Consolidated Net Worth" shall mean at any time for the determination thereof
all amounts that, in conformity with GAAP, would be included under the caption
"total stockholders' equity" (or any like caption) on a consolidated balance
sheet of the Borrower as at such date, provided that in no event shall
Consolidated Net Worth include any amounts in respect of Redeemable Stock.

"Consolidated Senior Funded Debt" shall mean the Consolidated Total Funded Debt
exclusive of Subordinated Indebtedness.

"Consolidated Total Funded Debt" shall mean the sum (without duplication) of all
Indebtedness of the Borrowers and each of their Subsidiaries for borrowed money,
all as determined on a consolidated basis.

"Continue," "Continuation" and "Continued" each refers to a continuation of
Eurodollar Loans for an additional Interest Period as provided in Section 2.2.

"Convert", "Conversion" and "Converted" each refers to a conversion of Loans of
one Type into Loans of another Type, pursuant to Section 2.2 or 2.6(b).

"Credit Documents" shall mean this Agreement, the Notes, the Subsidiary
Guaranty, the Security Documents and any Letter of Credit Document.

"Credit Event" shall mean any Borrowing, Conversion or Continuation or the
issuance of any Letter of Credit or amendment to any Letter of Credit Document
that increases the stated Amount of any Letter of Credit, or renews or extends
the expiry date of any Letter of Credit.

"Credit Party" shall mean any of the Borrowers and each Subsidiary Guarantor.

"Default" shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

"Defaulting Lender" shall mean any Lender with, respect to which a Lender
Default is in effect.

"Designated Hedge Agreement" shall mean any Hedge Agreement to which a Borrower
or any of its Subsidiaries is a party and as to which a Lender or any of its
Affiliates is a counterparty that, pursuant to a written instrument signed by
the Administrative Agent, has been designated as a Designated Hedge Agreement so
that the Borrower's or Subsidiaries' counterparty's credit exposure thereunder
will be entitled to share in the benefits of the Subsidiary Guaranty and the
Security Documents to the extent the Subsidiary Guaranty and such Security
Documents provide guarantees or security for creditors of a Borrower or any
Subsidiary under Designated Hedge Agreements.  Notwithstanding the foregoing,
any Hedge Agreement relating to any Indebtedness of a Borrower under this
Agreement shall be deemed to be a Designated Hedge Agreement without the need
for a written instrument signed by the Administrative Agent.

"Dollars" and the sign "$" each means lawful money of the United States.

"Domestic Subsidiary" shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States possession.

"Eligible Assignee" means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
and (d) any other person (other than a natural person) approved by (i) the
Administrative Agent, (ii) each Letter of Credit Issuer, and (iii) unless an
Event of Default has occurred and is continuing, the Borrower Representative
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, "Eligible Assignee" shall not include any
Borrower or any of the Borrowers' Affiliates or Subsidiaries.

"Environmental Claims" shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
"Claims"), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

"Environmental Law" shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment issued to or rendered against
a Borrower or any of its Subsidiaries relating to the environment, employee
health and safety or Hazardous Materials, including, without limitation, CERCLA;
RCRA; the Federal Water Pollution Control Act, 33 U.S.C. Section 2601 et seq.;
the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Safe Drinking Water Act,
42 U.S.C. Section 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. Section
2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. Section 1801 et seq. and the Occupational Safety and Health Act,
29 U.S.C. Section 651 et seq. (to the extent it regulates occupational exposure
to Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

"ERISA Affiliate" shall mean each person (as defined in Section 3(9) of ERISA),
which together with a Borrower or a Subsidiary of the Borrowers, would be deemed
to be a "single employer" (i) within the meaning of Section 414(b), (c), (m) or
(o) of the Code or (ii) as a result of a Borrower or a Subsidiary of a Borrower
being or having been a general partner of such person.

"Eurodollar Loans" shall mean each Loan bearing interest at a rate based on the
Adjusted Eurodollar Rate.

"Event of Default" shall have the meaning provided in Section 10.1.

"Event of Loss" shall mean, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever, (ii)
the destruction or damage of a portion of such property from any casualty or
similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage,
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property, or (iv) in the case of any property located upon a
Leasehold, the termination or expiration of such Leasehold if such termination
is likely to materially impair the Agent's access to any material portion of the
Collateral.

"Excluded Subsidiaries" shall mean GIT Ltd., Gibraltar Construction Products,
Inc. and GSC Flight Service, Inc.

"Exemption Certificate" shall have the meaning provided in Section 5.4(b).

"Existing Credit Agreement" shall mean that certain Fourth Amended and Restated
Senior Secured Credit Agreement, dated as of June 28, 2002, among the Borrower,
the lenders party thereto, and JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), as Agent, as amended.

"Existing Letters of Credit" shall mean, collectively, the Letters of Credit
issued by JPMorgan Chase Bank, N.A. listed on Schedule 1-C for the account of a
Borrower.

"Facility" shall mean the credit facility evidenced by the Total Commitment.

"Facility Fees" shall have the meaning provided in Section 4.1(a).

"Facility Termination Date" shall mean the earlier of (i) April 1, 2010, or (ii)
the date that the Total Commitment is terminated pursuant to Section 10.2
hereof.

"Federal Funds Effective Rate" shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

"Fees" shall mean all amounts payable pursuant to, or referred to in, Section
4.1, together with any other fees payable pursuant to this Agreement or any
other Credit Document.

"Financial Statement Due Date" shall mean each date by which quarterly financial
statements are required to be delivered pursuant to Section 8.1(b).

"Foreign Subsidiary" shall mean any Subsidiary that is not a Domestic
Subsidiary.

"Fronting Fee" shall have the meaning provided in Section 4.1(c).

"GAAP" shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

"Governmental Authority" shall mean any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

"Guaranty Obligations" shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness ("Primary Indebtedness")
of any other person (the "Primary Obligor") in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (a) to purchase any such Primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such Primary Indebtedness or
(ii) to maintain working capital or equity capital of the Primary Obligor or
otherwise to maintain the net worth or solvency of the Primary Obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such Primary Indebtedness of the ability of the Primary Obligor
to make payment of such Primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof;
provided, however, that the Guaranty Obligation shall not include endorsements
of instruments for deposit or collection in the ordinary course of business. The
amount of any Guaranty Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the Primary Indebtedness (or stated portion
thereof) in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

"Hazardous Materials" shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of "hazardous substances," "hazardous wastes," "hazardous materials,"
"restricted hazardous materials," "extremely hazardous wastes," "restrictive
hazardous wastes," "toxic substances," "toxic pollutants," "contaminants" or
"pollutants," or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

"Hedge Agreement" shall mean (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates, and (ii) any currency swap agreement, forward currency purchase agreement
or similar agreement or arrangement designed to protect against fluctuations in
currency exchange rates.

"Indebtedness" of any person shall mean without duplication (i) all indebtedness
of such person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such person; (iv) the face amount of all letters of
credit issued for the account of such person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
person in respect of bankers' acceptances; (vi) all Indebtedness of a second
person secured by any Lien on any property owned by such first person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such person; (ix) all obligations of such person to pay a specified
purchase price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations; (x) all net obligations of such person
under Hedge Agreements; (xi) the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts; (xii) the stated value, or liquidation value if higher, of all
Redeemable Stock of such person; and (xiii) all Guaranty Obligations of such
person (without duplication under clause (vi)); provided, however that (x)
neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds that themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness; and (y) the Indebtedness of any person
shall in any event include (without duplication) the Indebtedness of any other
entity (including any general partnership in which such person is a general
partner) to the extent such person is liable thereon as a result of such
person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such person is
not liable thereon.

"Interest Coverage Ratio" shall mean, for any Testing Period, the ratio of (i)
Consolidated EBIT to (ii) Consolidated Interest Expense, in each case on a
consolidated basis for the Borrowers and their Subsidiaries for the Testing
Period.

"Interest Period" shall mean, with respect to each Eurodollar Loan, a period of
one, two, three or six months as selected by the Borrower Representative,
provided that (i) the initial Interest Period for any Borrowing of Eurodollar
Loans shall commence on the date of such Borrowing (the date of a Borrowing
resulting from a Conversion or Continuation shall be the date of such Conversion
or Continuation) and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires; (ii) if any Interest Period begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month; (iii) if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day, provided that if any Interest Period would otherwise
expire on a day that is not a Business Day but is a day of the month after which
no further Business Day occurs in such month, such Interest Period shall expire
on the next preceding Business Day; (iv) no Interest Period for any Eurodollar
Loan may be selected that would end after the Facility Termination Date; and (v)
if, upon the expiration of any Interest Period, the Borrower has failed to (or
may not) elect a new Interest Period to be applicable to the respective
Borrowing of Eurodollar Loans as provided above, the Borrower shall be deemed to
have elected to Convert such Borrowing to a Base Rate Loan effective as of the
expiration date of such current Interest Period.

"Investment" shall mean (i) any direct or indirect purchase or other acquisition
by the Borrowers or any of their Subsidiaries of any of the capital stock or
other equity interest of any other person (other than a person that is, or after
giving effect to such purchase or acquisition would be, a Subsidiary Guarantor),
including any partnership or joint venture interest in such person; or (ii) any
loan or advance to, guarantee or assumption of debt or purchase or other
acquisition of any other debt of, any person (other than a person that is, or
after giving effect to such loan, advance or capital contribution would be, a
Subsidiary Guarantor), by the Borrowers or any of their Subsidiaries.

"KeyBank" shall mean KeyBank National Association, a national banking
association, together with its successors and assigns.

"Leaseholds" of any person means all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

"Lender" shall have the meaning provided in the first paragraph of this
Agreement, and shall include any Lender that becomes a party hereto pursuant to
Section 12.4(c).

"Lender Default" shall mean (i) the refusal (which has not been retracted) of a
Lender in violation of the requirements of this Agreement to make available its
portion of any incurrence of Loans or Mandatory Borrowing or to fund its portion
of any unreimbursed payment under Section 3.4(c) or (ii) a Lender having
notified the Administrative Agent that it does not intend to comply with the
obligations under Section 2.1, Section 2.8 and/or Section 3.4(c), in the case of
either (i) or (ii) as a result of the appointment of a receiver or conservator
with respect to such Lender at the direction or request of any regulatory agency
or authority.

"Lender Register" shall have the meaning provided in Section 12.15.

"Letter of Credit" shall have the meaning provided in Section 3.1(a).

"Letter of Credit Commitment Amount" shall mean $25,000,000.

"Letter of Credit Documents" shall have the meaning specified in Section 3.2(a).

"Letter of Credit Fee" shall have the meaning provided in Section 4.1(b).

"Letter of Credit Issuer" shall mean (i) KeyBank or any of its Affiliates, (ii)
JPMorgan Chase Bank, N.A., with respect to the Existing Letters of Credit; or
(iii) if KeyBank is unable or unwilling to issue any given Letter of Credit,
such other Lender that is requested, and agrees, to so act by the Borrower, and
is approved by the Required Lenders.

"Letter of Credit Obligor" shall have the meaning provided in Section 3.1(a).

"Letter of Credit Outstandings" shall mean, at any time, the sum, without
duplication, of (i) the aggregate Stated Amount of all outstanding Letters of
Credit and (ii) the aggregate amount of all Unpaid Drawings.

"Letter of Credit Request" shall have the meaning provided in Section 3.2(a).

"Lien" shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement or any lease in the nature
thereof).

"Loan" and "Loans" shall have the meanings provided in Section 2.1.

"Mandatory Borrowing" shall have the meaning provided in Section 2.8.

"Margin Stock" shall have the meaning provided in Regulation U.

"Material Adverse Effect" shall mean any or all of the following: (i) any
material adverse effect on the business, operations, property, assets,
liabilities, financial or other condition, or prospects of, the Borrowers or the
Borrowers and their Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of any Borrower or any other material Credit Party to
perform any of its obligations under the Credit Documents to which it is a
party; (iii) any material adverse effect on the ability of the Borrowers and
their Subsidiaries, taken as a whole, to pay their liabilities and obligations
as they mature or become due; or (iv) any material adverse effect on the
validity, effectiveness or enforceability, as against any Credit Party, of any
of the Credit Documents to which it is a party.

"Maximum Rate" shall have the meaning provided in Section 12.23.

"Minimum Borrowing Amount" shall mean, with respect to Base Rate Loans,
$1,000,000, with minimum increments thereafter of $500,000, and with respect to
Eurodollar Loans, $5,000,000, with minimum increments thereafter of $1,000,000.

"Moody's" shall mean Moody's Investors Service, Inc. and its successors.

"Multiemployer Plan" shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which any Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan" shall mean an employee benefit plan, other than a
Multiemployer Plan, to which the Borrower or any ERISA Affiliate, and one or
more employers other than the Borrowers or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which any Borrower or an ERISA Affiliate made or accrued
an obligation to make contributions during any of the five plan years preceding
the date of termination of such plan.

"Net Worth" shall mean, as of the last day of any fiscal quarter of the
Borrowers, all amounts which should be included under shareholders' equity on a
balance sheet of an entity, determined in accordance with GAAP, in each case on
a consolidated basis for the Borrowers and their Subsidiaries as of the last day
of any fiscal quarter of the Borrowers.

"1934 Act" shall mean the Securities Exchange Act of 1934, as amended.

"Non-Defaulting Lender" shall mean each Lender other than a Defaulting Lender.

"Note" and "Notes" shall have the meanings provided in Section 2.4(d).

"Notice of Borrowing, Continuation or Conversion" shall have the meaning
provided in Section 2.2(b).

"Notice Office" shall mean the office of the Administrative Agent set forth on
Schedule 1-B.

"Obligations" shall mean all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
Borrower or any other Credit Party to the Administrative Agent, any Lender or
any Letter of Credit Issuer pursuant to the terms of this Agreement or any other
Credit Document (including, but not limited to, interest and fees that accrue
after the commencement by or against any Credit Party of any insolvency
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding).

"Operating Lease" as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

"Participant" shall have the meaning provided in Section 3.4(a).

"Payment Office" shall mean the office of the Administrative Agent set forth on
Schedule 1-B.

"PBGC" shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

"Permitted Acquisition" shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

(i)         such Acquisition involves a line or lines of business that will not
substantially change the general nature of the business in which the Borrowers
and their Subsidiaries, considered as an entirety, are engaged on the Closing
Date.

(ii)        no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;

(iii)       the Borrowers would, after giving effect to such Acquisition, on a
 pro forma basis, be in compliance with the financial covenants set forth in
Section 9.7;

(iv)       the Borrowers would, after giving effect to such Acquisition, on a
pro forma basis, have Post-Acquisition Liquidity of no less than $25,000,000;
and

(v)        at least five Business Days prior to the completion of such
Acquisition, the Borrowers shall have delivered to the Administrative Agent and
the Lenders (A) in the case of any Acquisition in which the aggregate
Consideration to be paid is in excess of $5,000,000 (or in the case of any
Acquisition in which the Consideration to be paid, together with the aggregate
Consideration paid in connection with all other Permitted Acquisitions made
during the same fiscal quarter as such Acquisition, is in excess of the
aggregate amount of $5,000,000), a certificate of an Authorized Officer of the
Borrower Representative demonstrating, in reasonable detail, the computation of
the financial covenants referred to in Section 9.7 on a pro forma basis as of
the most recently ended fiscal quarter, and (B) in the case of any Acquisition
in which the aggregate Consideration is in excess of $10,000,000, historical
financial statements relating to the business or person to be acquired,
financial projections relating to the Borrowers and their Subsidiaries after
giving effect to such Acquisition and such other information as the
Administrative Agent may reasonably request.

"Permitted Lien" shall mean any Lien permitted by Section 9.3.

"Person" shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other entity or
any government or political subdivision or any agency, department or
instrumentality thereof.

"Plan" shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA, that is maintained or contributed to by (or to which
there is an obligation to contribute by) a Borrower or a Subsidiary of a
Borrower or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which a Borrower, or a Subsidiary of a
Borrower or an ERISA Affiliate maintained, contributed to or had an obligation
to contribute to such plan.

"Post-Acquisition Liquidity" shall mean the sum of Unutilized Total Commitment
and any unencumbered cash balances of the Borrowers and their Subsidiaries.

"Primary Indebtedness" shall have the meaning provided in the definition of
"Guaranty Obligations."

"Primary Obligor" shall have the meaning provided in the definition of "Guaranty
Obligations."

"Prohibited Transaction" shall mean a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

"RCRA" shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. Section 6901 et seq.

"Real Property" of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

"Redeemable Stock" shall mean with respect to any person any capital stock or
similar equity interests of such person that:  (i) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Facility Termination
Date; or (ii) otherwise is required to be repurchased or retired on a scheduled
date or dates, upon the occurrence of any event or circumstance, at the option
of the holder or holders thereof, or otherwise, at any time prior to the
Facility Termination Date, other than any such repurchase or retirement
occasioned by a "change of control" or similar event.

"Reference Banks" shall mean (i) KeyBank and (ii) any other Lender or Lenders
selected as a Reference Bank by the Administrative Agent.

"Regulation D" shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

"Regulation U" shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

"Related Parties" shall mean, with respect to any person, such person's
Affiliates and the directors, officers, employees, agents and advisors of such
person and of such Affiliate.

"Reportable Event" shall mean an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsections .22, .23, .25, .27,
.28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC Regulation
Section 4043.

"Required Lenders" shall mean Non-Defaulting Lenders whose outstanding Loans and
Unutilized Commitments constitute at least 51% of the sum of the total
outstanding Loans and Unutilized Commitments of Non-Defaulting Lenders.

"Sale and Lease-Back Transaction" shall mean any arrangement with any person
providing for the leasing by a Borrower or any Subsidiary of a Borrower of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between a Borrower and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by a Borrower or such Subsidiary to such person.

"S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw Hill,
Inc., and its successors.

"SEC" shall mean the United States Securities and Exchange Commission.

"SEC Regulation D" shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

"Security Agreement" shall have the meaning provided in Section 6.1(d).

"Security Documents" shall mean the Security Agreement, and each other document
pursuant to which any Lien or security interest (i) is granted by any Credit
Party to the Administrative Agent for the benefit of the Lenders or
Administrative Agent or (ii) is perfected, in each case as security for any of
the Obligations.

"Senior Funded Debt to EBITDA Ratio" shall mean, for any Testing Period, the
ratio of (i) Consolidated Senior Funded Debt to (ii) Consolidated EBITDA, in
each case on a consolidated basis for the Borrowers and their Subsidiaries for
such Testing Period.

"Share Repurchase" shall mean the purchase, acquisition, repurchase, redemption
or retirement by a Borrower or any of its Subsidiaries of any issued and
outstanding capital stock or other equity interests of a Borrower or any of its
Subsidiaries except as required pursuant to any Plan.

"Standard Permitted Liens" shall mean the following:

(i)         Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established;

(ii)        Liens in respect of property or assets imposed by law that were
incurred in the ordinary course of business, such as carriers', warehousemen's,
materialmen's and mechanics' Liens and other similar Liens arising in the
ordinary course of business, that do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Borrower or any Subsidiary and do not
secure any Indebtedness;

(iii)       Liens created by this Agreement or the other Credit Documents;

(iv)       Liens arising from judgments, decrees or attachments in circumstances
not constituting an Event of Default under Section 10.1(g);

(v)        Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security; and
Liens to secure the performance of tenders, statutory obligations, contract
bids, government contracts, performance and return-of-money bonds and other
similar obligations, incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), whether pursuant to
statutory requirements, common law or consensual arrangements;

(vi)       Leases or subleases granted in the ordinary course of business to
others not interfering in any material respect with the business of the
Borrowers or any of their Subsidiaries and any interest or title of a lessor
under any lease not in violation of this Agreement;

(vii)      Easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other persons, and obligations
contained in similar instruments, in each case that do not involve, and are not
likely to involve at any future time, either individually or in the aggregate,
(A) a substantial and prolonged interruption or disruption of the business
activities of the Borrowers and their Subsidiaries, or (B) a Material Adverse
Effect;

(viii)      Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) permitted pursuant to
this Agreement, provided that such Liens are only in respect of the property
subject to, and secure only, the respective lease (and any other lease with the
same or an affiliated lessor); and

(ix)       Rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC.

"Stated Amount" of each Letter of Credit shall mean the maximum amount available
to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

"Subordinated Indebtedness" shall mean any Indebtedness that has been
subordinated to the Obligations in such manner and to such extent as the
Administrative Agent (acting on instructions from the Required Lenders) may
require.

"Subsidiary" of any person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such person
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time or in which the Borrowers, one or more other subsidiaries of the
Borrowers or the Borrowers and one or more Subsidiaries of the Borrowers,
directly or indirectly, has the power to direct the policies, management and
affairs thereof; provided, however, that notwithstanding the foregoing, an
Excluded Subsidiary shall not be deemed a Subsidiary of the Borrowers hereunder
unless or until such Excluded Subsidiary is required to become a Subsidiary
Guarantor pursuant to Section 8.10 hereof.  Unless otherwise expressly provided,
all references herein to "Subsidiary" shall mean a Subsidiary of the Borrowers.

"Subsidiary Guarantor" shall mean any Subsidiary that is a party to the
Subsidiary Guaranty.

"Subsidiary Guaranty" shall have the meaning provided in Section 6.1(d).

"Swingline Lender" shall mean KeyBank National Association, and shall include
any successor to the Swingline Lender.

"Swingline Loan" and "Swingline Loans"  shall have the meanings provided in
Section 2.8.

"Swingline Loan Rate" shall mean, for the applicable Swingline Loan, a rate
equal to the Swingline Lender's cost of funds on the Business Day on which the
Swingline Loan is made plus the Applicable Margin for Eurodollar Loans.

"Swingline Loan Maturity Date" shall mean the last day of the period for which a
particular Swingline Loan is outstanding as selected by a Borrower, provided,
however, in no event shall such period exceed 14 days or exceed the Facility
Termination Date.

"Syndication Agent" shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Syndication Agent.

"Synthetic Lease" shall mean any lease (i) that is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
"owner" of the leased property for Federal income tax purposes.

"Taxes" shall have the meaning provided in Section 5.4(a).

"Testing Period" shall mean for any determination a single period consisting of
the four consecutive fiscal quarters of the Borrowers then last ended (whether
or not such quarters are all within the same fiscal year), except that if a
particular provision of this Agreement indicates that a Testing Period shall be
of a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters then last ended that are so indicated in
such provision.

"Total Commitment" shall mean the aggregate amount of the Commitments of the
Lenders, as such commitment may be increased pursuant to Section 4.4 or
decreased pursuant to the terms of this Agreement.  The amount of the Total
Commitment on the Closing Date is $250,000,000.

"Total Funded Debt to EBITDA Ratio" shall mean, for any Testing Period, the
ratio of (i) Consolidated Total Funded Debt to (ii) Consolidated EBITDA, in each
case on a consolidated basis for the Borrowers and their Subsidiaries for such
Testing Period.

"Type" shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Base Rate Loan or a Eurodollar Loan.

"UCC" shall mean the Uniform Commercial Code as in effect from time to time. 
Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of New York.

"Unfunded Current Liability" of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan's actuary in the most recent annual valuation of the Plan.

"United States" and "U.S." each means United States of America.

"Unpaid Drawing" shall have the meaning provided in Section 3.3(a).

"Unutilized Commitment" for any Lender at any time shall mean the excess of (i)
such Lender's Commitment at such time over (ii) the sum of (x) the principal
amount of Loans made by such Lender and outstanding at such time and (y) such
Lender's Commitment Percentage of Letter of Credit Outstandings at such time.

"Unutilized Total Commitment" shall mean, at any time, the excess of (i) the
Total Commitment at such time over (ii) the sum of (x) the aggregate principal
amount of all Loans and Swingline Loans then outstanding plus (y) the aggregate
Letter of Credit Outstandings at such time.

"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

1.2       Computation of Time Periods.  In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word "from"
means "from and including," the words "to" and "until" each mean "to but
excluding" and the word "through" means "through and including."

1.3       Accounting Terms.  Except as otherwise specifically provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time.

1.4       Terms Generally.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include," "includes" and "including" shall be deemed to
be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person's successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections,
Schedules and Exhibits shall be construed to refer to Sections of, and Schedules
and Exhibits to, this Agreement, and (e) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
real property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing.

ARTICLE II.
AMOUNT AND TERMS OF LOANS

2.1       Loans.  Subject to and upon the terms and conditions herein set forth,
each Lender severally agrees to make a loan or loans (each a "Loan" and,
collectively, the "Loans") to the Borrowers, which Loans shall be drawn, to the
extent such Lender has a Commitment, as hereinafter provided.  Loans (i) may be
incurred by the Borrowers at any time from the Closing Date until the Facility
Termination Date; (ii) except as otherwise provided, may, at the option of the
Borrower, be incurred and maintained as, or Converted into, Loans that are Base
Rate Loans or Eurodollar Loans, in each case denominated in Dollars, provided
that all Loans made as part of the same Borrowing shall, unless otherwise
specifically provided herein, consist of Loans of the same Type; (iii) may be
repaid or prepaid and re-borrowed in accordance with the provisions hereof; and
(iv) shall not exceed for any Lender at any time outstanding that aggregate
principal amount that, when added to the product at such time of (A) such
Lender's Commitment Percentage, times (B) the aggregate Letter of Credit
Outstandings plus the aggregate outstanding principal of the Swingline Loans,
equals the Commitment of such Lender at such time.  In addition, no Loans shall
be incurred at any time if, after giving effect thereto, the Borrowers would be
required to prepay Loans in accordance with Section 5.2(b).

2.2       Borrowing, Continuation or Conversion of Loans.

(a)        Borrowings, Continuations and Conversions.  The Borrowers may, in
accordance with the provisions set forth in this Section and subject to the
other terms and conditions of this Agreement, (i) request Borrowings, (ii)
Convert all or a portion of the outstanding principal amount of Loans of one
Type into a Borrowing or Borrowings of another Type of Loans that can be made
pursuant to the Facility and (iii) Convert a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Eurodollar Loan with a new
Interest Period, provided that (A) any Conversion of Eurodollar Loans into Base
Rate Loans shall be made on, and only on, the last day of an Interest Period for
such Eurodollar Loans, (B) Base Rate Loans may only be Converted into Eurodollar
Loans if no Default under Section 10.1(a) or Event of Default is in existence on
the date of the Conversion unless the Required Lenders otherwise agree, and (C)
Base Rate Loans may not be Converted into Eurodollar Loans during any period
when such Conversion is not permitted under Section 2.6.

(b)        Notice of Borrowings, Continuation and Conversion.  Each Borrowing,
Continuation or Conversion of a Loan shall be made upon notice in the form
provided for below, which notice shall be provided by the Borrower
Representative to the Administrative Agent at its Notice Office not later than
(i) in the case of each Borrowing or Continuation of or Conversion into a
Eurodollar Loan, 12:00 noon (local time at its Notice Office) at least three
Business Days' prior to the date of such Borrowing, Continuation or Conversion,
and (ii) in the case of each Borrowing of or Conversion to a Base Rate Loan,
12:00 noon (local time at its Notice Office) on the proposed date of such
Borrowing or Conversion.  Each such request shall be made by an Authorized
Officer of the Borrower Representative delivering written notice of such request
substantially in the form of Exhibit B hereto (each such notice, a "Notice of
Borrowing, Continuation or Conversion") or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of a Notice of
Borrowing, Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the aggregate principal amount of the Loans
to be made (which shall be at least the Minimum Borrowing Amount) pursuant to
such Borrowing or, if applicable, the Borrowings to be Continued or Converted,
(B) the date of the Borrowing, Continuation or Conversion (which shall be a
Business Day), (C) whether the Borrowing will consist of Base Rate Loans or
Eurodollar Loans or, in the case of a Continuation or Conversion, the Loans to
be Continued or Converted, and (D) if applicable, the initial Interest Period
thereto or, in the case of a Continuation, the new Interest Period.  Without in
any way limiting the obligation of the Borrower Representative to confirm in
writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower Representative entitled to give telephonic notices under this Agreement
on behalf of the Borrower. In each such case, the Administrative Agent's record
of the terms of such telephonic notice shall be conclusive absent manifest
error.

(c)        Minimum Borrowing Amount.  The aggregate principal amount of each
Borrowing by the Borrowers shall not be less than the Minimum Borrowing Amount. 
No partial Conversion of a Borrowing of Eurodollar Loans shall reduce the
outstanding principal amount of the Eurodollar Loans made pursuant to such
Borrowing to less than the Minimum Borrowing Amount applicable thereto.

(d)        Maximum Borrowings.  More than one Borrowing may be incurred by the
Borrowers on any day, provided that (i) if there are two or more Borrowings on a
single day by the Borrowers that consist of Eurodollar Loans, each such
Borrowing shall have a different initial Interest Period, and (ii) at no time
shall there be more than six Borrowings of Eurodollar Loans outstanding
hereunder.

(e)        Notice to Lenders. The Administrative Agent shall promptly give each
Lender written notice (or telephonic notice promptly confirmed in writing) of
(i) each proposed Borrowing, (ii) such Lender's proportionate share thereof and
(iii) the other matters covered by the Notice of Borrowing, Continuation or
Conversion relating thereto.

2.3       Pro Rata Borrowings; Disbursement of Funds.

(a)        Loans to be Made Pro Rata.  The obligation of each Lender to make
Loans hereunder and the Commitment of each Lender are several and not joint
obligations.  All Borrowings shall be made by the Lenders pro rata on the basis
of their respective Commitments. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its Commitment.

(b)        Funding of Loans.  No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, Continuation or
Conversion, each Lender will make available its pro rata share, if any, of each
Borrowing requested to be made on such date in the manner provided below.  All
amounts shall be made available to the Administrative Agent in Dollars and
immediately available funds at the Payment Office and the Administrative Agent
shall promptly make available to the Borrower Representative by depositing to
its account at the Payment Office the aggregate of the amounts so made available
in the type of funds received.

(c)        Advance Funding.  Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrowers a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the
Borrowers, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent's demand therefor,
the Administrative Agent shall promptly notify the Borrower Representative, and
the Borrowers shall immediately pay such corresponding amount to the
Administrative Agent.  The Administrative Agent shall also be entitled to
recover from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent, at a
rate per annum equal to (x) if paid by such Lender, the overnight Federal Funds
Effective Rate or (y) if paid by the Borrowers, the then applicable rate of
interest, calculated in accordance with Section 2.5, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 2.7).

(d)        Rights Not Prejudiced.  Nothing herein and no subsequent termination
of the Commitments pursuant to Section 4.2 or 4.3 shall be deemed to relieve any
Lender from its obligation to fulfill its commitments hereunder and in existence
from time to time or to prejudice any rights that the Borrowers may have against
any Lender as a result of any default by such Lender hereunder.

2.4       Evidence of Obligations.

(a)        Loan Accounts of Lenders.  The Obligations of the Borrowers owing to
each Lender hereunder shall be evidenced by, and each Lender shall maintain in
accordance with its usual practice, an account or accounts established by such
Lender, which account or accounts shall include the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b)        Loan Accounts of Administrative Agent.  The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Type thereof, and the Interest Period and applicable
interest rate if such Loan is a Eurodollar Loan, (ii) the amount of any
principal due and payable or to become due and payable from the Borrowers to
each Lender hereunder, and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender's
share thereof.

(c)        Effect of Loan Accounts, etc.  The entries made in the accounts
maintained pursuant to Section 2.4(a) and (b) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay or prepay the Loans or any such other amounts in accordance
with the terms of this Agreement.

(d)        Notes.  Upon request of any Lender, the Borrowers' obligation to pay
the principal of, and interest on, the Loans made to it by each Lender shall be
evidenced by a joint and several promissory note of the Borrowers substantially
in the form of Exhibit A with blanks appropriately completed in conformity
herewith (each a "Note" and, collectively, the "Notes"), provided that the
decision of any Lender to not request a Note shall in no way detract from the
Borrowers' obligation to repay the Loans and other amounts owing by the
Borrowers to such Lender.  Any Note issued by the Borrowers to a Lender shall:
 (i) be executed by the Borrowers; (ii) be payable to the order of such Lender
and be dated as of the Closing Date (or in the case of any Note issued in
connection with an Assignment Agreement, the effective date of such Assignment
Agreement); (iii) be payable in the principal amount of Loans evidenced thereby;
(iv) mature on the Facility Termination Date; (v) bear interest as provided in
Section 2.5 in respect of the Base Rate Loans or Eurodollar Loans, as the case
may be, evidenced thereby; (vi) be subject to mandatory prepayment as provided
in Section 5.2; and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

2.5       Interest.

(a)        Interest on Base Rate Loans.  During such periods as a Loan is a Base
Rate Loan, it shall bear interest at a fluctuating rate per annum that shall at
all times be equal to the Base Rate in effect from time to time plus the
Applicable  Margin in effect from time to time for such Loan.

(b)        Interest on Eurodollar Loans.  During such periods as a Loan is a
Eurodollar Loan, it shall bear interest at a rate per annum that shall at all
times during an Interest Period therefor be the relevant Adjusted Eurodollar
Rate for such Eurodollar Loan for such Interest Period plus the Applicable
Margin in effect from time to time for such Loan.

(c)        Default Interest.  Notwithstanding the above provisions, if a Default
under Section 10.1(a) or Event of Default is in existence, all outstanding
amounts of principal and, to the extent permitted by law, all overdue interest,
in respect of each Loan and each Swingline Loan shall bear interest, payable on
demand by the Administrative Agent, at a rate per annum equal to 2% per annum
above the interest rate that is or would be applicable from time to time
pursuant to Section 2.5(a) or 2.8(c), as applicable, which shall be set based on
the highest Applicable Margin. If any amount (other than the principal of and
interest on the Loans or Swingline Loans) payable by the Borrowers under the
Credit Documents is not paid when due, such amount shall bear interest, payable
on demand by the Administrative Agent, at a rate per annum equal to 2% per annum
above the interest rate that is or would be applicable from time to time
pursuant to Section 2.5(a) in the case of Loans or 2.8(c) in the case of
Swingline Loans.

(d)        Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable:

(i)         in respect of each Base Rate Loan, quarterly in arrears on the last
Business Day of each March, June, September and December,

(ii)        in respect of each Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates that are successively three months after the
commencement of such Interest Period, and

(iii)       on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand; and

(iv)       in respect of each Swingline Loan, on the payment date of the
applicable Swingline Loan.

(e)        Computations of Interest.  All computations of interest on Eurodollar
Loans and Swingline Loans and other amounts (other than Base Rate Loans)
hereunder shall be made on the actual number of days elapsed over a year of 360
days, and all computations of interest on Base Rate Loans hereunder shall be
made on the actual number of days elapsed over a year of 365 or 366 days, as
applicable.

(f)         Information as to Interest Rates.  The Administrative Agent upon
determining the interest rate for any Borrowing or any change in interest rate
applicable to any Borrowing as a result of a change in the Applicable Margin, a
change in the Base Rate, a change in Swingline Lender's cost of funds (in the
case of the Swingline Loans) the implementation of the default rate or
otherwise, shall promptly notify the Borrower Representative and the Lenders
thereof, provided that (i) any such change shall be immediately effective as and
when such change occurs without regard to when the Administrative Agent provides
any such notice, and (ii) the failure of the Administrative Agent to give any
such notice shall in no way detract from or affect the obligation of the
Borrowers to pay interest at the changed rate.  If the Administrative Agent is
unable to determine the Adjusted Eurodollar Rate for any Borrowing of Eurodollar
Loans based on the quotation service referred to in clause (i) of the definition
of the term Adjusted Eurodollar Rate, it will promptly so notify the Reference
Banks and each Reference Bank will furnish the Administrative Agent timely
information for the purpose of determining the Adjusted Eurodollar Rate for such
Borrowing.  If any one or more of the Reference Banks shall not timely furnish
such information, the Administrative Agent shall determine the Adjusted
Eurodollar Rate for such Borrowing on the basis of timely information furnished
by the remaining Reference Banks.

2.6       Increased Costs, Illegality, etc.

(a)        In the event that (x) in the case of clause (i) below, the
Administrative Agent or (y) in the case of clauses (ii) and (iii) below, any
Lender, shall have determined on a reasonable basis (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

(i)         on any date for determining the Adjusted Eurodollar Rate for any
Interest Period that, by reason of any changes arising after the Closing Date
affecting the London interbank market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Adjusted Eurodollar Rate; or

(ii)        at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder in an amount that
such Lender deems material with respect to any Eurodollar Loans (other than any
increased cost or reduction in the amount received or receivable resulting from
the imposition of or a change in the rate of taxes or similar charges) because
of (x) any change since the Closing Date in any applicable law, governmental
rule, regulation, guideline, order or request (whether or not having the force
of law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves includable in the
Eurodollar Rate pursuant to the definition thereof) or (y) other circumstances
adversely affecting the London interbank market or the position of such Lender
in such market; or

(iii)       at any time, that the making or continuance of any Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any change
since the Closing Date in any law, governmental rule, regulation, guideline or
order, or the interpretation or application thereof, or would conflict with any
thereof not having the force of law but with which such Lender customarily
complies or has become impracticable as a result of a contingency occurring
after the Closing Date that materially adversely affects the London interbank
market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (x) on or promptly following such date or time
and (y) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Loans shall no longer be available
until such time as the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice by the Administrative
Agent no longer exist, and any Notice of Borrowing, Notice of Conversion or
Notice of Continuation given by the Borrower with respect to Eurodollar Loans
that have not yet been incurred, Converted or Continued shall be deemed
rescinded by the Borrower or, in the case of a Notice of Borrowing, shall, at
the option of the Borrower Representative, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrowers
shall pay to such Lender, upon written demand by the Administrative Agent, on
behalf of such Lender therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall determine) as shall be required to compensate such Lender,
for such increased costs or reductions in amounts receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, which basis must be reasonable, submitted to
the Borrower Representative by such Lender shall, absent manifest error, be
final and conclusive and binding upon all parties hereto) and (z) in the case of
clause (iii) above, the Borrowers shall take one of the actions specified in
Section 2.6(b) as promptly as possible and, in any event, within the time period
required by law.

(b)        At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.6(a)(ii) or (iii), the Borrowers may (and in the case of
a Eurodollar Loan affected pursuant to Section 2.6(a)(iii) the Borrowers shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower Representative
was notified by a Lender pursuant to Section 2.6(a)(ii) or (iii), cancel said
Borrowing, convert the related Notice of Borrowing into one requesting a
Borrowing of Base Rate Loans or require the affected Lender to make its
requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan is
then outstanding, upon at least one Business Day's notice to the Administrative
Agent, require the affected Lender to Convert each such Eurodollar Loan into a
Base Rate Loan, provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this Section
2.6(b).

(c)        If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material the rate of return on such Lender's or its parent
corporation's capital or assets as a consequence of such Lender's commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender's or its parent corporation's
policies with respect to capital adequacy), then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction.  Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 2.6(c), will give prompt written notice thereof
to the Borrower Representative, which notice shall set forth, in reasonable
detail, the basis of the calculation of such additional amounts, which basis
must be reasonable, although the failure to give any such notice shall not
release or diminish any of the Borrowers' obligations to pay additional amounts
pursuant to this Section 2.6(c) upon the subsequent receipt of such notice.

2.7       Breakage Compensation.  The Borrowers shall compensate each Lender,
upon its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans does not occur on a date specified therefor in a Notice of
Borrowing, Notice of Conversion or Notice of Continuation (whether or not
withdrawn by the Borrowers or deemed withdrawn pursuant to Section 2.6(a)); (ii)
if any repayment, prepayment, Conversion or Continuation of any of its
Eurodollar Loans occurs on a date that is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower
Representative; (iv) as a result of an assignment by a Lender of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto
pursuant to a request by the Borrower Representative pursuant to Section 2.8(b);
or (v) as a consequence of (x) any other default by the Borrowers to repay or
prepay its Eurodollar Loans when required by the terms of this Agreement or (y)
an election made pursuant to Section 2.6(b).  Such loss, cost, expense and
liability to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
interest rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to effect a Borrowing, Conversion or
Continuation, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower
Representative and shall be conclusive absent manifest error.  The Borrowers
shall pay such Lender the amount shown as due on any such request within 10 days
after receipt thereof.

2.8       Swingline Loans. 

(a)        Subject to and upon the terms and conditions herein set forth, the
Swingline Lender agrees to make a swingline loan or swingline loans (each a
"Swingline Loan" and, collectively, the "Swingline Loans") to the Borrowers as
herein provided.  Swingline Loans (1) may be incurred by the Borrowers at any
time from the Closing Date until the Business Day which is one Business Day
prior to the Facility Termination Date; provided that no more than two Swingline
Loans may be outstanding at any one time; (ii) subject to Section 2.5(c) shall
bear interest at the applicable Swingline Loan Rate; (iii) may be repaid or
reborrowed in accordance with the provisions hereof provided that no Swingline
Loan shall remain outstanding for more than 14 days; (iv) shall be in a minimum
amount of $500,000 each, and (v) shall not exceed $20,000,000 in the aggregate
principal amount at any one time (the "Swingline Committed Amount").  The
Lenders other than the Swingline Lender will not participate in nor be obligated
to make Swingline Loans (other than as set forth in Section 2.8(b)(ii) hereof). 
In addition, no Swingline Loans shall be incurred at any time if, after giving
effect thereto, any Borrower would be required to prepay the Loans in accordance
with Section 5.2(b).

(b)        Swingline Loan Borrowings.

(i)         Notice of Borrowing and Disbursement.   The Swingline Lender will
make Swingline Loans available to the Borrowers on any Business Day upon request
made by the Borrower Representative to the Swingline Lender not later than 12
noon (local time at its Notice Office) on the proposed day of borrowing.  A
notice of request for  borrowing shall be made in the form of Exhibit B.

(ii)        Repayment of Swingline Loans.  Each Swingline Loan borrowing shall
be due and payable on the Swingline Loan Maturity Date or may be converted into
a Loan.  The Swingline Lender may, at any time, in its sole discretion, by
written notice to the Borrower Representative and the Administrative Agent,
demand conversion of its Swingline Loans into a Loan, in which case the
Borrowers shall be deemed to have requested a Loan comprised entirely of Base
Rate Loans in the amount of such Swingline Loans; provided, however, that, in
the following circumstances, any such demand shall also be deemed to have been
given one Business Day prior to each of (i) the Facility Termination Date, (ii)
the occurrence of any Event of Default described in Section 10.1(h), (iii) upon
acceleration of the Obligations hereunder, whether on account of an Event of
Default described in Section 10.1(h) or any other Event of Default, and (iv) the
exercise of remedies in accordance with the provisions of Section 10.2 hereof
(each such Loan made on account of any such deemed request therefor as provided
herein being hereinafter referred to as "Mandatory Borrowing").  Each Lender
hereby irrevocably agrees to make such Loans promptly upon any such request or
deemed request on account of each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date
notwithstanding (A) the amount of Mandatory Borrowing may not comply with the
minimum amount for borrowings of Loans otherwise required hereunder, (B) whether
any conditions specified in Section 6.2 are then satisfied, (C) whether a
Default, Event of Default or Material Adverse Effect then exists, (D) failure of
any such request or deemed request for Loans to be made by the time otherwise
required in Section 2.2(b), (E) the date of such Mandatory Borrowing, or (F) any
reduction in the Total Commitment or termination of the Commitments immediately
prior to such Mandatory Borrowing or contemporaneously therewith.  In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code), then each Lender hereby agrees that
it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrowers on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Lender to share in such Swingline Loans ratably
based upon its respective Commitment Percentage (determined before giving effect
to any termination of the Commitments pursuant to Section 10.2) provided that
(A) all interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay to the
Swingline Lender interest on the principal amount of such participation
purchased for each day from and including the day upon which the Mandatory
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate equal to, if paid within two (2) Business Days
of the date of the Mandatory Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Base Rate.  Upon any change in the Commitments
of the Lenders pursuant to Section 12.4(c), it is hereby agreed that, with
respect to all outstanding Swingline Loans, there shall be an automatic
adjustment to the participations pursuant to this Section 2.8.

(c)        Interest on Swingline Loans.  Subject to the provisions of Section
2.5(c), Swingline Loans shall bear interest at a per annum rate equal to the
Swingline Loan Rate.  Interest on Swingline Loans shall be payable in arrears on
each Swingline Loan Maturity Date.

2.9       Reserve.  Notwithstanding anything to the contrary in this Agreement;
the Borrowers shall maintain an Unutilized Total Commitment in an amount equal
to at least the principal amount of all Indebtedness in connection with the note
offerings described on Schedule 9.4 which are due to mature within six months of
the applicable date.

ARTICLE III.
LETTERS OF CREDIT

3.1       Letters of Credit. 

(a)        Subject to and upon the terms and conditions herein set forth, a
Borrower may request a Letter of Credit Issuer at any time and from time to time
on or after the Closing Date and prior to the date that is 60 Business Days
prior to the Facility Termination Date to issue, for the account of such
Borrower or any Subsidiary Guarantor (the Borrower or any such Subsidiary
Guarantor, a "Letter of Credit Obligor"), and subject to and upon the terms and
conditions herein set forth, such Letter of Credit Issuer agrees to issue from
time to time, irrevocable standby letters of credit denominated and payable in
Dollars in such form as may be approved by such Letter of Credit Issuer (each
such letter of credit (a "Letter of Credit" and collectively, the "Letters of
Credit"). 

(b)        Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued, and the Stated Amount of any outstanding Letter of Credit shall not be
increased, if after giving effect thereto the Letter of Credit Outstandings
would exceed either (x) the Letter of Credit Commitment Amount (y) when added to
the aggregate principal amount of all  Loans and Swingline Loans then
outstanding, an amount equal to the Total Commitment at such time; (ii) each
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (A) one year from the date of issuance
thereof, and (B) 30 Business Days prior to the Facility Termination Date, in
each case on terms acceptable to the applicable Letter of Credit Issuer. In
addition, no Letter of Credit shall be issued or increased in amount if after
giving effect thereto the Borrower would be required to prepay Loans in
accordance with Section 5.2(b).

(c)        Notwithstanding the foregoing, in the event a Lender Default exists,
no Letter of Credit Issuer shall be required to issue any Letter of Credit
unless either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrower to eliminate such Letter of Credit Issuer's
risk with respect to the participation in Letters of Credit of the Defaulting
Lender or Lenders, including by cash collateralizing such Defaulting Lender's or
Lenders' Commitment Percentage of the Letter of Credit Outstandings; or (ii) the
issuance of such Letter of Credit, taking into account the potential failure of
the Defaulting Lender or Lenders to risk participate therein, will not cause the
Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Loans, Swingline Loans and Letter of Credit Outstandings in excess of
its Commitment, and the Borrower has undertaken, for the benefit of such Letter
of Credit Issuer, pursuant to an instrument satisfactory in form and substance
to such Letter of Credit Issuer, not to thereafter incur Loans, Swingline Loans
or Letter of Credit Outstandings hereunder that would cause the Letter of Credit
Issuer to incur aggregate credit exposure hereunder with respect to Loans,
Swingline Loans and Letter of Credit Outstandings in excess of its Commitment.

(d)        Unless otherwise agreed to by a Letter of Credit Issuer and the
Borrower, the rules of the "International Standby Practices 1998" published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Letter
of Credit issued hereunder.

3.2       Letter of Credit Requests: Notices of Issuance. 

(a)        Whenever it desires that a Letter of Credit be issued, the Borrowers
shall give the Administrative Agent and the Letter of Credit Issuer written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) which, if in the form of
written notice shall be in form satisfactory to the Letter of Credit Issuer or
transmit by electronic communication (if arrangements for doing so have been
approved by the Letter of Credit Issuer), prior to 12:00 noon (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant Letter of Credit Issuer) prior to the proposed date
of issuance (which shall be a Business Day) (each a "Letter of Credit Request"),
which Letter of Credit Request shall include such supporting documents that such
Letter of Credit Issuer customarily requires in connection therewith (including,
in the case of a Letter of Credit for an account party other than a Borrower, an
application for, and if applicable a reimbursement agreement with respect to,
such Letter of Credit). Any such documents executed in connection with the
issuance of a Letter of Credit, including the Letter of Credit itself, are
herein referred to as "Letter of Credit Documents."  In the event of any
inconsistency between any of the terms or provisions of any Letter of Credit
Document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control. The
Administrative Agent shall promptly notify each Lender of each Letter of Credit
Request.

(b)        Each Letter of Credit Issuer shall, on the date of each issuance of a
Letter of Credit by it, give the Administrative Agent, each applicable Lender
and the Borrower Representative written notice of the issuance of such Letter of
Credit, accompanied by a copy to the Administrative Agent of the Letter of
Credit or Letters of Credit issued by it. Each Letter of Credit Issuer shall
provide to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Letter of Credit issued by such
Letter of Credit Issuer and then outstanding and an identification for the
relevant period of the daily aggregate Letter of Credit Outstandings represented
by Letters of Credit issued by such Letter of Credit Issuer.

3.3       Agreement to Repay Letter of Credit Drawings.

(a)        The Borrowers hereby jointly and severally agree to reimburse (or
cause any Letter of Credit Obligor for whose account a Letter of Credit was
issued to reimburse) each Letter of Credit Issuer, by making payment directly to
such Letter of Credit Issuer in immediately available funds at the payment
office of such Letter of Credit Issuer, for any payment or disbursement made by
such Letter of Credit Issuer under any Letter of Credit (each such amount so
paid or disbursed until reimbursed, an "Unpaid Drawing") immediately after, and
in any event on the date on which, such Letter of Credit Issuer notifies the
Borrower Representative (or any such other Letter of Credit Obligor for whose
account such Letter of Credit was issued) of such payment or disbursement (which
notice to the Borrower Representative (or such other Letter of Credit Obligor)
shall be delivered reasonably promptly after any such payment or disbursement),
such payment to be made in Dollars, with interest on the amount so paid or
disbursed by such Letter of Credit Issuer, to the extent not reimbursed prior to
1:00 P.M. (local time at the payment office of the Letter of Credit Issuer) on
the date of such payment or disbursement, from and including the date paid or
disbursed to but not including the date such Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall be the rate then applicable
to Loans that are Base Rate Loans (plus an additional 2% per annum as described
in Section 2.5(c) if not reimbursed on the date of such payment or
disbursement), any such interest also to be payable on demand.  If by 11:00 A.M.
on the Business Day immediately following notice to it of its obligation to make
reimbursement in respect of an Unpaid Drawing, the Borrowers have not made such
reimbursement out of its available cash on hand or a contemporaneous Borrowing
hereunder, (x) the Borrowers will be deemed to have given a Notice of Borrowing
for Base Rate Loans in an aggregate principal amount sufficient to reimburse
such Unpaid Drawing (and the Administrative Agent shall promptly give notice to
the Lenders of such deemed Notice of Borrowing), (y) the Lenders shall, unless
they are legally prohibited from doing so, make the Loans contemplated by such
deemed Notice of Borrowing (which Loans shall be considered made under Section
2.1 hereof), and (z) the proceeds of such Base Rate Loans shall be disbursed
directly to the applicable Letter of Credit Issuer to the extent necessary to
effect such reimbursement, with any excess proceeds to be made available to the
Borrowers in accordance with the applicable provisions of this Agreement.

(b)        The Borrowers' obligation under this Section 3.3 to reimburse, or
cause another Letter of Credit Obligor to reimburse, each Letter of Credit
Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
or any other Letter of Credit Obligor may have or have had against such Letter
of Credit Issuer, the Administrative Agent, any other Letter of Credit Issuer or
any Lender, including, without limitation, any defense based upon the failure of
any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any non-application or misapplication by the beneficiary of the
proceeds of such drawing; provided, however, that the Borrowers shall not be
obligated to reimburse, or cause another Letter of Credit Obligor to reimburse,
a Letter of Credit Issuer for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Letter of Credit
Issuer.

3.4       Letter of Credit Participations.

(a)        Immediately upon the issuance by a Letter of Credit Issuer of any
Letter of Credit, such Letter of Credit Issuer shall be deemed to have sold and
transferred to each Lender, and each such Lender (each a "Participant") shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender's Commitment Percentage, in such
Letter of Credit, each substitute letter of credit, each drawing made
thereunder, the obligations of the Borrowers under this Agreement with respect
thereto (although Letter of Credit Fees shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in Section
4.1(b) and the Participants shall have no right to receive any portion of any
fees of the nature contemplated by Section 4.1(c)), the obligations of any
Letter of Credit Obligor under any Letter of Credit Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.
Upon any change in the Commitments of the Lenders pursuant to Section 12.4(c),
it is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings, there shall be an automatic adjustment to the participations
pursuant to this Section 3.4 to reflect the new Commitment Percentages of the
assigning and assignee Lender.

(b)        In determining whether to pay under any Letter of Credit, a Letter of
Credit Issuer shall not have any obligation relative to the Participants other
than to determine that any documents required to be delivered under such Letter
of Credit have been delivered and that they appear to comply on their face with
the requirements of such Letter of Credit. Any action taken or omitted to be
taken by a Letter of Credit Issuer under or in connection with any Letter of
Credit if taken or omitted in the absence of gross negligence or willful
misconduct, shall not create for such Letter of Credit Issuer any resulting
liability.

(c)        In the event that a Letter of Credit Issuer makes any payment under
any Letter of Credit and the Borrowers shall not have reimbursed (or caused any
applicable Letter of Credit Obligor to reimburse) such amount in full to such
Letter of Credit Issuer pursuant to Section 3.3(a), such Letter of Credit Issuer
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify each Participant of such failure, and each Participant
shall promptly and unconditionally pay to the Administrative Agent for the
account of such Letter of Credit Issuer, the amount of such Participant's
Commitment Percentage of such payment in Dollars and in same day funds;
provided, however, that no Participant shall be obligated to pay to the
Administrative Agent its Commitment Percentage of such unreimbursed amount for
any wrongful payment made by such Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer. If the Administrative
Agent so notifies any Participant required to fund a payment under a Letter of
Credit prior to 11:00 A.M. (local time at its Notice Office) on any Business
Day, such Participant shall make available to the Administrative Agent for the
account of the relevant Letter of Credit Issuer such Participant's Commitment
Percentage of the amount of such payment on such Business Day in same day funds.
If and to the extent such Participant shall not have so made its Commitment
Percentage of the amount of such payment available to the Administrative Agent
for the account of the relevant Letter of Credit Issuer, such Participant agrees
to pay to the Administrative Agent for the account of such Letter of Credit
Issuer, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such Letter of Credit Issuer at the Federal Funds
Effective Rate. The failure of any Participant to make available to the
Administrative Agent for the account of the relevant Letter of Credit Issuer its
Commitment Percentage of any payment under any Letter of Credit shall not
relieve any other Participant of its obligation hereunder to make available to
the Administrative Agent for the account of such Letter of Credit Issuer its
Commitment Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to the Administrative Agent
for the account of such Letter of Credit Issuer such other Participant's
Commitment Percentage of any such payment.

(d)        Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the Participants
pursuant to Section 3.4(c) above, such Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Participant that has paid its Commitment Percentage thereof, in Dollars and in
same day funds, an amount equal to such Participant's Commitment Percentage of
the principal amount thereof and interest thereon accruing after the purchase of
the respective participations, as and to the extent so received.

(e)        The obligations of the Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i)         any lack of validity or enforceability of this Agreement or any of
the other Credit Documents;

(ii)        the existence of any claim, set-off defense or other right that the
Borrowers (or any other Letter of Credit Obligor) may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any person for whom any such transferee may be acting), the Administrative
Agent, any Letter of Credit Issuer, any Lender, or other person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between any Borrower (or any other Letter of Credit Obligor) and the
beneficiary named in any such Letter of Credit), other than any claim that the
Borrower (or any other Letter of Credit Obligor that is the account party with
respect to a Letter of Credit) may have against any applicable Letter of Credit
Issuer for gross negligence or willful misconduct of such Letter of Credit
Issuer in making payment under any applicable Letter of Credit;

(iii)       any draft, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

(iv)       the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents: or

(v)        the occurrence of any Default or Event of Default.

(f)         To the extent the Letter of Credit Issuer is not reimbursed by the
Borrowers, the Participants will reimburse the Letter of Credit Issuer, in
proportion to their respective Commitment Percentages, for and against any and
all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by the Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of its
issuance of Letters of Credit, provided that no Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from the
Letter of Credit Issuer's acts or omissions constituting gross negligence or
willful misconduct.

3.5       Increased Costs.  If after the Closing Date, the adoption of any
applicable law, rule or  regulation, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Letter of Credit Issuer or any Lender with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency (in each case made subsequent to
the Closing Date) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by such Letter of Credit Issuer or such Lender's participation
therein, or (ii) shall impose on such Letter of Credit Issuer or any Lender any
other conditions affecting this Agreement, any Letter of Credit or such Lender's
participation therein; and the result of any of the foregoing is to increase the
cost to such Letter of Credit Issuer or such Lender of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Letter of Credit Issuer or such Lender hereunder
(other than any increased cost or reduction in the amount received or receivable
resulting from the imposition of or a change in the rate of taxes or similar
charges), then, upon demand to the Borrowers by such Letter of Credit Issuer or
such Lender (a copy of which notice shall be sent by such Letter of Credit
Issuer or such Lender to the Administrative Agent), the Borrower shall pay to
such Letter of Credit Issuer or such Lender such additional amount or amounts as
will compensate any such Letter of Credit Issuer or such Lender for such
increased cost or reduction.  A certificate submitted to the Borrowers by any
Letter of Credit Issuer or any Lender, as the case may be (a copy of which
certificate shall be sent by such Letter of Credit Issuer or such Lender to the
Administrative Agent), setting forth, in reasonable detail, the basis for the
determination of such additional amount or amounts necessary to compensate any
Letter of Credit Issuer or such Lender as aforesaid shall be conclusive and
binding on the Borrower absent manifest error, although the failure to deliver
any such certificate shall not release or diminish any of the Borrowers'
obligations to pay additional amounts pursuant to this Section 3.5.

3.6       Guaranty of  Letter of Credit Obligations of Other Letter of Credit
Obligors.

(a)        The Borrowers hereby unconditionally jointly and severally guarantee,
for the benefit of the Administrative Agent, each Letter of Credit Issuer and
the Lenders, the full and punctual payment of the Obligations of each other
Letter of Credit Obligor under each Letter of Credit Document to which such
other Letter of Credit Obligor is now or hereafter becomes a party. Upon failure
by any such other Letter of Credit Obligor to pay punctually any such amount,
the Borrowers shall forthwith on demand by the Administrative Agent pay the
amount not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any applicable Letter of Credit Document.

(b)        As a separate, additional and continuing obligation, the Borrowers
unconditionally and irrevocably undertake and agree, for the benefit of the
Administrative Agent and the Lenders, that, should any amounts not be
recoverable from the Borrowers under Section 3.6(a) for any reason whatsoever
(including, without limitation, by reason of any provision of any Credit
Document or any other agreement or instrument executed in connection therewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other person,
at any time, the Borrowers as sole, original and independent obligor, upon
demand by the Administrative Agent, will make payment to the Administrative
Agent, for the account of the Lenders and the Administrative Agent, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Credit Documents.

(c)        The obligations of the Borrowers under this Section shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any of the following:

(i)         any extension, renewal, settlement, compromise, waiver or release in
respect to any obligation of any other Letter of Credit Obligor under any Letter
of Credit Document, by operation of law or otherwise;

(ii)        any modification or amendment of or supplement to this Agreement,
any Note or any other Credit Document;

(iii)       any release, non-perfection or invalidity of any direct or indirect
security for any obligation of the Borrowers under this Agreement, any Note or
any other Credit Document or of any other Letter of Credit Obligor under any
Letter of Credit Document;

(iv)       any change in the corporate existence, structure or ownership of any
other Letter of Credit Obligor or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any other Letter of Credit Obligor or its
assets or any resulting release or discharge of any obligation of any other
Letter of Credit Obligor contained in any Letter of Credit Document;

(v)        the existence of any claim, set-off or other rights that the Borrower
may have at any time against any other Letter of Credit Obligor, the
Administrative Agent, any Letter of Credit Issuer any Lender or any other
person, whether in connection herewith or any unrelated transactions;

(vi)       any invalidity or unenforceability relating to or against any other
Letter of Credit Obligor for any reason of any Letter of Credit Document, or any
provision of applicable law or regulation purporting to prohibit the payment by
any other Letter of Credit Obligor of any Obligations in respect of any Letter
of Credit; or

(vii)      any other act or omission to act or delay of any kind by any other
Letter of Credit Obligor, the Administrative Agent, any Lender or any other
person or any other circumstance whatsoever that might, but for the provisions
of this Section, constitute a legal or equitable discharge of the Borrowers'
obligations under this Section.

(d)        The Borrowers' obligations under this Section shall remain in full
force and effect until the Commitments shall have terminated and all of the
Obligations shall have been paid in full.  If at any time any payment of any of
the Obligations of any other Letter of Credit Obligor in respect of any Letter
of Credit Documents is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of such other Letter of Credit
Obligor, the Borrowers' obligations under this Section with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

(e)        The Borrowers irrevocably waive acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any person against any other
Letter of Credit Obligor or any other person, or against any collateral or
guaranty of any other person.

(f)         Until the indefeasible payment in full of all of the Obligations and
the termination of the Commitments of the Lenders hereunder, the Borrowers shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Letter of Credit Obligor with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any other Letter of Credit Obligor in
respect thereof.

(g)        In the event that acceleration of the time for payment of any amount
payable by any other Letter of Credit Obligor under any Letter of Credit
Document is stayed upon insolvency, bankruptcy or reorganization of such other
Letter of Credit Obligor, all such amounts otherwise subject to acceleration
under the terms of any applicable Letter of Credit Document shall nonetheless be
payable by the Borrower under this Section forthwith on demand by the
Administrative Agent.

ARTICLE IV.
FEES; COMMITMENTS

4.1       Fees.

(a)        Facility Fees.  The Borrowers agree to pay to the Administrative
Agent a facility fee ("Facility Fee") for the account of each then
Non-Defaulting Lender for the period from the Closing Date to the Facility
Termination Date or, if earlier, the date upon which the Total Commitment has
been terminated pursuant to Section 4.2 or 4.3, computed for each day at a rate
per annum equal to the Applicable Facility Fee Rate in effect for such day on
the amount of such Lender's Commitment for such day.  Facility Fees shall be due
and payable in arrears on the last Business Day of each March, June, September
and December and on the Facility Termination Date.

(b)        Letter of Credit Fees.  The Borrowers agree to pay to the
Administrative Agent, for the account of each then Non-Defaulting Lender, pro
rata on the basis of its Commitment Percentage, a fee in respect of each Letter
of Credit (the "Letter of Credit Fee"), computed at a rate per annum equal to
the Applicable Margin then in effect for Eurodollar Loans, on the Stated Amount
thereof for the period from the date of issuance (or increase, renewal or
extension) to the expiration date thereof (including any extensions of such
expiration date that may be made at the election of the account party or
beneficiary). The Borrowers also agree to pay additional Letter of Credit Fees,
on demand, at the rate of 2% per annum, on the Stated Amount of each Letter of
Credit, for any period when a Default under Section 10.1(a) or Event of Default
has occurred and is continuing.  Accrued Letter of Credit Fees shall be due and
payable in arrears on the last Business Day of each March, June, September and
December and on the Facility Termination Date.

(c)        Fronting Fees.  The Borrowers agree to pay directly to each Letter of
Credit Issuer, for its own account, a fee in respect of each Letter of Credit
issued by it (a "Fronting Fee") computed at the rate of 1/8 of 1% per annum on
the Stated Amount thereof for the period from the date of issuance (or increase,
renewal or extension) to the expiration date thereof (including any extensions
of such expiration date that may be made at the election of the beneficiary
thereof).  Accrued Fronting Fees shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December and on the
Facility Termination Date.

(d)        Additional Charges of Letter of Credit Issuer.  The Borrowers agree
to pay directly to each Letter of Credit Issuer upon each issuance of, drawing
under, or amendment, extension, renewal or transfer of, a Letter of Credit
issued by it such amount as shall at the time of such issuance, drawing,
amendment, extension, renewal or transfer be the administrative or processing
charge that such Letter of Credit Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

(e)        Other Fees.  The Borrowers shall pay to the Administrative Agent, on
the Closing Date and thereafter, such fees as heretofore agreed by the Borrowers
and the Administrative Agent or the Lenders as set forth in any agent fee
letter, closing fee letter or similar agreement.

(f)         Computations of Fees.  All computations of Facility Fees, Letter of
Credit Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

4.2       Voluntary Termination/Reduction of Commitments.  Upon at least three
Business Days' prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to:

(a)        terminate in whole the Total Commitment, provided that (i) all
outstanding Loans are contemporaneously prepaid in accordance with Section 5.1,
and (ii) either (A)  no Letters of Credit remain outstanding, or (B) the
Borrowers shall contemporaneously either (x) cause all outstanding Letters of
Credit to be surrendered for cancellation (any such Letters of Credit to be
replaced by letters of credit issued by other financial institutions acceptable
to each Letter of Credit Issuer and the Required Lenders), or (y) the Borrowers
shall pay to the Administrative Agent an amount in cash and/or Cash Equivalents
equal to 100% of the Letter of Credit Outstandings and the Administrative Agent
shall hold such payment as security for the reimbursement obligations of the
Borrowers hereunder in respect of Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, each Letter of Credit Issuer and the
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Administrative Agent, each Letter of Credit Issuer and the
Borrowers until the proceeds are applied to the secured obligations); or

(b)        partially and permanently reduce the Unutilized Total Commitment,
provided that (i) any such reduction shall apply to proportionately and
permanently reduce the Commitment of each of the Lenders and (ii) any partial
reduction of the Unutilized Total Commitment pursuant to this Section 4.2(b)
shall be in the amount of at least $10,000,000 (or, if greater, in integral
multiples of $1,000,000).

4.3       Mandatory Adjustments of Commitments, etc. 

(a)        The Total Commitment (and the Commitment of each Lender) shall
terminate on the Facility Termination Date.

(b)        The Total Commitment shall be permanently reduced, without premium or
penalty, at the time that any mandatory prepayment of Loans are required to be
made pursuant to Section 5.2 (b) in an amount equal to the required prepayment
of principal of Loans that would be required to be made in such circumstance
(whether or not any Loans or Swingline Loans are outstanding or any Letter of
Credit Outstandings exist).  Any such reduction shall apply to proportionately
and permanently reduce the Commitment of each of the affected Lenders. The
Borrower Representative will provide at least three Business Days' prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent at its Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), of any reduction of the Total
Commitment pursuant to this Section 4.3(b), specifying the date and amount of
the reduction.

4.4       Increase in Total Commitment.  

(a)        At any time upon written notice to the Administrative Agent,
Borrowers may request that the Total Commitment be increased by an amount not to
exceed $50,000,000 in the aggregate for all such increases from the Closing Date
until the Facility Termination Date, provided that (A) no Default or Event of
Default has occurred and is continuing at the time of such request and on the
date of any such increase and (B) Borrowers shall have delivered to the
Administrative Agent, together with such written notice, a copy of Borrowers'
duly adopted corporate resolutions, in form and substance satisfactory to The
Administrative Agent, that authorize the requested increase in the Total
Commitment, which resolutions shall be certified by the Secretaries of each
Borrower as being true, correct, complete and in full force and effect.  Upon
receipt of any such request, the Administrative Agent shall deliver a copy of
such request to each Lender.  Borrowers shall set forth in such request the
amount of the requested increase in the Total Commitment  (which in each case
shall be in a minimum amount equal to the lesser of Ten Million Dollars
($10,000,000) or the remaining amount of the increased Total Commitment) and the
date on which such increase is requested to become effective (which shall be not
less than 10 Business Days nor more than sixty (60) days after the date of such
request and that, in any event, must be at least ninety (90) days prior to the
Facility Termination Date), and shall offer each Lender the opportunity to
increase its Commitment.  Each Lender shall, by notice to Borrowers and the
Administrative Agent given not more than ten (10) days after the date of the
Administrative Agent's notice, either agree to increase its  Commitment by all
or a portion of the offered amount (each such Lender so agreeing being an
"Increasing Lender") or decline to increase its Commitment (and any such Lender
that does not deliver such a notice within such period of 10 days shall be
deemed to have declined to increase its Commitment and each Lender so declining
or being deemed to have declined being a "Non-Increasing Lender").  If, on the
10th day after the Administrative Agent shall have delivered notice as set forth
above, the Increasing Lenders shall have agreed pursuant to the preceding
sentence to increase their Commitments by an aggregate amount less than the
increase in the Total Commitment Amount requested by Borrowers, Borrowers may
arrange for one or more Lenders or other entities that are reasonably acceptable
to the Administrative Agent (each such Person so agreeing being an "Augmenting
Lender") so long as such Augmenting Lender shall have a Commitment of not less
than Ten Million Dollars ($10,000,000), and Borrowers and each Augmenting Lender
shall execute all such documentation as Administrative Agent shall reasonably
specify to evidence its Commitment and/or its status as a Lender with a
Commitment hereunder.  Any increase in the Total Commitment may be made in an
amount that is less than the increase requested by Borrowers if Borrowers are
unable to arrange for, or chooses not to arrange for, Augmenting Lenders, in the
full amount.  If Increasing Lenders and/or Augmenting Lenders offer Commitment
increases or new Commitments, as the case may be, in excess of the aggregate
increase amount requested by Borrowers, then the Administrative Agent shall, in
consultation with Borrowers, determine each such Increasing Lender's or
Augmenting Lender's percentage of the increased amount.

(b)        Each of the parties hereto agrees that the Administrative Agent may,
in consultation with Borrowers, take any and all actions as may be reasonably
necessary to ensure that after giving effect to any increase in the Total
Commitment pursuant to this Section, the outstanding Loans (if any) are held by
the Lenders with Commitments in accordance with their new Commitment
Percentages. This may be accomplished at the discretion of the Administrative
Agent: (i) by requiring the outstanding Loans to be prepaid with the proceeds of
new Loans; (ii) by causing the Non-Increasing Lenders to assign portions of
their outstanding Loans to Increasing Lenders and Augmenting Lenders; (iii) by
permitting the Loans outstanding at the time of any increase in the Total
Commitment pursuant to this Section 2.06(b) to remain outstanding until the last
days of the respective Interest Periods, therefor, even though the Lenders would
hold such Loans other than in accordance with their new Commitment Percentages;
or (iv) by any combination of the foregoing.

ARTICLE V.
PAYMENTS

5.1       Voluntary Prepayments.  The Borrowers shall have the right to prepay
any of the Loans, in whole or in part, without premium or penalty (except as
specified below), from time to time on the following terms and conditions:

(a)        the Borrower Representative shall give the Administrative Agent at
the Notice Office written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent) of its intent to prepay the Loans, the amount of such prepayment and (in
the case of Eurodollar Loans) the specific Borrowing(s) pursuant to which made,
which notice shall be received by the Administrative Agent by (i) 12:00 noon
(local time at the Notice Office) three Business Days prior to the date of such
prepayment, in the case of any prepayment of Eurodollar Loans, or (ii) 12:00
noon (local time at the Notice Office) one Business Day prior to the date of
such prepayment, in the case of any prepayment of Base Rate Loans, and which
notice shall promptly be transmitted by the Administrative Agent to each of the
Lenders;

(b)        in the case of prepayment of any Borrowings, each partial prepayment
of any such Borrowing shall be in an aggregate principal amount of at least
$500,000;

(c)        no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, provided that the foregoing limitation shall not apply if such Loans
are being prepaid in full;

(d)        each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied to the Loans designated by the Borrower; and

(e)        each prepayment of Eurodollar Loans pursuant to this Section 5.1 on
any date other than the last day of the Interest Period applicable thereto shall
be accompanied by any amounts payable in respect thereof under Section 2.7.

5.2       Mandatory Prepayments.  The Loans and the Swingline Loans shall be
subject to mandatory repayment or prepayment, and the Letter of Credit
Outstandings shall be subject to cash collateralization requirements, in
accordance with the following provisions:

(a)        Facility Termination Date.  The Borrowers shall repay the entire
principal amount outstanding of any Loans and Swingline Loans on the Facility
Termination Date and, if any Letter of Credit Outstandings exist, then on such
date the Borrowers shall cause each Letter of Credit to be replaced or cash
collateralized in accordance with the provisions of Section 5.2(c).

(b)        Mandatory Prepayment-Certain Proceeds of an Event of Loss.  If during
any fiscal year of the Borrowers, the Borrowers and their Subsidiaries have
received cumulative Cash Proceeds during such fiscal year from one or more
Events of Loss of more than 5% of the Borrowers' Consolidated Net Worth, not
later than the third Business Day following the date of receipt of any Cash
Proceeds in excess of such amount, an amount, conforming to the requirements as
to the amount of partial prepayments contained in Section 5.1, at least equal to
100% of the Cash Proceeds then received in excess of such amount from any Event
of Loss (less the amount of any insurance proceeds which are used by the
Borrowers to rebuild, repair or reconstruct the property destroyed or damaged)
shall be applied on a pari passu basis as a mandatory prepayment of principal of
the outstanding Loans, and the outstanding obligations of Gibraltar Steel
Corporation of New York in connection with the Secured Notes as defined in
paragraph (c) of  Schedule 9.4.

(c)        Mandatory Prepayment--Loans Exceed Total Commitment.  If on any date
(after giving effect to any other payments on such date) the sum of (i) the
aggregate outstanding principal amount of Loans plus (ii) the aggregate
outstanding principal amount of Swingline Loans plus (iii) the aggregate amount
of Letter of Credit Outstandings, exceeds the Total Commitment as then in
effect, then the Borrowers shall prepay on such date that principal amount of
Loans and Swingline Loans and, after Loans and Swingline Loans have been paid in
full, Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Loans to the requirements as to
the amounts of partial prepayments of Loans that are contained in Section 5.1. 
If at any time the aggregate amount of Letter of Credit Outstandings exceeds the
Total Commitment as then in effect, or if at any time the aggregate amount of
Letter of Credit Outstandings (or any particular Letter of Credit or grouping of
Letters of Credit) exceeds the Letter of Credit Commitment Amount, then the
Borrowers shall pay to the Administrative Agent an amount in cash and/or Cash
Equivalents equal to such excess and the Administrative Agent shall hold such
payment as security for the reimbursement obligations of the Borrowers and any
other Credit Parties hereunder in respect of Letters of Credit pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agent, the Required Lenders, each Letter of
Credit Issuer and the Borrowers (which shall permit certain investments in Cash
Equivalents satisfactory to the Administrative Agent, each Letter of Credit
Issuer and the Borrowers until the proceeds are applied to the secured
obligations).

(d)        Particular Loans to be Prepaid.  With respect to each repayment or
prepayment of Loans required by this Section 5.2, the Borrower Representative
shall designate the Types of Loans that are to be repaid or prepaid and the
specific Borrowing(s) pursuant to which such repayment or prepayment is to be
made, provided that (i) the Borrowers shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall be Converted into
Base Rate Loans, and (iii) each repayment and prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Borrower Representative as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Section 2.7.  Any repayment or prepayment of
Eurodollar Loans pursuant to this Section 5.2 shall in all events be accompanied
by such compensation as is required by Section 2.7.

5.3       Method and Place of Payment.

(a)        Except as otherwise specifically provided herein, all payments under
this Agreement shall be made to the Administrative Agent for the ratable (based
on its pro rata share) account of the Lenders entitled thereto, not later than
12:00 noon (local time at the Payment Office) on the date when due and shall be
made at the Payment Office in immediately available funds and in lawful money of
the United States of America, it being understood that written notice by the
Borrower Representative to the Administrative Agent to make a payment from the
funds in the Borrower Representative's account at the Payment Office shall
constitute the making of such payment to the extent of such funds held in such
account. Any payments under this Agreement that are made later than 12:00 noon
(local time at the Payment Office) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, Unpaid Drawings,
interest and Fees then due hereunder and an Event of Default is not then in
existence, such funds shall be applied (i) first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
(ii) second, towards payment of principal and Unpaid Drawings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Unpaid Drawings then due to such parties.

5.4       Net Payments.

(a)        All payments made by the Borrowers hereunder, under any Note or any
other Credit Document, shall be made without setoff, counterclaim or other
defense.  Except as provided for in Section 5.4(b), all such payments will be
made free and clear of, and without deduction or withholding for, any present or
future taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any political
subdivision or taxing authority thereof or therein with respect to such payments
(but excluding, except as provided in the second succeeding sentence, any tax,
imposed on or measured by the net income or net profits of a Lender pursuant to
the laws of the jurisdiction under which such Lender is organized or the
jurisdiction in which the principal office or Applicable Lending Office of such
Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes, levies
imposts, duties, fees, assessments or other charges (all such non-excluded
taxes, levies, imposts, duties, fees assessments or other charges being referred
to collectively as "Taxes"). If any Taxes are so levied or imposed, the
Borrowers agree to pay the full amount of such Taxes and such additional amounts
as may be necessary so that every payment by it of all amounts due hereunder,
under any Note or under any other Credit Document, after withholding or
deduction for or on account of any Taxes will not be less than the amount
provided for herein or in such Note or in such other Credit Document. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrowers agree to reimburse each Lender, upon the written request of such
Lender for taxes imposed on or measured by the net income or profits of such
Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or Applicable Lending Office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which the principal office or Applicable
Lending Office of such Lender is located and for any withholding of income or
similar taxes imposed by the United States of America as such Lender shall
determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, which request shall be accompanied by a statement
from such Lender setting forth, in reasonable detail, the computations used in
determining such amounts. The Borrowers will furnish to the Administrative
Agent, and the Administrative Agent will furnish to the applicable Lender,
within 45 days after the date the payment of any Taxes, or any withholding or
deduction on account thereof, is due pursuant to applicable law certified copies
of tax receipts, or other evidence satisfactory to the Lender, evidencing such
payment by the Borrowers. The Borrowers will indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent or
such Lender upon its written request, for the amount of any Taxes so levied or
imposed and paid or withheld by such Lender.

(b)        Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes
agrees to provide to the Borrower Representative and the Administrative Agent on
or prior to the Closing Date, or in the cases of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 12.4 (unless
the respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer and such Lender is in compliance with the provisions of
this Section 5.4(b)), on the date of such assignment or transfer to such Lender,
and from time to time thereafter if required by the Borrower Representative or
the Administrative Agent: (i) two accurate and complete original signed copies
of Internal Revenue Service Form 1001, 4224, W-8BEN, W-8ECI, W-8EXP or W-8IMY
(or successor, substitute or other appropriate forms) certifying to such
Lender's entitlement to a complete exemption from, or a reduced rate of
withholding from, United States withholding tax with respect to payments to be
made under this Agreement, any Note or any other Credit Document, or (ii) if the
Lender cannot deliver the appropriate Internal Revenue Service Forms referred to
in clause (i) above, (x) a certificate in form and substance satisfactory to the
Administrative Agent (any such certificate, an  "Exemption Certificate") and (y)
other appropriate documentation certifying to such Lender's entitlement to a
complete exemption from, or reduced rate of withholding from, United States
withholding tax with respect to payments of interest to be made under this
Agreement, any Note or any other Credit Document. In addition, each Lender
agrees that from time to time after the Closing Date, when a lapse in time or
change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of the
applicable Internal Revenue Service Form, or an Exemption Certificate and
related documentation, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, any Note or any other Credit Document,
or it shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such Form or Exemption Certificate and related
documentation, in which case such Lender shall not be required to deliver any
such Form or Exemption Certificate and related documentation pursuant to this
Section 5.4(b).  Notwithstanding anything to the contrary contained in Section
5.4(a), but subject to Section 12.4(c) and the immediately succeeding sentence,
(x) the Borrowers shall be entitled, to the extent it is required to do so by
law, to deduct or withhold income or other similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender that is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for United States federal income tax purposes and that
has not provided to the Borrower Representative such Forms or such Exemption
Certificate and related documentation that establish a complete exemption from
or reduction in the rate of such deduction or withholding and (y) the Borrowers
shall not be obligated pursuant to Section 5.4(a) hereof to gross-up payments to
be made to a Lender in respect of income or similar taxes imposed by the United
States or any additional amounts with respect thereto (I) if such Lender has not
provided to the Borrower Representative the Internal Revenue Service forms
required to be provided to the Borrower Representative pursuant to this Section
5.4(b) or (ii) in the case of a payment other than interest, to a Lender
described in clause (ii) above, to the extent that such forms do not establish a
complete exemption from withholding of such taxes.  Notwithstanding anything to
the contrary contained in Section 5.4(a), but subject to Section 12.4(c) and the
immediately succeeding sentence, (x) the Borrowers shall be entitled, to the
extent they are required to do so by law, to deduct or withhold income or other
similar taxes imposed by the United States (or any political subdivision or
taxing authority thereof or therein) from interest, fees or other amounts
payable hereunder for the account of any Lender that is not a United States
person (as such term is defined in Section 7701(a)(30) of the Code) for United
States federal income tax purposes and that has not provided to the Borrower
Representative such forms that establish a complete exemption from such
deduction or withholding and (y) the Borrowers shall not be obligated pursuant
to Section 5.4(a) hereof to gross-up payments to be made to a Lender in respect
of income or similar taxes imposed by the United States or any additional
amounts with respect thereto (i) if such Lender has not provided to the Borrower
Representative the Internal Revenue Service forms required to be provided to the
Borrower Representative pursuant to this Section 5.4(b) or (ii) in the case of a
payment other than interest, to a Lender described in clause (ii) above, to the
extent that such forms do not establish a complete exemption from withholding of
such taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 5.4 and except as specifically provided
for in Section 12.4(c), the Borrowers agree to pay additional amounts and
indemnify each Lender in the manner set forth in Section 5.4(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any Taxes deducted or withheld by it as described in the previous
sentence as a result of any changes after the Closing Date in any applicable
law, treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, relating to the deducting or withholding of income or
similar Taxes.

ARTICLE VI.
CONDITIONS PRECEDENT

6.1       Conditions Precedent at Closing Date.  The obligation of the Lenders
to make Loans and of the Swingline Lender to make the Swingline Loans, and of
any Letter of Credit Issuer to issue Letters of Credit, is subject to the
satisfaction of each of the following conditions on or prior the Closing Date:

(a)        Credit Agreement.  This Agreement shall have been executed by the
Borrower, the Administrative Agent, the Swingline Lender, the Letter of Credit
Issuer and each of the Lenders.

(b)        Notes.  The Borrowers shall have executed and delivered to the
Administrative Agent a Note for the account of each Lender that has requested a
Note.

(c)        Fees, etc.  The Borrowers shall have paid or caused to be paid all
fees required to be paid by them on the Closing Date pursuant to Section 4.1
hereof and all reasonable fees and expenses of the Administrative Agent and of
special counsel to the Administrative Agent that have been invoiced on or prior
to such date in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Credit Documents and the consummation
of the transactions contemplated hereby and thereby.

(d)        Other Credit Documents.  The Credit Parties named therein shall have
duly executed and delivered and there shall be in full force and effect, (i) the
Subsidiary Guaranty (as modified, amended or supplemented from time to time in
accordance with the terms thereof and hereof, the "Subsidiary Guaranty"),
substantially in the form attached hereto as Exhibit C-1, (ii) the Security
Agreement (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, the "Security Agreement"), substantially in
the form attached hereto as Exhibit C-2, and (iii) the Pledge Security Agreement
(as modified, amended or supplemented from time to time in accordance with the
terms thereof and hereof, the "Pledge Agreement"), substantially in the form
attached hereto as Exhibit C-3, and in each case, shall have satisfied all
obligations set forth therein.

(e)        Corporate Resolutions and Approvals.  The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors of
the Borrowers and each other Credit Party, approving the Credit Documents to
which the Borrowers or any such other Credit Party, as the case may be, is or
may become a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the execution,
delivery and performance by the Borrowers or any such other Credit Party of the
Credit Documents to which it is or may become a party.

(f)         Incumbency Certificates.  The Administrative Agent shall have
received a certificate of the Secretary or an Assistant Secretary of each
Borrower and of each other Credit Party, certifying the names and true
signatures of the officers of such Borrower or such other Credit Party, as the
case may be, authorized to sign the Credit Documents to which such Borrower or
such other Credit Party is a party and any other documents to which such
Borrower or any such other Credit Party is a party that may be executed and
delivered in connection herewith.

(g)        Opinions of Counsel.  The Administrative Agent shall have received
such opinions of counsel from counsel to the Borrowers as the Administrative
Agent shall request, each of which shall be addressed to the Administrative
Agent and each of the Lenders and dated the Closing Date and shall be in form
and substance satisfactory to the Administrative Agent.

(h)        Existing Credit Agreement.  Contemporaneously with the Closing Date,
the Borrowers shall have terminated the commitments of the lenders under its
Existing Credit Agreement, prepaid any borrowings (including, without
limitation, principal, interest and fees) thereunder and terminated or released
all Liens granted in connection therewith. 

(i)         Recordation of Security Documents, Delivery of Collateral, Taxes,
etc.  The Security Documents (or proper notices or financing statements in
respect thereof) shall have been duly recorded, published and filed in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the rights and security interests of the parties thereto and their
respective successors and assigns, all collateral items required to be
physically delivered to the Administrative Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issue and delivery of the Notes shall have been paid in full.

(j)         Evidence of Insurance.  The Administrative Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.

(k)        Search Reports.  The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements and other Liens filed against any Credit Party (i) in the
jurisdiction in which each such Credit Party is organized or formed, (ii) in any
jurisdiction in which such Credit Party maintains an office or (iii) in any
jurisdiction in which any Collateral of such Credit Party is located.

(l)         Corporate Charter and Good Standing Certificates.  The
Administrative Agent shall have received:  (i) an original certified copy of the
Certificate of Incorporation of each Credit Party and any and all amendments and
restatements thereof, certified as of a recent date by the relevant Secretary of
Borrower; (ii) an original good standing certificate from the Secretary of State
of the state of incorporation, dated as of a recent date, listing all charter
documents affecting such Credit Party and certifying as to the good standing of
such Credit Party; and (iii) original certificates of good standing from each
other jurisdiction in which each Credit Party is authorized or qualified to do
business.

(m)       Solvency Certificate.  The Administrative Agent shall have received,
in sufficient quantities for the Lenders, a duly executed solvency certificate
substantially in the form attached hereto as Exhibit D-1, and such certificate
shall be satisfactory in form and substance to each of the Lenders.

(n)        Borrower's Closing Certificate.  The Administrative Agent shall have
received a certificate in the form attached hereto as Exhibit D-2, dated the
Closing Date, of an Authorized Officer to the effect that, at and as of the
Closing Date and both before and after giving effect to the initial Borrowings
hereunder and the application of the proceeds thereof: (x) no Default or Event
of Default has occurred and is continuing; (y) no Material Adverse Effect has
occurred; and (z) all representations and warranties of the Credit Parties
contained herein or in the other Credit Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except that as to any
such representations and warranties that expressly relate to an earlier
specified date, such representations and warranties are only represented as
having been true and correct in all material respects as of the date when made.

(o)        Prudential Amendment Documents.  The Administrative Agent shall have
received copies of certain documents amending the Note Purchase Agreements and
Subordinated Note Purchase Agreement of Gibraltar Steel Corporation of New York
and indicating to the satisfaction of the Administrative Agent that such
agreements do not contain terms or covenants that are more restrictive than the
terms and covenants contained in this Agreement.

(p)        Proceedings and Documents.  All corporate and other proceedings and
all documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the Lenders
and the Administrative Agent and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agent or its special counsel or any Lender may
reasonably request.

6.2       Conditions Precedent to All Credit Events.  The obligation of the
Lenders to make or participate in each Credit Event is subject, at the time
thereof, to the satisfaction of the following conditions:

(a)        Notice of Borrowing, Continuation or Conversion, etc. The
Administrative Agent shall have received a Notice of Borrowing, Continuation or
Conversion meeting the requirements of Section 2.2 with respect to the
Borrowing, Continuation or Conversion of a Loan, or a Letter of Credit Request
meeting the requirement of Section 3.2 with respect to the issuance of a Letter
of Credit, or a Notice of Borrowing, Continuation or Conversion of a Loan
meeting the requirement of Section 2.8 with respect to the making of a Swingline
Loan.

(b)        No Default; Representations and Warranties.  At the time of each
Credit Event and after giving effect thereto, (i) there shall exist no Default
or Event of Default; (ii) there shall have occurred no Material Adverse Effect
and (iii) all representations and warranties of the Credit Parties contained
herein or in the other Credit Documents shall be true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event, except to
the extent that such representations and warranties expressly relate to an
earlier specified date, in which case such representations and warranties shall
have been true and correct in all material respects as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the applicable conditions specified in Sections 6.1 and/or 6.2, as the case may
be, have been satisfied as of the times referred to in Sections 6.1 and 6.2.

ARTICLE VII.
REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and the Swingline Loans and to issue and to participate in the Letters of
Credit provided for herein, each Borrower makes the following representations
and warranties to, and agreements with, the Lenders, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:

7.1       Corporate Status, etc.  Each Borrower and each of its Subsidiaries (i)
is a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or full force
and effect, as applicable, under the laws of the jurisdiction of its formation
and has the corporate, partnership or limited liability company power and
authority, as applicable, to own its property and assets and to transact the
business in which it is engaged and presently proposes to engage, and (ii) has
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified except where the failure to be so qualified would
not have a Material Adverse Effect.  Schedule 7.1 hereto lists, as of the
Closing Date, each Subsidiary of the Borrower (and the direct and indirect
ownership interest of the Borrower therein).

7.2       Corporate Power and Authority, etc.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is party. Each Credit Party has duly executed and delivered each Credit
Document to which it is party, and each Credit Document to which it is party
constitutes the legal, valid and binding agreement or obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors'
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

7.3       No Violation.  Neither the execution, delivery and performance by any
Credit Party of the Credit to which it is party nor compliance with the terms
and provisions thereof (i) will contravene any law, statute, rule, regulation,
order, writ, injunction or decree of any Governmental Authority applicable to
such Credit Party or its properties and assets, (ii) will conflict with or
result in any breach of, any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than the Liens created
pursuant to the Security Documents) upon any of the property or assets of such
Credit Party pursuant to the terms of any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
agreement or other instrument, to which such Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject
other than when consent has been obtained, or (iii) will violate any provision
of the certificate or articles of incorporation, code of regulations or by-laws,
or other charter documents of such Credit Party.

7.4       Governmental Approvals.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Credit Document to which it is a party, or (ii) the legality,
validity, binding effect or enforceability of any Credit Document to which any
Credit Party is a party, except the filing and recording of financing statements
and other documents necessary in order to perfect the Liens created by the
Security Documents.

7.5       Litigation.  There are no actions, suits or proceedings pending or,
to, the knowledge of the Borrower, threatened with respect to the Borrowers or
any of their Subsidiaries (i) that have, or could reasonably be expected to
have, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any of the Credit Documents, or of any action to be taken by
any Borrower or any of the other Credit Parties pursuant to any of the Credit
Documents.

7.6       Use of Proceeds; Margin Regulations. 

(a)        The proceeds of all Loans shall be utilized to refinance existing
senior debt facilities, provide funds for Permitted Acquisitions, provide funds
for investments in joint ventures permitted pursuant to Section 9.5(m), and
provide working capital and funds for general corporate and other lawful
purposes not inconsistent with the requirements of this Agreement.

(b)        No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulation U or X of the Board of Governors of the Federal
Reserve System. Neither Borrower is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of any Borrower or of the Borrowers and
their consolidated Subsidiaries that are subject to any "arrangement" (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

7.7       Financial Statements, etc. 

(a)        The Borrowers have furnished to the Lenders and the Administrative
Agent complete and correct copies of (i) the audited consolidated balance sheets
of the Borrowers and their consolidated subsidiaries as of December 31, 2003 and
the related audited consolidated statements of income, shareholders' equity, and
cash flows of the Borrower and its consolidated subsidiaries for the fiscal
years then ended, accompanied by the report thereon of PricewaterhouseCoopers
LLP; and (ii) the consolidated balance sheets of the Borrowers and their
consolidated subsidiaries as of September 30, 2004 and the related consolidated
statements of income and of cash flows of the Borrowers and their consolidated
subsidiaries for the fiscal period then ended, as included in the Borrower's
Report on Form 10-Q for the fiscal quarter ended September 30, 2004, filed with
the SEC.  All such financial statements have been prepared in accordance with
GAAP, consistently applied (except as stated therein), and fairly present the
financial position of the entities described in such financial statements as of
the respective dates indicated and the consolidated results of their operations
and cash flows for the respective periods indicated, subject in the case of any
such financial statements that are unaudited, to normal audit adjustments, none
of which will involve a Material Adverse Effect.  The Borrowers and their
Subsidiaries did not have, as of the date of the latest financial statements
referred to above, and will not have as of the Closing Date after giving effect
to the incurrence of Loans hereunder, any material or significant contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment that is not reflected in the foregoing financial statements
or the notes thereto in accordance with GAAP and that in any such case is
material in relation to the business, operations, properties, assets, financial
or other condition or prospects of the Borrowers or any of their Subsidiaries.

7.8       Solvency.  Each Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to the Administrative Agent and the Lenders.  Each
Borrower now has capital sufficient to carry on its business and transactions
and all business and transactions in which it is about to engage and is now
solvent and able to pay its debts as they mature and each Borrower, as of the
Closing Date, owns property having a value, both at fair valuation and at
present fair salable value, greater than the amount required to pay such
Borrower's debts; and such Borrower is not entering into the Credit Documents
with the intent to hinder, delay or defraud its creditors. For purposes of this
Section 7.8, "debt" means any liability on a claim, and "claim" means (x) right
to payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured; or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

7.9       No Material Adverse Effect.  Since September 30, 2004, there has been
no change in the financial or other condition, business, affairs or prospects of
the Borrowers and their Subsidiaries taken as a whole, or their properties and
assets considered as an entirety, except for changes none of which, individually
or in the aggregate, has had or could reasonably be expected to have, a Material
Adverse Effect.

7.10     Tax Returns and Payments.  Each of the Borrowers and each of their
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it that have become due, other than
those not yet delinquent and except for those contested in good faith. The
Borrowers and each of their Subsidiaries has established on its books such
charges, accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP.  The
Borrowers know of no proposed assessment for additional federal, foreign or
state taxes for any period, or of any basis therefor, which, individually or in
the aggregate, taking into account such charges, accruals and reserves in
respect thereof as the Borrowers and their Subsidiaries have made, could
reasonably be expected to have a Material Adverse Effect.

7.11     Title to Properties, etc.  Each Borrower and each of its Subsidiaries
has good and marketable title (or valid Leaseholds, in the case of any leased
property), to all of its properties and assets free and clear of Liens other
than Permitted Liens.  The interests of the Borrowers and each of their
Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 7.7, taken as a whole, were sufficient, in the judgment
of the Borrowers, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Borrower and such
Subsidiaries.

7.12     Lawful Operations, etc.  Each Borrower and each of its Subsidiaries: 
(i) holds all necessary federal, state and local governmental licenses,
registrations, certifications, permits and authorizations necessary to conduct
its business, except to the extent the failure to so hold could reasonably be
expected to have a Material Adverse Effect; (ii) is in full compliance with all
material requirements imposed by law, regulation or rule, whether federal, state
or local, that are applicable to it, its operations, or its properties and
assets, including without limitation, applicable requirements of Environmental
Laws, except for any failure to obtain and maintain in effect, or noncompliance,
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect; (iii) conduct their business in compliance with all
provisions of the Fair Debt Practices Collection Act and all other applicable
federal, state or local laws governing the collection of debts and neither
Borrower nor any of its Subsidiaries is in material violation of any of such
laws; and (iv) are in compliance with all federal, state and local privacy laws.

7.13     Environmental Matters. 

(a)        Each Borrower and each of its Subsidiaries is in compliance with all
Environmental Laws governing its business, except to the extent that any such
failure to comply (together with any resulting penalties, fines or forfeitures)
would not reasonably be expected to have a Material Adverse Effect. All
licenses, permits, registrations or approvals required for the conduct of the
business of each Borrower and each of its Subsidiaries under any Environmental
Law have been secured and each Borrower and each of its Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith is not
reasonably likely to have a Material Adverse Effect. Neither Borrower nor any of
its Subsidiaries has received written notice, or otherwise knows, that it is in
any respect in noncompliance with, breach of or default under any applicable
writ, order, judgment, injunction, or decree to which such Borrower or such
Subsidiary is a party or that would affect the ability of such Borrower or such
Subsidiary to operate any Real Property and no event has occurred and is
continuing that, with the passage of time or the giving of notice or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to, in the aggregate, have a Material Adverse Effect. There are no
Environmental Claims pending or, to the best knowledge of the Borrowers,
threatened wherein an unfavorable decision, ruling or finding would reasonably
be expected to have a Material Adverse Effect. There are no facts,
circumstances, conditions or occurrences on any Real Property now or at any time
owned, leased or operated by any Borrower or any of its Subsidiaries or on any
property adjacent to any such Real Property, that are known by the Borrowers or
as to which any Borrower or any such Subsidiary has received written notice,
that could reasonably be expected:  (i) to form the basis of an Environmental
Claim against any Borrower or any of its Subsidiaries or any Real Property of
any Borrower or any of its Subsidiaries; or (ii) to cause such Real Property to
be subject to any restrictions on the ownership, occupancy, use or
transferability of such Real Property under any Environmental Law, except in
each such case, such Environmental Claims or restrictions that individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

(b)        Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of any
Borrower or any of its Subsidiaries or (ii) released on any such Real Property,
in each case where such occurrence or event is not in compliance with
Environmental Laws and is reasonably likely to have a Material Adverse Effect.

7.14     Compliance with ERISA.  Compliance by the Borrowers with the provisions
hereof and Credit Events contemplated hereby will not involve any prohibited
transaction within the meaning of ERISA or Section 4975 of the Code.  The
Borrowers and each of their Subsidiaries, (i) have fulfilled all obligations
under minimum funding standards of ERISA and the Code with respect to each Plan
that is not a Multiemployer Plan or a Multiple Employer Plan, (ii) has satisfied
all respective contribution obligations in respect of each Multiemployer Plan
and each Multiple Employer Plan, (iii) is in compliance in all material respects
with all other applicable provisions of ERISA and the Code with respect to each
Plan, each Multiemployer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under the Title IV of ERISA to the PBGC with respect to
any Plan, any Multiemployer Plan, any Multiple Employer Plan, or any trust
established thereunder.  No Plan or trust created thereunder has been
terminated, and there have been no Reportable Events, with respect to any Plan
or trust created thereunder or with respect to any Multiemployer Plan or
Multiple Employer Plan, which termination or Reportable Event will or could
result in the termination of such Plan, Multiemployer Plan or Multiple Employer
Plan and give rise to a material liability of the Borrower or any ERISA
Affiliate in respect thereof.  Neither Borrower nor any ERISA Affiliate is at
the date hereof, or has been at any time within the two years preceding the date
hereof, an employer required to contribute to any Multiemployer Plan or Multiple
Employer Plan, or a "contributing sponsor" (as such term is defined in Section
4001 of ERISA) in any Multiemployer Plan or Multiple Employer Plan.  Neither the
Borrower nor any ERISA Affiliate has any contingent liability with respect to
any post-retirement "welfare benefit plan" (as such term is defined in ERISA)
except as has been disclosed to the Lenders in writing.

7.15     Intellectual Property, etc.  Each Borrower and each of its Subsidiaries
has obtained or has the right to use all material patents, trademarks, service
marks, trade names, copyrights, licenses and other rights with respect to the
foregoing necessary for the present conduct of its business, without any known
conflict with the rights of others, except for such patents, trademarks, service
marks, trade names, copyrights, licenses and rights, the loss of which, and such
conflicts, which in any such case individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

7.16     Investment Company Act, etc.  Neither Borrower nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Public Utility Holding Company Act of 1935, as amended, or any applicable state
public utility law.

7.17     Insurance.  Each Borrower and each of its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in compliance
with the terms of the Credit Documents. 

7.18     Certain Contracts; Labor Relations.  Neither Borrower nor any of its
Subsidiaries (i) is subject to any burdensome contract, agreement, corporate
restriction, judgment, decree or order, (ii) is a party to any labor dispute
affecting any bargaining unit or other group of employees generally, (iii) is
subject to any strike, slow down, walk out or other concerted interruptions of
operations by employees of such Borrower or any Subsidiary, whether or not
relating to any labor contracts, (iv) is subject to any pending or, to the
knowledge of the Borrowers, threatened, unfair labor practice complaint, before
the National Labor Relations Board, (v) is subject to any pending or, to the
knowledge of the Borrowers, threatened, grievance or arbitration proceeding
arising out of or under any collective bargaining agreement, (vi) is subject to
any pending or, to the knowledge of the Borrowers, threatened, strike, labor
dispute, slowdown or stoppage, or (vii) is, to the knowledge of the Borrowers,
involved or subject to any union representation organizing or certification
matter with respect to the employees of any Borrower or any of its Subsidiaries,
except (with respect to any matter specified in any of the above clauses), for
such matters as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

7.19     True and Complete Disclosure.  All factual information (taken as a
whole) heretofore or contemporaneously furnished by or on behalf of any Borrower
or any of its Subsidiaries in writing to the Administrative Agent or any Lender
for purposes of or in connection with this Agreement or any transaction
contemplated herein, is, and all other such factual information (taken as a
whole) hereafter furnished by or on behalf of such person in writing to any
Lender will be, true and accurate in all material respects on the date as of
which such information is dated or certified and not incomplete by omitting to
state any material fact necessary to make such information (taken as a whole)
not misleading at such time in light of the circumstances under which such
information was provided.

7.20     Anti-Terrorism Law Compliance.  Neither the Borrowers nor any of their
Subsidiaries are subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrowers or from otherwise conducting
business with the Borrowers.

ARTICLE VIII.
AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter so long as this Agreement is in effect and until such time as the
Total Commitment has been terminated, no Notes remain outstanding and the Loans
and Swingline Loans, together with interest, Fees and all other Obligations
incurred hereunder and under the other Credit Documents, have been paid in full:

8.1       Reporting Requirements.  The Borrower Representative will furnish to
each Lender and the Administrative Agent:

(a)        Annual Financial Statements.  As soon as available and in any event
within 90 days after the close of each fiscal year of the Borrowers, the
consolidated balance sheets of the Borrowers and their consolidated Subsidiaries
as at the end of such fiscal year and the related consolidated statements of
income, of stockholders' equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Borrowers, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Borrowers and their consolidated subsidiaries as at the end of such fiscal
year and the consolidated results of their operations and cash flows for such
fiscal year in conformity with generally accepted accounting principles, or (ii)
contain such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization).

(b)        Quarterly Financial Statements.  As soon as available and in any
event within 45 days after the close of each of the quarterly accounting periods
in each fiscal year of the Borrowers, the unaudited consolidated balance sheets
of the Borrowers and their consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated statements of income and
of cash flows for such quarterly period and/or for the fiscal year to date, and
setting forth, in the case of such unaudited consolidated statements of income
and of cash flows, comparative figures for the related periods in the prior
fiscal year, and which shall be certified on behalf of the Borrower
Representative by an Authorized Officer of the Borrower Representative, subject
to changes resulting from normal year-end audit adjustments.

(c)        Officer's Compliance Certificates.  At the time of the delivery of
the financial statements provided for in Sections 8.1(a) and (b), a certificate
on behalf of the Borrowers by an Authorized Officer of the Borrower
Representative to the effect that no Default or Event of Default exists or, if
any Default or Event of Default does exist, specifying the nature and extent
thereof and the actions the Borrowers propose to take with respect thereto,
which certificate shall set forth the calculations required to establish
compliance with the provisions of Section 9.7 of this Agreement.

(d)        Notice of Default, Litigation, Violation of Material Agreement. 
Promptly, and in any event within three Business Days after any of the Borrowers
or any of their Subsidiaries obtains knowledge thereof, notice of

(i)         the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrowers propose to take with respect thereto; or

(ii)        the commencement of, or any other material development concerning,
any litigation, governmental or regulatory proceeding pending against any
Borrower or any of its Subsidiaries, or any other event if the same involves any
reasonable possibility of having a Material Adverse Effect.

(e)        ERISA.  Promptly, and in any event within 10 days after any Borrower,
any Subsidiary of any Borrower or any ERISA Affiliate knows of the occurrence of
any of the following, the Borrower Representative will deliver to each of the
Lenders a certificate on behalf of the Borrowers by an Authorized Officer of the
Borrower Representative setting forth the full details as to such occurrence and
the action, if any, that such Borrower, such Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any notices required or proposed
to be given to or filed with or by any Borrower, the Subsidiary, the ERISA
Affiliate, the PBGC, a Plan participant or the Plan administrator with respect
thereto (i) that a Reportable Event has occurred with respect to any Plan; (ii)
the institution of any steps by any Borrower, any ERISA Affiliate, the PBGC or
any other person to terminate any Plan; (iii) the institution of any steps by
any Borrower or any ERISA Affiliate to withdraw from any Plan; (iv) the
institution of any steps by any Borrower or any Subsidiary to withdraw from any
Multiemployer Plan or Multiple Employer Plan, if such withdrawal could result in
withdrawal liability (as described in Part 1 of Subtitle E of Title IV of ERISA)
in excess of $5,000,000; (v) a non-exempt "prohibited transaction" within the
meaning of Section 406 of ERISA in connection with any Plan; (vi) that a Plan
has an Unfunded Current Liability exceeding $5,000,000; (vii) any material
increase in the contingent liability of any Borrower or any Subsidiary with
respect to any post-retirement welfare liability; or (viii) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

(f)         Environmental Matters.  Promptly upon, and in any event within 10
Business Days after, any Borrower or any of its Subsidiaries obtains knowledge
thereof, notice of one or more of the following environmental matters: (i) any
pending or threatened material Environmental Claim against any Borrower or any
of its Subsidiaries or any Real Property owned or operated by any Borrower or
any of its Subsidiaries; (ii) any condition or occurrence on or arising from any
Real Property owned or operated by any Borrower or any of its Subsidiaries that
(A) results in material noncompliance by any Borrower or any of its Subsidiaries
with any applicable Environmental Law or (B) would reasonably be expected to
form the basis of a material Environmental Claim against any Borrower or any of
its Subsidiaries or any such Real Property; (iii) any condition or occurrence on
any Real Property owned, leased or operated by any Borrower or any of its
Subsidiaries that could reasonably be expected to cause such Real Property to be
subject to any material restrictions on the ownership, occupancy, use or
transferability by any Borrower or any of its Subsidiaries of such Real Property
under any Environmental Law; and (iv) the taking of any material removal or
remedial action in response to the actual or alleged presence of any Hazardous
Material on any Real Property owned, leased or operated by any Borrower or any
of its Subsidiaries as required by any Environmental Law or any governmental or
other administrative agency.  All such notices shall describe in reasonable
detail the nature of the Environmental Claim, such Borrower's or such
Subsidiary's response thereto and, to the extent reasonably ascertainable, the
potential exposure in dollars of the Borrowers and their Subsidiaries with
respect thereto.

(g)        SEC Reports and Registration Statements.  Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements and
all annual, quarterly or current reports that any Borrower or any of its
Subsidiaries is required to file with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms).

(h)        Annual and Quarterly Reports, Proxy Statements and other Reports
Delivered to Stockholders Generally.  Promptly after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that Gibraltar Industries, Inc. furnishes to its stockholders
generally.

(i)         Auditors' Internal Control Comment Letters, etc.  Promptly upon
receipt thereof, a copy of each letter or memorandum commenting on internal
accounting controls and/or accounting or financial reporting policies followed
by the Borrowers and/or any of their Subsidiaries that is submitted to any
Borrower by its independent accountants in connection with any annual or interim
audit made by them of the books of any Borrower or any of its Subsidiaries.

(j)         Other Information.  Promptly, but in any event within 10 Business
Days upon request therefor, such other information or documents (financial or
otherwise) relating to the Borrowers or any of their Subsidiaries as the
Administrative Agent or any Lender may reasonably request from time to time.

8.2       Books, Records and Inspections.  The Borrowers will, and will cause
each of their Subsidiaries to, (i) keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of such Borrowers or such Subsidiaries, as the case may
be, in accordance with GAAP; and (ii) permit, upon reasonable prior notice to
the Borrower Representative, officers and designated representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of the
properties or assets of any of the Borrowers and any of their Subsidiaries in
whomsoever's possession to examine the books of account of any of the Borrowers
and any of their Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of any of the
Borrowers and of any of their Subsidiaries with, and be advised as to the same
by, its and their officers and independent accountants and independent
actuaries, if any, all at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any of the Lenders may request.

8.3       Insurance.

(a)        The Borrowers will, and will cause each of their Subsidiaries to, (i)
maintain insurance coverage by such insurers and in such forms and amounts and
against such risks as are generally consistent with the insurance coverage
maintained by the Borrowers and their Subsidiaries at the date hereof, and (ii)
forthwith upon any Lender's written request, furnish to such Lender such
information about such insurance as such Lender may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
such Lender and certified by an Authorized Officer of the Borrower
Representative.

(b)        The Borrowers will, and will cause each of their Subsidiaries that is
a Credit Party to, at all times keep their respective property that is subject
to the Lien of any of the Security Documents insured in favor of the
Administrative Agent, and all policies or certificates (or certified copies
thereof) with respect to such insurance (and any other insurance maintained by
any Borrower or any such Subsidiary) (i) shall be endorsed to the Administrative
Agent's satisfaction for the benefit of the Administrative Agent (including,
without limitation, by naming the Administrative Agent as an additional loss
payee (with respect to Collateral) or, to the extent permitted by applicable
law, as an additional insured as its interests may appear), (ii) shall state
that such insurance policies shall not be canceled, reduced or expire without 30
days' prior written notice thereof (or 10 days' prior written notice in the case
of cancellation for the non-payment of premiums) by the respective insurer to
the Administrative Agent, (iii) shall provide that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Administrative Agent and the Lenders, (iv) shall in the case of any such
certificates or endorsements in favor of the Administrative Agent, be delivered
to or deposited with the Administrative Agent, and (v) shall provide that the
interests of the Administrative Agent shall not be invalidated by an act or
negligence of any Borrower or any Subsidiary or any person having an interest in
any facility owned, leased or used by any Borrower or any of its Subsidiaries
nor by occupancy or use of any facility owned, leased or used by any Borrower or
any Subsidiary for purposes more hazardous than permitted by such policy nor by
any foreclosure or other proceedings relating to any facility owned, leased or
used by any Borrower or any Subsidiary.  The Borrower Representative shall
deliver to the Administrative Agent contemporaneously with the expiration or
replacement of any policy of insurance required to be maintained by this
Agreement a certificate as to the new or renewal policy.  The Borrower
Representative shall advise the Administrative Agent promptly upon the
cancellation, reduction or amendment of any policy.  If requested to do so by
the Administrative Agent at any time, the Borrower Representative shall deliver
copies of all insurance policies maintained by it as required by this
Agreement.  The Administrative Agent shall deliver copies of any certificates of
insurance to a Lender upon such Lender's reasonable request.

(c)        If any Borrower or any of its Subsidiaries shall fail to maintain any
insurance in accordance with this Section 8.3, or if any Borrower or any of its
Subsidiaries shall fail to so endorse and deliver or deposit all endorsements or
certificates with respect thereto, the Administrative Agent shall have the right
(but shall be under no obligation), upon prior written notice to the Borrower
Representative, to procure such insurance and the Borrowers agree to reimburse
the Administrative Agent on demand, for all actual costs and expenses of
procuring such insurance.

8.4       Payment of Taxes and Claims.  Each of the Borrowers will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits, or upon any properties belonging to it, prior to the date
on which penalties attach thereto, and all lawful claims that, if unpaid, might
become a Lien or charge upon any properties of such Borrower or any of its
Subsidiaries; provided that neither such Borrower nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.  Without
limiting the generality of the foregoing, each Borrower will, and will cause
each of its Subsidiaries to, pay in full all of its wage obligations to its
employees in accordance with the Fair Labor Standards Act (29 U.S.C. Sections
206 207) and any comparable provisions of applicable law.

8.5       Corporate Franchises.  Each Borrower will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority,
provided that nothing in this Section 8.5 shall be deemed to prohibit any
transaction permitted by Section 9.2.

8.6       Good Repair.  Each Borrower will, and will cause each of its
Subsidiaries to, ensure that its material properties and equipment used or
useful in its business in whomsoever's possession they may be, are kept in good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements, thereto, to the extent and in the manner customary for
companies in similar businesses.

8.7       Compliance with Statutes, etc.  Each Borrower will, and will cause
each of its Subsidiaries to, comply, in all material respects, with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, other than those the noncompliance
with which will not have, and that would not be reasonably expected to have, a
Material Adverse Effect.

8.8       Compliance with Environmental Laws.  Without limitation of the
covenants contained in Section 8.7 hereof,

(a)        Each Borrower will comply, and will cause each of its Subsidiaries to
comply, in all material respects, with all Environmental Laws applicable to the
ownership, lease or use of all Real Property now or hereafter owned, leased or
operated by such Borrower or any of its Subsidiaries, and will promptly pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent that such compliance with Environmental Laws is
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and an
adverse outcome in such proceedings is not reasonably expected to have a
Material Adverse Effect.

(b)        Each Borrower will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws that are not
permitted under Section 9.3.

(c)        No Borrower nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by such Borrower or any of its Subsidiaries
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws,
except for such noncompliance as would not have, and that would not be
reasonably expected to have, a Material Adverse Effect.

(d)        If required to do so under any applicable order of any Governmental
Authority, the Borrower will undertake, and cause each of its Subsidiaries to
undertake, any clean up, removal, remedial or other action necessary to remove
and clean up any Hazardous Materials from any Real Property owned, leased or
operated by any Borrower or any of its Subsidiaries in accordance with, in all
material respects, the requirements of all applicable Environmental Laws and in
accordance with, in all material respects, such orders of all Governmental
Authorities, except to the extent that such Borrower or such Subsidiary is
contesting such order in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP.

(e)        At the written request of the Administrative Agent or the Required
Lenders, which request shall specify in reasonable detail the basis therefor, at
any time and from time to time after the Lenders receive notice under Section
8.1(f) for any Environmental Claim involving potential expenditures by any
Borrower or any of its Subsidiaries in excess of $5,000,000 in the aggregate for
any Real Property, such Borrower will provide, at its sole cost and expense, an
environmental site assessment report concerning any such Real Property now or
hereafter owned, leased or operated by such Borrower or any of its Subsidiaries,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the potential cost of any removal or a remedial action in connection with
any Hazardous Materials on such Real Property. If the Borrower fails to provide
the same within 90 days after such request was made, the Administrative Agent
may order the same, and such Borrower shall grant and hereby grants, to the
Administrative Agent and the Lenders and their agents, access to such Real
Property and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment, all at the Borrower's expense.

8.9       Fiscal Years, Fiscal Quarters.  No Borrower shall change its or any of
its Subsidiaries' fiscal years or fiscal quarters (other than the fiscal year or
fiscal quarters of a person that becomes a Subsidiary, made at the time such
person becomes a Subsidiary to conform to such Borrower's fiscal year and fiscal
quarters).

8.10     Certain Subsidiaries to Join in Subsidiary Guaranty. 

(a)        In the event that at any time after the Closing Date (x) any Borrower
creates, holds, acquires or at any time has any Subsidiary (other than the
Excluded Subsidiaries and other than a Foreign Subsidiary as to which Section
8.10(b) applies) that is not a party to the Subsidiary Guaranty, or (y) an Event
of Default shall have occurred and be continuing and any Borrower has any
Subsidiary that is not a party to the Subsidiary Guaranty, such Borrower will
immediately, but in any event within 5 Business Days, notify the Administrative
Agent in writing of such event, identifying the Subsidiary in question and
referring specifically to the rights of the Administrative Agent and the Lenders
under this Section. The Borrower will, within 15 days following request therefor
from the Administrative Agent (who may give such request on its own initiative
or upon request by the Required Lenders), cause such Subsidiary to deliver to
the Administrative Agent, in sufficient quantities for the Lenders, (i) a
joinder supplement, reasonably satisfactory in form and substance to the
Administrative Agent, duly executed by such Subsidiary, pursuant to which such
Subsidiary joins in the Subsidiary Guaranty as a guarantor thereunder, and (ii)
if such Subsidiary is a corporation, resolutions of the Board of Directors of
such Subsidiary, certified by the Secretary or an Assistant Secretary of such
Subsidiary as duly adopted and in full force and effect, authorizing the
execution and delivery of such joinder supplement, or if such Subsidiary is not
a corporation, such other evidence of the authority of such Subsidiary to
execute such joinder supplement as the Administrative Agent may reasonably
request.  Notwithstanding the foregoing, in the event an Excluded Subsidiary
shall cease to be an inactive Subsidiary or shall acquire assets or liabilities
having a value in excess of $10,000,000 in the aggregate, the Borrower will
immediately, and in any event within 5 Business Days, notify the Administrative
Agent in writing of such event, referring specifically to the rights of the
Administrative Agent and the Lenders under this Section.  The Borrower will,
within 15 days following request therefor from the Administrative Agent (who may
give such request on its own initiative or upon request by the Required
Lenders), cause such Excluded Subsidiary to deliver to the Administrative Agent,
in sufficient quantities for the Lenders, (i) a joinder supplement, reasonably
satisfactory in form and substance to the Administrative Agent, duly executed by
such Excluded Subsidiary, pursuant to which such Excluded Subsidiary joins in
the Subsidiary Guaranty as a guarantor thereunder, and (ii) such other evidence
of the authority of such Excluded Subsidiary to execute such joinder supplement
as the Administrative Agent may reasonably request.

(b)        Notwithstanding the foregoing or the provisions of Section 8.11
hereof, no Borrower shall, unless an Event of Default shall have occurred and be
continuing, be required to pledge (or cause to be pledged) more than 65% of the
stock or other equity interests in any first tier Foreign Subsidiary, or any of
the stock or other equity interests in any other Foreign Subsidiary, or to cause
a Foreign Subsidiary to join in the Subsidiary Guaranty or to become a party to
the Security Agreement or any other Security Document, if (i) to do so would
subject such Borrower to liability for additional United States income taxes by
virtue of Section 956 of the Code in an amount such Borrower considers material,
and (ii) such Borrower provides the Administrative Agent with documentation,
including computations prepared by the Borrower's internal tax officer, its
independent accountants or tax counsel, reasonably acceptable to the Required
Lenders, in support thereof.

8.11     Additional Security; Further Assurances. 

(a)        In the event that at any time after the Closing Date,

(i)         any Borrower or any of its Subsidiaries acquires, or a person that
has become a Subsidiary owns or holds, an interest in assets, stock, securities
or any other property or interest, located in the United States or arising out
of business conducted in or from the United States, that is not at the time
included in the Collateral and is not subject to a Permitted Lien securing
Indebtedness, such Borrower will notify the Administrative Agent in writing of
such event, identifying the property or interests in question and referring
specifically to the rights of the Administrative Agent and the Lenders under
this Section, or

(ii)        an Event of Default shall have occurred and be continuing and any
Borrower or any Subsidiary at any time owns or holds an interest in any assets,
stock, securities or any other property or interest, located within or outside
of the United States or arising out of business conducted from any location
within or outside the United States, that is not at the time included in the
Collateral and is not subject to a Permitted Lien securing Indebtedness,

subject to Section 8.10(b) hereof, Borrower will, or will cause such Subsidiary
to, within 30 days, grant the Administrative Agent for the benefit of the
Lenders security interests pursuant to an "Additional Security Document") or
joinder in any existing Security Document, in such assets, interests or
properties of such Borrower or any Subsidiary, subject to obtaining any required
consents from third parties (including third party lessors and co-venturers)
necessary to be obtained for the granting of a Lien on the interests or assets
involved (with the Borrowers hereby agreeing to use best efforts to obtain such
consents).

(b)        Each Additional Security Document (i) shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent, and other supporting documentation requested by and
reasonably satisfactory in form and substance to the Administrative Agent; and
(ii) shall constitute a valid and enforceable perfected Lien upon the interests
or properties so included in the Collateral, superior to and prior to the rights
of all third persons and subject to no other Liens except Permitted Liens or
otherwise agreed by the Administrative Agent at the time of perfection thereof. 
The Borrowers, at their sole cost and expense, will cause each Additional
Security Document or instruments related thereto to be duly recorded or filed in
such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens created thereby required to be granted pursuant
to the Additional Security Document, and will pay or cause to be paid in full
all taxes, fees and other charges payable in connection therewith. Furthermore,
the Borrowers shall cause to be delivered to the Administrative Agent such
opinions of local counsel, appraisals, title insurance, surveys, environmental
assessments, consents of landlords, lien waivers from landlords or mortgagees
and other related documents as may be reasonably requested by the Administrative
Agent or any other Agent in connection with the execution, delivery and
recording of any Additional Security Document, all of which documents shall be
in form and substance reasonably satisfactory to the Administrative Agent.

(c)        The Borrowers will, and will cause each of their Subsidiaries to, at
the expense of the Borrowers, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
or any other Agent may reasonably require.

(d)        The Borrowers will promptly upon request of the Administrative Agent
use their best efforts to obtain, and maintain in effect, waivers from landlords
and mortgagees having any interest in any Real Property on which any items of
Collateral are located, in form and substance reasonably acceptable to the
Administrative Agent.

8.12     Most Favored Covenant Status.  If any Credit Party at any time after
the Closing Date, issues or guarantees any Indebtedness in an aggregate amount
exceeding $5,000,000 (to the extent, if any, that any such Credit Party is
permitted to do so under Section 9.4 hereof) pursuant to a loan agreement,
credit agreement, note purchase agreement, indenture, guaranty or other similar
instrument, which agreement, indenture, guaranty or instrument, includes
affirmative or negative business or financial covenants (or any events of
default or other type of restriction that would have the practical effect of any
affirmative or negative business or financial covenant, including, without
limitation, any "put" or mandatory prepayment of such Indebtedness upon the
occurrence of a "change of control") that are applicable to any Credit Party,
other than those set forth herein or in any of the other Credit Documents, the
Borrowers shall promptly so notify the Administrative Agent and the Lenders and,
if the Administrative Agent shall so request by written notice to the Borrowers
(after a determination has been made by the Required Lenders that any of the
above-referenced documents or instruments contain any such provisions, that
either individually or in the aggregate, are more favorable to the holders of
such unsecured Indebtedness than any of the provisions set forth herein), the
Borrowers, the Administrative Agent and the Lenders shall promptly amend this
Agreement to incorporate some or all of such provisions, in the discretion of
the Administrative Agent and the Required Lenders, into this Agreement and, to
the extent necessary and reasonably desirable to the Administrative Agent and
the Required Lenders, into any of the other Credit Documents, all at the
election of the Administrative Agent and the Required Lenders.

8.13     Senior Debt.  The Borrowers will at all times ensure that (i) the
claims of the Lenders in respect of the Obligations of the Borrowers or any of
them will not be subordinate to, and will in all respects rank senior to the
claims of every unsecured creditor of the Borrowers or any of them, and (ii) any
Indebtedness of any Borrower that is subordinated in any manner to the claims of
any other creditor of any Borrower will be subordinated in like manner to such
claims of the Lenders.

8.14     Anti-Terrorism Laws.  Neither the Borrowers nor any of their
Subsidiaries shall be subject to or in violation of any law, regulation, or list
of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain persons specified therein or
that prohibits or limits any Lender or Letter of Credit Issuer from making any
advance or extension of credit to the Borrowers or from otherwise conducting
business with the Borrowers.

ARTICLE IX.
NEGATIVE COVENANTS

The Borrowers hereby covenant and agree that on the Closing Date and thereafter
for so long as this Agreement is in effect and until such time as the Total
Commitment has been terminated, no Notes remain outstanding and the Loans and
Swingline Loans, together with interest, Fees and all other Obligations incurred
hereunder and under the other Credit Documents, have been paid in full:

9.1       Changes in Business.  Neither Borrower nor any of their Subsidiaries
will engage in any business if, as a result, the general nature of the business,
taken on a consolidated basis, which would then be engaged in by the Borrowers
and their Subsidiaries, would be substantially changed from the general nature
of the business engaged in by the Borrowers and their Subsidiaries on the
Closing Date.

9.2       Consolidation, Merger, Acquisitions, Asset Sales, etc.  The Borrowers
will not, and will not permit any Subsidiary to, (1) wind up, liquidate or
dissolve its affairs, (2) enter into any transaction of merger or consolidation,
(3) make or otherwise effect any Acquisition, (4) sell or otherwise dispose of
any of its property or assets outside the ordinary course of business, or
otherwise make or otherwise effect any Asset Sale, or (5) agree to do any of the
foregoing at any future time, except that the following shall be permitted:

(a)        Certain Intercompany Mergers, etc.  If no Default or Event of Default
shall have occurred and be continuing or would result therefrom, each of the
following shall be permitted:  (i) the merger, consolidation or amalgamation of
any Domestic Subsidiary of a Borrower with or into such Borrower, provided such
Borrower is the surviving or continuing or resulting corporation; (ii) the
merger, consolidation or amalgamation of any Domestic Subsidiary of any Borrower
with or into any Subsidiary Guarantor, provided that the surviving or continuing
or resulting corporation is a Subsidiary Guarantor; and (iii) the transfer or
other disposition of any property by any Borrower to any Subsidiary Guarantor or
by any Subsidiary Guarantor to a Borrower or any other Subsidiary Guarantor;

(b)        Acquisitions.  The Borrowers or any Subsidiary Guarantor may make any
Acquisition that is a Permitted Acquisition, provided that all of the conditions
contained in the definition of the term Permitted Acquisition are satisfied;

(c)        Permitted Dispositions.  If no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and no Material Adverse
Effect has occurred or will result therefrom, the Borrowers or any of their
Subsidiaries may consummate any Asset Sale, provided that (i) the consideration
for such transaction represents fair value (as determined by any Authorized
Officer of the Borrowers); (ii) the cumulative aggregate value of the assets
sold or transferred does not exceed 5% of the Borrowers' Consolidated Net Worth
for all such transactions completed during any fiscal year, and (iii) in the
case of any such transaction involving a sale of assets having a value in excess
of $10,000,000, at least five Business Days prior to the date of completion of
such transaction the applicable Borrower shall have delivered to the
Administrative Agent an officer's certificate executed on behalf of such
Borrower by an Authorized Officer of the Borrowers, which certificate shall
contain (x) a description of the proposed transaction, and (y) a certification
that no Default, Event of Default or Material Adverse Effect has occurred and is
continuing, or would result from consummation of such transaction;

(d)        Leases.  The Borrowers or any of their Subsidiaries may enter into
Operating Leases of property or assets not constituting Acquisitions in the
ordinary course of business, provided such leases are not otherwise in violation
of this Agreement; and, provided that the total net consolidated rental payments
and expenses under all such Operating Leases do not exceed $30,000,000 in any of
the Borrowers' fiscal years;

(e)        Capital Expenditures:   The Borrowers and their Subsidiaries shall be
permitted to make any Consolidated Capital Expenditures, so long as no Default
or Event of Default has occurred and is continuing or will occur as a result of
such Consolidated Capital Expenditure; and

(f)         Permitted Investments.  The Borrowers and their Subsidiaries shall
be permitted to make and dispose of the investments permitted pursuant to
Section 9.5.

9.3       Liens.  The Borrowers will not, and will not permit any of their
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of any of the Borrowers or any such Subsidiary whether now owned or
hereafter acquired, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable or notes with or without
recourse to a Borrower or any of its Subsidiaries, other than for purposes of
collection of delinquent accounts in the ordinary course of business) or assign
any right to receive income, or file or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute, except that the foregoing restrictions shall not
apply to:

(a)        Standard Permitted Liens:  Standard Permitted Liens;

(b)        Existing Liens, etc.:  Liens (i) in existence on the Closing Date
that are listed, and the Indebtedness secured thereby and the property subject
thereto on the Closing Date described, in Schedule 9.3, (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets; and

(c)        Purchase Money Liens:  Capital Leases, Synthetic Leases and Liens (i)
that are placed upon fixed or capital assets, acquired, constructed or improved
by any Borrower or any Subsidiary, provided that (A) the maximum principal
amount of Indebtedness secured thereby does not exceed $25,000,000 in the
aggregate at any one time (using Capitalized Lease Obligations in lieu of
principal amount, in the case of any Capital Leases, and using the present
value, based on the implicit interest rate, in lieu of principal amount, in the
case of any Synthetic Lease), (B)  such Liens and the Indebtedness secured
thereby are incurred prior to or within 120 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets; and (D) such Liens shall not apply to any other
property or assets of any Borrower or any Subsidiary; or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets; and

(d)        Liens For Permitted Secured Indebtedness:  Liens securing the
indebtedness described in Section 9.4(b) below.

9.4       Indebtedness.  The Borrowers will not, and will not permit any of
their Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(a)        Credit Documents:  Indebtedness incurred under this Agreement and the
other Credit Documents;

(b)        Permitted Secured Indebtedness:  (i) Indebtedness in connection with
note offerings described on Schedule 9.4 hereto and any refinance thereof
provided that the principal amount thereof is not increased by more than
$20,000,000, and (ii) any other Indebtedness listed on Schedule 9.4 hereto and
existing on the date of this Agreement;

(c)        Purchase Money Debt and Capital Lease Obligations:  Capital Lease
Obligations, Synthetic Leases and other Indebtedness secured by Liens permitted
pursuant to Section 9.3(c);

(d)        Hedge Agreements:  Indebtedness of the Borrowers and their
Subsidiaries under Hedge Agreements;

(e)        Guaranty Obligations:  any Guaranty Obligations permitted by Section
9.5; and

(f)         Other Unsecured Debt:  other unsecured Indebtedness to the extent
not permitted by any of the foregoing clauses provided that at the time of any
incurrence thereof after the date hereof, and after giving effect thereto, the
Borrowers would be in compliance with Section 9.7 hereof and no Default or Event
of Default shall have occurred and be continuing or would result therefrom.

9.5       Investments and Guaranty Obligations.  The Borrowers will not, and
will not permit any of their Subsidiaries to, directly or indirectly, (1) make
or commit to make any Investment or (2) be or become obligated under any
Guaranty Obligations, except:

(a)        any Borrower or any of its Subsidiaries may invest in cash and Cash
Equivalents;

(b)        any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

(c)        the Borrowers and their Subsidiaries may acquire and hold receivables
owing to them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

(d)        investments acquired by the Borrowers or any of their Subsidiaries
(i) in exchange for any other investment held by any such Borrower or any such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment, or
(ii) as a result of a foreclosure by a Borrower or any of its Subsidiaries with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

(e)        loans and advances to employees for business-related travel expenses,
moving expenses, costs of replacement homes, business machines or supplies,
automobiles and other similar expenses, in each case incurred in the ordinary
course of business;

(f)         to the extent not permitted by the foregoing clauses, Investments
existing as of the Closing Date and described on Schedule 9.5 hereto;

(g)        any Guaranty Obligations in favor of the Lenders and any other
benefited creditors under any Designated Hedge Agreements pursuant to the Credit
Documents;

(h)        investments of the Borrowers and their Subsidiaries in Hedge
Agreements;

(i)         existing investments in any Subsidiaries and any additional
investments in any Subsidiary Guarantor;

(j)         intercompany loans and advances;

(k)        the Acquisitions permitted by Section 9.2;

(l)         any unsecured Guaranty Obligation;

(m)       investments in joint ventures in an aggregate amount not to exceed
$15,000,000 in any of the Borrowers' fiscal years; and

(n)        notes held by a Borrower or a Subsidiary evidencing a portion of the
purchase price of an asset disposed of pursuant to Section 9.2(c).

9.6       Dividends and Other Capital Distributions.  The Borrowers will not,
and will not permit any of their Subsidiaries to, declare or make, or agree to
pay or make, directly or indirectly, any Capital Distributions if any Default or
Event of Default has occurred and be continuing or would result therefrom,
except for Capital Distributions by a Subsidiary to a Borrower or another
Guarantor Subsidiary.

9.7       Financial Covenants. 

(a)        Total Funded Debt to EBITDA Ratio.  The Borrowers will not at any
time permit the Total Funded Debt to EBITDA Ratio to exceed 3.75 to 1.0.

(b)        Senior Funded Debt to EBITDA Ratio.  The Borrowers will not at any
time permit the Senior Funded Debt to EBITDA Ratio to exceed 3.25 to 1.0.

(c)        Interest Coverage Ratio.  Borrowers will not at any time permit the
Interest Coverage Ratio to be less than 3.0 to 1.0.

(d)        Net Worth.  The Borrowers will not permit the Net Worth to be less
than $200,000,000 plus, commencing March 31, 2005 and as of the end of each
fiscal quarter thereafter 40% of Cumulative Net Income (as defined below). 
Cumulative Net Income shall be determined as of the last day of each of the
Borrowers' fiscal quarters and shall be determined based upon the net income of
the Borrowers, on a consolidated basis for the Borrowers and their Subsidiaries
as of the last day of each of the Borrowers' fiscal quarters, from December 31,
2004 through the end of the fiscal quarter for which the calculation of Net
Worth is being made.  For purposes of this Section, in no event shall Cumulative
Net Income be less than $0.

9.8       Limitation on Certain Restrictive Agreements.  The Borrowers will not,
and will not permit any of their Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist or become effective, any "negative pledge"
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrowers or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by a Borrower or any Subsidiary of any Borrower, or pay any
Indebtedness owed to the Borrowers or a Subsidiary of any Borrower, or to make
loans or advances to a Borrower or any of the Borrower's Subsidiaries, or
transfer any of its property or assets to a Borrower or any of a Borrower's
other Subsidiaries, except for such restrictions existing under or by reason of
(i) applicable law, (ii) this Agreement and the other Credit Documents, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (iv) customary provisions restricting assignment of any
licensing agreement entered into in the ordinary course of business, (v)
customary provisions restricting the transfer or further encumbering of assets
subject to Liens permitted under Section 9.3(b) or 9.3(c), (vi) restrictions
contained in the agreements relating to the Indebtedness set forth on Schedule
9.4 hereto as in effect on the Closing Date (and any similar restrictions
contained in any agreement governing any refinancing or refunding thereof not
prohibited by this Agreement), (vii) customary restrictions affecting only a
Subsidiary of any Borrower under any agreement or instrument governing any of
the Indebtedness of a Subsidiary permitted pursuant to 9.4, (viii) restrictions
affecting any Foreign Subsidiary of the Borrower under any agreement or
instrument governing any Indebtedness of such Foreign Subsidiary permitted
pursuant to 9.4, and customary restrictions contained in "comfort" letters and
guarantees of any such Indebtedness, (ix) any document relating to Indebtedness
secured by a Lien permitted by Section 9.3, insofar as the provisions thereof
limit grants of junior liens on the assets securing such Indebtedness, and (x)
any Operating Lease or Capital Lease, insofar as the provisions thereof limit
grants of a security interest in, or other assignments of, the related leasehold
interest to any other person.

9.9       Prepayments and Refinancings of Other Debt, etc.  The Borrowers will
not, and will not permit any of their Subsidiaries to, make (or give any notice
in respect thereof) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of any Borrower or its Subsidiaries that has an outstanding
principal balance (or Capitalized Lease Obligation, in the case of a Capital
Lease, or present value, based on the implicit interest rate, in the case of a
Synthetic Lease) greater than $5,000,000 (other than the Obligations and
intercompany loans and advances among a Borrower and its Subsidiaries); provided
that a Borrower or any Subsidiary may refinance or refund any such Indebtedness
if the aggregate principal amount thereof (or Capitalized Lease Obligation, in
the case of a Capital Lease, or present value, based on the implicit interest
rate, in the case of a Synthetic Lease) is not increased.

9.10     Transactions with Affiliates.  Except as set forth on Schedule 9.10,
the Borrowers will not, and will not permit any of their Subsidiaries to, enter
into any transaction or series of transactions with any Affiliate (other than,
in the case of the Borrowers, any Subsidiary, and in the case of a Subsidiary,
the Borrowers or another Subsidiary) other than in the ordinary course of
business of and pursuant to the reasonable requirements of such Borrower's or
such Subsidiary's business and upon fair and reasonable terms no less favorable
to such Borrower or such Subsidiary than would obtain in a comparable
arm's-length transaction with a person other than an Affiliate, except
agreements and transactions with and payments to officers, directors and
shareholders that are either (A) entered into in the ordinary course of business
and not prohibited by any of the provisions of this Agreement, or (B) entered
into outside the ordinary course of business, approved by the directors or
shareholders of a Borrower, or the applicable Subsidiary as the case may be, and
not prohibited by any of the provisions of this Agreement.  Nothing in this
Section 9.10 shall be construed to prohibit any action otherwise permitted by
Section 9.6.

9.11     Plan Terminations, Minimum Funding, etc.  The Borrowers will not, and
will not permit any ERISA Affiliate to terminate any Plan or Plans so as to
result in liability of a Borrower or any ERISA Affiliate to the PBGC in excess
of, in the aggregate, the amount that is equal to the greater of (x) $5,000,000,
or (y) 5% of the Borrowers' Consolidated Net Worth as of the date of the then
most recent financial statements furnished to the Lenders pursuant to the
provisions of this Agreement, (ii) permit to exist one or more events or
conditions that reasonably present a material risk of the termination by the
PBGC of any Plan or Plans with respect to which the Borrowers or any ERISA
Affiliate would, in the event of such termination, incur liability to the PBGC
in excess of such amount in the aggregate, or (iii) fail to comply with the
minimum funding standards of ERISA and the Code with respect to any Plan.

ARTICLE X.
EVENTS OF DEFAULT

10.1     Events of Default.  Any of the following specified events shall
constitute an Event of Default (each an "Event of Default"):

(a)        Payments:  the Borrowers shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for five (5) or
more Business Days, in the payment when due of any interest on the Loans or any
Fees or any other amounts owing hereunder or under any other Credit Document; or

(b)        Representations, etc.:  any representation, warranty or statement
made by the Borrowers or any other Credit Party herein or in any other Credit
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

(c)        Certain Covenants:  a Borrower shall default in the due performance
or observance by it of any term, covenant or agreement contained in Sections
8.1, 8.2(ii), 8.10, 8.11, 8.12 or 8.13 or Article IX of this Agreement; or

(d)        Other Covenants:  a Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Credit Document, other than those referred to in Section 10.1(a) or
(b) or (c) above, and such default is not remedied within 30 days after the
earlier of (i) an officer of a Borrower obtaining knowledge of such default or
(ii) a Borrower receiving written notice of such default from the Administrative
Agent or the Required Lenders (any such notice to be identified as a "notice of
default" and to refer specifically to this paragraph); or

(e)        Cross Default Under Other Agreements:  a Borrower or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) in excess of $10,000,000 in the aggregate, and such
default shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness, or (ii) default in
the observance or performance of any agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause any such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of a Borrower
or any of its Subsidiaries shall be declared to be due and payable, or shall be
required to be prepaid (other than by a regularly scheduled required prepayment
or redemption, prior to the stated maturity thereof); or (iii) without
limitation of the foregoing clauses, a Borrower or any of its Subsidiaries shall
default in any payment obligation under a Designated Hedge Agreement, and such
default shall continue after the applicable grace period, if any, specified in
such Designated Hedge Agreement or any other agreement or instrument relating
thereto; or

(f)         Invalidity of Loan Documents.  any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such Credit Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party or any other person contests in any manner the
validity or enforceability of any provision of any Credit Document; or any
Credit Party denies that it has any or further liability or obligation under any
Credit Document, or purports to revoke, terminate or rescind any Credit
Document; or

(g)        Judgments:  (i) one or more judgments, orders or decrees shall be
entered against a Borrower and/or any of its Subsidiaries involving a liability
(other than a liability covered by insurance, as to which the carrier has
adequate claims paying ability and has not effectively reserved its rights) of
$10,000,000 or more in the aggregate for all such judgments, orders and decrees
for a Borrowers and their Subsidiaries, and any such judgments or orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or (ii) one or more judgments,
orders or decrees shall be entered against a Borrower and/or any of its
Subsidiaries involving a required divestiture of any material properties, assets
or business reasonably estimated to have a fair value in excess of $10,000,000,
and any such judgments, orders or decrees shall not have been vacated,
discharged or stayed or bonded pending appeal within 30 days (or such longer
period, not in excess of 60 days, during which enforcement thereof, and the
filing of any judgment lien, is effectively stayed or prohibited) from the entry
thereof; or

(h)        Bankruptcy, etc.:  any of the following shall occur:

(i)         a Borrower or any of its Subsidiaries (the Borrowers and each of
such other Subsidiary, each a "Principal Party") shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
"Bankruptcy," as now or hereafter in effect, or any successor thereto (the
"Bankruptcy Code"); or

(ii)        an involuntary case is commenced against any Principal Party under
the Bankruptcy Code and the petition is not controverted within 10 days, or is
not dismissed within 90 days, after commencement of the case; or

(iii)       a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of any Principal
Party; or

(iv)       any Principal Party commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a "conservator") of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Principal Party; or

(v)        any such proceeding of the type set forth in clause (iv) above is
commenced against any Principal Party to the extent such proceeding is consented
by such person or remains undismissed for a period of 90 days; or

(vi)       any Principal Party is adjudicated insolvent or bankrupt; or

(vii)      any order of relief or other order approving any such case or
proceeding is entered; or

(viii)      any Principal Party suffers any appointment of any conservator or
the like for it or any substantial part of its property that continues
undischarged or unstayed for a period of 90 days; or

(ix)       any Principal Party makes a general assignment for the benefit of
creditors or generally does not pay its debts as such debts become due; or

(x)        any corporate (or similar organizational) action is taken by any
Principal Party for the purpose of effecting any of the foregoing; or

(i)         ERISA:  (i) any of the events described in clauses (i) through
(viii) of Section 8.1(e) shall have occurred; or (ii) there shall result from
any such event or events the imposition of a Lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and (iii)
any such event or events or any such Lien, security interest or liability,
individually, and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect; or

(j)         Change of Control:  there occurs a Change of Control.

10.2     Acceleration, etc.  Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent, or any Lender to
enforce its claims against the Borrowers or any other Credit Party in any manner
permitted under applicable law:

(a)        declare the Total Commitment terminated, whereupon the Commitment of
each Lender shall forthwith terminate immediately without any other notice of
any kind;

(b)        declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations owing hereunder and
thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers;

(c)        terminate any Letter of Credit that may be terminated in accordance
with its terms;

(d)        direct the Borrowers to pay (and the Borrowers hereby agree that on
receipt of such notice or upon the occurrence of an Event of Default with
respect to the Borrowers under Section 10.1(h), it will pay) to the
Administrative Agent an amount of cash equal to the aggregate Stated Amount of
all Letters of Credit then outstanding (such amount to be held as security for
the Borrower's (and any Subsidiary that is an account party) reimbursement
obligations in respect thereof); and/or

(e)        exercise any other right or remedy available under any of the Credit
Documents or applicable law; provided that, if an Event of Default specified in
Section 10.1(h) shall occur with respect to a Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (a) and/or (b) above shall occur automatically without the giving of
any such notice.

10.3     Application of Liquidation Proceeds.  All monies received by the
Administrative Agent or any Lender from the exercise of remedies hereunder or
under the other Credit Documents or under any other documents relating to this
Agreement shall, unless otherwise required by applicable law, be applied as
follows:

(a)        first, to the payment of all expenses (to the extent not otherwise
paid by the Borrower or any of the other Credit Parties) incurred by the
Administrative Agent and the Lenders in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, reasonable documented attorneys' fees, court costs and any
foreclosure expenses;

(b)        second, to the payment pro rata of interest then accrued on the
outstanding Loans;

(c)        third, to the payment pro rata of any fees then accrued and payable
to the Administrative Agent, any Letter of Credit Issuer or any Lender under
this Agreement in respect of the Loans or the Letter of Credit Outstandings;

(d)        fourth, to the payment pro rata of (A) the principal balance then
owing on the outstanding Loans, (B) the amounts then due under Designated Hedge
Agreements to creditors of the Borrowers or any Subsidiary, subject to
confirmation by the Administrative Agent of any calculations of termination or
other payment amounts being made in accordance with normal industry practice,
and (C) the Stated Amount of the Letter of Credit Outstandings (to be held and
applied by the Administrative Agent as security for the reimbursement
obligations in respect thereof);

(e)        fifth, to the payment to the Lenders of any amounts then accrued and
unpaid under Sections 2.6, 2.7, 3.5 and 5.4 hereof, and if such proceeds are
insufficient to pay such amounts in full, to the payment of such amounts pro
rata;

(f)         sixth, to the payment pro rata of all other amounts owed by the
Borrower to the Administrative Agent, to any Letter of Credit Issuer or any
Lender under this Agreement or any other Credit Document, and to any
counterparties under Designated Hedge Agreements of the Borrowers and their
Subsidiaries, and if such proceeds are insufficient to pay such amounts in full,
to the payment of such amounts pro rata; and

(g)        finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrowers or to whomsoever shall be lawfully entitled
thereto.

ARTICLE XI.
THE ADMINISTRATIVE AGENT

11.1     Appointment.  Each Lender hereby irrevocably designates and appoints
KeyBank as Administrative Agent to act as specified herein and in the other
Credit Documents, and each such Lender hereby irrevocably authorizes KeyBank as
the Administrative Agent for such Lender, to take such action on its behalf
under the provisions of this Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article 11.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Credit Documents, nor any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this Article 11 are solely for the
benefit of the Administrative Agent, and the Lenders, and the Borrower and its
Subsidiaries shall not have any rights as a third party beneficiary of any of
the provisions hereof.  In performing its functions and duties under this
Agreement, the Administrative Agent shall act solely as agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Borrower or any of its
Subsidiaries.

11.2     Delegation of Duties.  The Administrative Agent may execute any of its
duties under this Agreement or any other Credit Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care except to the extent otherwise required by
Section 11.3.

11.3     Exculpatory Provisions.  Neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Credit Document (except for its or such person's own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrowers or
any of their Subsidiaries or any of their respective officers contained in this
Agreement, any other Credit Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Credit Document
or for any failure of the Borrowers or any Subsidiary or any of their respective
officers to perform its obligations hereunder or thereunder.  The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrowers or any of their Subsidiaries.  The Administrative Agent shall not
be responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Borrowers or any of their
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

11.4     Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper person or persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrowers or any of their
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Credit
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Credit Documents in
accordance with a request of the Required Lenders (or all of the Lenders, or all
of the Lenders (other than any Defaulting Lender), as applicable, as to any
matter that, pursuant to Section 12.11, can only be effectuated with the consent
of all Lenders, or all Lenders (other than any Defaulting Lender), as the case
may be), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders.

11.5     Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default."  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give prompt notice thereof to the Lenders.  The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

11.6     Non-Reliance.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Borrowers or any of their Subsidiaries, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their Subsidiaries and made its own
decision to make its Loans hereunder and enter into this Agreement.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrowers and their
Subsidiaries.  Except as specifically provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Borrowers or any of their Subsidiaries that may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

11.7     Indemnification.  The Lenders agree to indemnify the Administrative
Agent and its Related Persons ratably according to their respective Loans and
Commitment Percentages of the Unutilized Total Commitment, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, reasonable expenses or disbursements of any kind
whatsoever that may at any time (including, without limitation, at any time
following the payment of the Obligations) be imposed on, incurred by or asserted
against the Administrative Agent or such Related Person in any way relating to
or arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by the Administrative Agent or such
Related Person under or in connection with any of the foregoing, but only to the
extent that any of the foregoing is not paid by the Borrowers, provided that no
Lender shall be liable to the Administrative Agent or any Related Person for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting solely from the Administrative Agent's or such Related Person's
gross negligence or willful misconduct.  If any indemnity furnished to the
Administrative Agent or any Related Person for any purpose shall, in the opinion
of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.  The agreements in this Section 11.7 shall survive the payment of all
Obligations.

11.8     The Administrative Agent in Individual Capacity.  The Administrative
Agent and its Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Borrowers, its Subsidiaries and their
Affiliates as though not acting as Administrative Agent hereunder.  With respect
to the Loans made by it and all Obligations owing to it, the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent, and
the terms "Lender" and "Lenders" shall include the Administrative Agent in its
individual capacity.

11.9     Successor Administrative Agent.  The Administrative Agent may resign at
any time upon not less than 30 days notice to the Lenders, each Letter of Credit
Issuer and the Borrowers.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent, provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no such successor is willing to accept such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any Letter of Credit Issuer
under any of the Credit Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor's
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this paragraph).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent's resignation hereunder and under the
other Credit Documents, the provisions of this Article and Section 12.1 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

11.10   No Reliance on Administrative Agent's Customer Identification Program. 
Each Lender acknowledges and agrees that neither such Lender, nor any of  its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers or any of their Subsidiaries, any of their respective Affiliates or
agents, this Agreement, the Security Documents or the transactions hereunder: 
(a) any identity verification procedures, (b) any record keeping, (c) any
comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.

11.11   USA Patriot Act.  Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (a) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States or foreign country, and (b) subject to
supervision by a banking authority regulating such affiliated depository
institution or foreign bank) shall deliver to the Administrative Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a "shell" and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations:  (i) within 10 days after
the Closing Date, and (ii) at such other times as are required under the USA
Patriot Act.

11.12   Other Agents.  Any Lender identified herein as a Co-Agent, Syndication
Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger, Arranger or
any other corresponding title, other than "Administrative Agent," shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document except those applicable to all Lenders as such.
Each Lender acknowledges that it has not relied, and will not rely, on any
Lender so identified in deciding to enter into this Agreement or in taking or
not taking any action hereunder.

ARTICLE XII.
MISCELLANEOUS

12.1     Payment of Expenses etc. 

(a)        Whether or not the transactions contemplated hereby are consummated,
the Borrowers agree to pay (or reimburse the Administrative Agent for) all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the negotiation, preparation, syndication, administration and
execution and delivery of the Credit Documents and the documents and instruments
referred to therein and the syndication of the Commitments, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

(b)        The Borrowers agree to pay (or reimburse the Administrative Agent,
the Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with any amendment, waiver, consent or other modification of or
relating to any of the Credit Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

(c)        The Borrowers agree to pay (or reimburse the Administrative Agent,
the Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Credit Documents or the other
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of counsel to the Administrative Agent. 

(d)        Without limitation of the preceding Section 12.1(c), in the event of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of the Borrower or any of its Subsidiaries, the Borrowers agree to pay
all costs of collection and defense, including reasonable attorneys' fees in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable together
with all required service or use taxes.

(e)        The Borrowers agree to pay and hold the Administrative Agent and each
of the Lenders harmless from and against any and all present and future stamp
and other similar taxes with respect to the foregoing matters and save the
Administrative Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to any such indemnified person) to pay such
taxes.

(f)         The Borrowers agree to indemnify the Administrative Agent, each
Lender, and their respective Related Parties (collectively, the "Indemnitees")
from and hold each of them harmless against any and all losses, liabilities,
claims, damages or expenses reasonably incurred by any of them as a result of,
or arising out of, or in any way related to, or by reason of

(i)         any investigation, litigation or other proceeding (whether or not
any Lender is a party thereto) related to the entering into and/or performance
of any Credit Document or the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, or

(ii)        the actual or alleged presence of Hazardous Materials in the air,
surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by any Borrower or any of its
Subsidiaries, the release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned or
operated by any Borrower or any of its Subsidiaries, if such Borrower or any
such Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any such Real Property with foreign, federal,
state and local laws, regulations and ordinances (including applicable permits
thereunder) applicable thereto, or any Environmental Claim asserted against such
Borrower or any of its Subsidiaries, in respect of any such Real Property,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified or of any other
Indemnitee who is such person or an Affiliate of such person). To the extent
that the undertaking to indemnify, pay or hold harmless any person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.

12.2     Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to the Borrowers or to
any other person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by such Lender (including, without
limitation, by branches, agencies and Affiliates of such Lender wherever
located) to or for the credit or the account of any Borrower against and on
account of the Obligations and liabilities of the Borrowers to such Lender under
this Agreement or under any of the other Credit Documents, and all other claims
of any nature or description arising out of or connected with this Agreement or
any other Credit Document, irrespective of whether or not such Lender shall have
made any demand hereunder and although said Obligations, liabilities or claims,
or any of them, shall be contingent or unmatured. 

12.3     Notices. 

(a)        Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subparagraph (c) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows:

(i)         if to the Borrowers, at 3556 Lakeshore Road, Buffalo, New York 
14219, Attention: Chief Financial Officer (Telecopier No. (716) 826-1589;
Telephone No. (716) 826-6500);

(ii)        if to any Credit Party other than the Borrower, to it c/o of
Gibraltar Industries, Inc., 3556 Lakeshore Road, Buffalo, New York  14219,
Attention: Chief Financial Officer (Telecopier No. (716) 826-1589; Telephone No.
(716) 826-6500);

(iii)       if to the Administrative Agent, to KeyBank National Association at
KeyCenter, 127 Public Square, Cleveland, Ohio 44114, Attention: Laurie A. Landes
(Telecopier No. (216) 689-0412; Telephone No.(216) 689-5926; email:
laurie_a_landes@keybank.com, cc:  lisa_borders-lathan@keybank.com; and

(iv)       if to a Lender, to it at its address (or telecopier number) set forth
on Schedule 1 hereto or, in the case of any Lender that becomes a party to this
Agreement by way of assignment under Section 12.4 of this Agreement, to it at
the address set forth in the Assignment Agreement to which it is a party;

(b)        Receipt of Notices.  Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent and receipt has been confirmed by
telephone.  Notices delivered through electronic communications to the extent
provided in subparagraph (c) below, shall be effective as provided in said
subparagraph (c).

(c)        Electronic Communications.  Notices and other communications to the
Administrative Agent, a Letter of Credit Issuer or any Lender hereunder and
required to be delivered pursuant to Sections 8.1(a),(b),(c),(g),(h) and (j) may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent.  The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(d)        Change of Address, Etc.  Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto.

12.4     Benefit of Agreement. 

(a)        Successors and Assigns Generally.  This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns, provided that the Borrowers may not
assign or transfer any of its rights or obligations hereunder without the prior
written consent of all the Lenders (other than any Defaulting Lender), and,
provided, further, that any assignment by a Lender of its rights and obligations
hereunder shall be effected in accordance with Section 12.4(c).

(b)        Participations.  Notwithstanding the foregoing, each Lender may at
any time grant participations in any of its rights hereunder or under any of the
Notes to any person (other than a natural person or any Borrower or any of its
Affiliates), provided that in the case of any such participation,

(i)         the participant shall not have any rights under this Agreement or
any of the other Credit Documents, including rights of consent, approval or
waiver (the participant's rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the participant relating thereto),

(ii)        such Lender's obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged,

(iii)       such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

(iv)       such Lender shall remain the holder of any Note for all purposes of
this Agreement, and

(v)        the Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender's rights and obligations under this Agreement, and all amounts
payable by the Borrowers hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Sections 2.6 and 2.7 of this Agreement to the extent that such
Lender would be entitled to such benefits if the participation had not been
entered into or sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (w) extend the final scheduled
maturity of the Loans in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of the applicability of any post-default increase in
interest rates), or reduce the principal amount thereof, or increase such
participant's participating interest in any Commitment over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default shall not constitute a change in the terms of any such Commitment), (x)
release all or any substantial portion of the Collateral, or release any
guarantor from its guaranty of any of the Obligations, except strictly in
accordance with the terms of the Credit Documents, or (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement.

(c)        Assignments by Lenders.  Any Lender may assign all, or if less than
all, a fixed portion, of its Loans and/or Commitment and its rights and
obligations hereunder to one or more Eligible Assignees (so long as after giving
effect to each such assignment, such Eligible Assignee's Commitment shall not be
less than $5,000,000), each of which shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement, provided that

(i)         except in the case (x) of an assignment of the entire remaining
amount of the assigning Lender's Loans and/or Commitment or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of the Commitment (which for this purpose
includes the Loans outstanding thereunder), shall not be less than $5,000,000,

(ii)        in the case of any assignment to an Eligible Assignee at the time of
any such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders,

(iii)       upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrowers' expense, to such new Lender
and to the assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.4(d) (with appropriate modifications) to the extent
needed to reflect the revised Commitments,

(iv)       unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500,

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

To the extent of any assignment pursuant to this Section 12.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

At the time of each assignment pursuant to this Section 12.4(c) to a person that
is not already a Lender hereunder and that is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, the respective assignee Lender shall provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable an Exemption Certificate) described in Section 5.4(b).  To the extent
that an assignment of all or any portion of a Lender's Commitment and related
outstanding Obligations pursuant to this Section 12.4(c) would, at the time of
such assignment, result in increased costs under Section 2.6 from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

Nothing in this Section 12.4(c) shall prevent or prohibit (i) any Lender that is
a bank, trust company or other financial institution from pledging its Notes or
Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

(d)        No SEC Registration or Blue Sky Compliance.  Notwithstanding any
other provisions of this Section 12.4, no transfer or assignment of the
interests or obligations of any Lender hereunder or any grant of participation
therein shall be permitted if such transfer, assignment or grant would require
the Borrower to file a registration statement with the SEC or to qualify the
Loans under the "Blue Sky" laws of any State.

(e)        Representations of Lenders.  Each Lender initially party to this
Agreement hereby represents, and each person that became a Lender pursuant to an
assignment permitted by this Section 12.4 will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other "accredited" investor (as defined in SEC Regulation D) that makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that subject to the preceding Sections 12.4(b) and (c), the disposition
of any promissory notes or other evidences of or interests in Indebtedness held
by such Lender shall at all times be within its exclusive control.

12.5     No Waiver; Remedies Cumulative.  No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrowers and the Administrative Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  No notice to or demand on the Borrowers in any case
shall entitle the Borrowers to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Letter of Credit Issuer may have had
notice or knowledge of such Default or Event of Default at the time.  The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

12.6     Payments Pro Rata; Sharing of Setoffs, etc. 

(a)        The Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrowers in respect of any Obligations,
except as set forth in Section 10.3, it shall distribute such payment to the
Lenders (other than any Lender that has expressly waived in writing its right to
receive its pro rata share thereof) pro rata based upon their respective shares,
if any, of the Obligations with respect to which such payment was received. As
to any such payment received by the Administrative Agent prior to 1:00 P.M.
(local time at the Payment Office) in funds that are immediately available on
such day, the Administrative Agent will use all reasonable efforts to distribute
such payment in immediately available funds on the same day to the Lenders as
aforesaid.

(b)        Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker's lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) that is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum that with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount, provided that (i) if all or
any portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest, and (ii) the provisions of this Section
12.6(b) shall not be construed to apply to any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement, or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant pursuant to Section 12.4, other than to the Borrowers or
any Subsidiary or Affiliate thereof (as to which the provisions of this Section
12.6(b) shall apply).  The Borrowers consent to the foregoing and agree, to the
extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the
applicable Borrower in the amount of such participation.

(c)        Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 12.6(a) and (b) shall be subject to the
express provisions of this Agreement that require, or permit, differing payments
to be made to Lenders that are not Defaulting Lenders, as opposed to Defaulting
Lenders.

(d)        If any Lender shall fail to make any payment required to be made by
it to the Administrative Agent pursuant to Section 2.3(b), 2.8 or 3.4(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations to the Administrative Agent under such Sections until all such
unsatisfied obligations are fully paid.

12.7     Appointment of Borrower Representative.

(a)        Each Borrower hereby designates Gibraltar Industries, Inc. as the
Borrower's Representative to act on behalf of such Borrower as a representative
and agent to obtain Loans and Swingline Loans and execute and deliver documents
hereunder, the proceeds of which Loans shall be available to each Borrower for
the same uses as set forth in Section 7.6 hereof.  As the disclosed  principal
for its agent, each Borrower shall be obligated to each Lender and Swingline
Lender, as applicable, on account of Loans and Swingline Loans as if made
directly by such Lender or Swingline Lender to that Borrower, notwithstanding
the manner by which such loans and advances are recorded on the books and
records of Borrower Representative and of any other Borrower.

(b)        The proceeds of each Loan and Swingline Loan shall be deposited by
the Administrative Agent or Swingline Lender, as applicable, in the respective
accounts of the Borrower as indicated by the Borrower Representative.  Neither
the Administrative Agent nor any other Lender or Swingline Lender shall have any
obligation as to the application of such proceeds.

12.8     Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.

(a)        THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT PERMITTED BY LAW, THE BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF NEW YORK GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.  Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the Supreme Court of the State of New
York in Erie County, or of the United States for the Western District of New
York, and, by execution and delivery of this Agreement, the Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The Borrowers hereby
further irrevocably consent to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower
Representative at the address for notices pursuant to Section 12.3.  Nothing
herein shall affect the right of the Administrative Agent or any Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrowers in any other jurisdiction.

(b)        The Borrowers hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in Section 12.7(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c)        EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

12.9     Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower
Representative and the Administrative Agent.

12.10   Integration.  This Agreement, the other Credit Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.

12.11   Headings Descriptive.  The headings of the several Sections and other
portions of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

12.12   Amendment or Waiver. 

(a)        Neither this Agreement nor any other Credit Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Borrower Representative and the Administrative Agent (with the written
consent of the Required Lenders), provided that:

(i)         no change in, or waiver or other modification otherwise affecting,
the amount or time of any scheduled reduction in the Total Commitment provided
for in Section 4.3(a) to which a Lender shall be entitled, shall be made without
the written consent of each Lender;

(ii)        no change, waiver or other modification shall:

(A)       increase the Commitment of any Lender hereunder, without the written
consent of such Lender;

(B)       extend or postpone the Facility Termination Date or the maturity date
provided for herein that is applicable to any Loan of any Lender, extend or
postpone the expiration date of any Letter of Credit as to which such Lender is
a Participant pursuant to Section 3.4 beyond the latest expiration date for a
Letter of Credit provided for herein, or extend or postpone any scheduled
expiration or termination date provided for herein that is applicable to a
Commitment of any Lender, without the written consent of such Lender;

(C)       reduce the principal amount of any Loan made by any Lender, or reduce
the rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of waiving the applicability of any post-default
increase in interest rates), without the written consent of such Lender;

(D)       reduce the amount of any Unpaid Drawing as to which any Lender is a
Participant as provided in Section 3.4, or reduce the rate or extend the time of
payment of, or excuse the payment of, interest thereon (other than as a result
of waiving the applicability of any post-default increase in interest rates),
without the written consent of such Lender;

(E)       reduce the rate or extend the time of payment of, or excuse the
payment of, any Fees to which any Lender is entitled hereunder, without the
written consent of such Lender; or

(F)       increase the Total Commitment (except as provided in Section 4.4); and

(iii)       changes, waivers or other modifications or terminations in
connection with distributions or sales permitted pursuant to Section 9.2(c) and
which release Collateral having an aggregate value in any of the Borrowers'
fiscal years not in excess of five percent (5%) of the Borrowers' Consolidated
Net Worth may be approved by the Administrative Agent without the consent of any
other Lenders,

(iv)       no change, waiver or other modification or termination shall, without
the written consent of each Lender (other than a Defaulting Lender) affected
thereby,

(A)       release any Borrower from any obligations as a guarantor of its
Subsidiaries' obligations under any Credit Document;

(B)       release any Credit Party from the Subsidiary Guaranty, except in
accordance with a transaction permitted under this Agreement;

(C)       amend, modify or waive any provision of this Section 12.12, Section
10.3, or Section 12.7 hereof, or any other provision of any of the Credit
Documents pursuant to which the consent or approval of all Lenders, or a number
or specified percentage or other required grouping of Lenders or Lenders having
Commitments, is by the terms of such provision explicitly required;

(D)       reduce the percentage specified in, or otherwise modify, the
definition of Required Lenders; or

(E)       consent to the assignment or transfer by any Borrower of any of its
rights and obligations under this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this Section 12.12 shall  be
effective only in the specific instance and for the specific purpose for which
it was given or made.

(b)        No provision of Section 3 or 11 may be amended without the consent of
(x) any Letter of Credit Issuer adversely affected thereby or (y) the
Administrative Agent, respectively.

(c)        To the extent the Required Lenders (or all of the Lenders, or all of
the Lenders (other than any Defaulting Lender), as applicable, as shall be
required by this Section 12.11) waive the provisions of Section 9.2 hereof with
respect to the sale, transfer or other disposition of any Collateral, or any
Collateral is sold, transferred or disposed of as permitted by Section 9.2
hereof, (i) such Collateral shall be sold, transferred or disposed of free and
clear of the Liens created by the respective Security Documents; (ii) if such
Collateral includes all of the capital stock of a Subsidiary that is a party to
the Subsidiary Guaranty or whose stock is pledged pursuant to the Pledge
Agreement, such capital stock shall be released from the Pledge Agreement and
such Subsidiary shall be released from the Subsidiary Guaranty; and (iii) the
Administrative Agent shall be authorized to take actions deemed appropriate by
them in order to effectuate the foregoing.

12.13   Survival of Indemnities.  All indemnities set forth herein including,
without limitation, in Section 2.6, 2.7, 3.5, 5.4, 11.7 or 12.1 shall survive
the execution and delivery of this Agreement and the making and repayment of
Loans.

12.14   Domicile of Loans.  Each Lender may transfer and carry its Loans at, to
or for the account of any branch office, subsidiary or affiliate of such Lender,
provided that the Borrower shall not be responsible for costs arising under
Section 2.6 resulting from any such transfer to the extent not otherwise
applicable to such Lender prior to such transfer.

12.15   Lender Register.  The Borrowers hereby designate the Administrative
Agent to serve as its agent, solely for purposes of this Section 12.15, to
maintain a register (the "Lender Register") on or in which it will record the
names and addresses of the Lenders, and the Commitments from time to time of
each of the Lenders, the Loans made to the Borrowers by each of the Lenders and
each repayment and prepayment in respect of the principal amount of such Loans
of each such Lender.  Failure to make any such recordation, or (absent manifest
error) any error in such recordation, shall not affect the Borrowers'
obligations in respect of such Loans.  With respect to any Lender, the transfer
of the Commitment of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitment shall not be effective
until such transfer is recorded on the Lender Register maintained by the
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Lender Register only
upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment Agreement pursuant to Section 12.4(c).  The Borrowers agree
to indemnify the Administrative Agent from and against any and all losses,
claims, damages and liabilities of whatsoever nature that may be imposed on,
asserted against or incurred by the Administrative Agent in performing its
duties under this Section 12.15, except for losses, claims, damages and
liabilities arising from the Agent's gross negligence or willful misconduct. The
Lender Register shall be available for inspection by the Borrowers or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

12.16   Limitations on Liability of the Letter of Credit Issuers.  The Borrowers
assume all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
any Letter of Credit Issuer nor any of its officers or directors shall be liable
or responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith; (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by a Letter of Credit
Issuer against presentation of documents that do not comply with the terms of a
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit.  In
furtherance and not in limitation of the foregoing, a Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation.

12.17   General Limitation of Liability.  No claim may be made by the Borrowers,
any Lender, the Administrative Agent, any Letter of Credit Issuer or any other
person against the Administrative Agent, any Letter of Credit Issuer, or any
other Lender or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any damages other than actual compensatory damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Credit Documents, or any act, omission or event occurring in
connection therewith; and each of the Borrowers, each Lender, the Administrative
Agent and each Letter of Credit Issuer hereby, to the fullest extent permitted
under applicable law, waives, releases and agrees not to sue or counterclaim
upon any such claim for any special, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor.

12.18   No Duty.  All attorneys, accountants, appraisers, consultants and other
professional persons (including the firms or other entities on behalf of which
any such person may act) retained by the Administrative Agent or any Lender with
respect to the transactions contemplated by the Credit Documents shall have the
right to act exclusively in the interest of the Administrative Agent or such
Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, to any of their Subsidiaries, or to any other
person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation.  The
Borrowers agree, on behalf of themselves and their Subsidiaries, not to assert
any claim or counterclaim against any such persons with regard to such matters,
all such claims and counterclaims, now existing or hereafter arising, whether
known or unknown, foreseen or unforeseeable, being hereby waived, released and
forever discharged.

12.19   Lenders and Agent Not Fiduciary to Borrower, etc.  The relationship
among the Borrowers and their Subsidiaries, on the one hand, and the
Administrative Agent, each Letter of Credit Issuer and the Lenders, on the other
hand, is solely that of debtor and creditor, and the Administrative Agent, each
Letter of Credit Issuer and the Lenders have no fiduciary or other special
relationship with any Borrower and its Subsidiaries, and no term or provision of
any Credit Document, no course of dealing, no written or oral communication, or
other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

12.20   Survival of Representations and Warranties.  All representations and
warranties herein shall survive the making of Loans and the issuance of Letters
of Credit hereunder, the execution and delivery of this Agreement, the Notes and
the other documents the forms of which are attached as Exhibits hereto, the
issue and delivery of the Notes, any disposition thereof by any holder thereof,
and any investigation made by the Administrative Agent or any Lender or any
other holder of any of the Notes or on its behalf.  All statements contained in
any certificate or other document delivered to the Administrative Agent or any
Lender or any holder of any Notes by or on behalf of the Borrowers or of their
Subsidiaries pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrowers hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to the
Administrative Agent or any Lender.

12.21   Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

12.22   Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

12.23   Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

12.24   USA Patriot Act.  Each Lender subject to the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the USA Patriot Act.

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

GIBRALTAR INDUSTRIES, INC.


By:_________________________________
Name:_______________________________
Title:________________________________
 

GIBRALTAR STEEL CORPORATION OF NEW YORK

By:_________________________________
Name:_______________________________
Title:________________________________
 

KEYBANK NATIONAL ASSOCIATION,
as Lender, Administrative Agent, Swingline Lender, Letter of Credit Issuer, Lead
Arranger and Book Runner

By:_________________________________
Name:_______________________________
Title:________________________________
 

JPMORGAN CHASE BANK, N.A., as Lender, Letter of Credit Issuer and Syndication
Agent

 

By:_________________________________
Name:_______________________________
Title:________________________________
 

HARRIS TRUST & SAVINGS BANK, as Lender and Co-Documentation Agent


By:_________________________________
Name:_______________________________
Title:________________________________
 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender and Co‑Documentation Agent

By:_________________________________
Name:_______________________________
Title:________________________________
 

MANUFACTURERS AND TRADERS TRUST COMPANY, as Lender and Co‑Documentation Agent

By:_________________________________
Name:_______________________________
Title:________________________________
 

US BANK, NATIONAL ASSOCIATION, as a Lender


By:_________________________________
Name:_______________________________
Title:________________________________
 

BANK OF AMERICA, as a Lender


By:_________________________________
Name:_______________________________
Title:________________________________
 

NATIONAL CITY BANK OF PENNSYLVANIA, as  a Lender

By:_________________________________
Name:_______________________________
Title:________________________________
 

COMERICA BANK, as a Lender

By:_________________________________
Name:_______________________________
Title:________________________________
 

 

 

EXHIBITS

AND

SCHEDULES

 

Exhibit A
NOTE

$                                                                     
                                                                                                                                                
Buffalo, New York
                                                                                               
                                                                                                                       
As of April 1, 2005

FOR VALUE RECEIVED, the undersigned, GIBRALTAR INDUSTRIES, INC. and GIBRALTAR
STEEL CORPORATION OF NEW YORK (collectively, "Borrowers"), jointly and
severally, hereby unconditionally promise to pay on the Facility Termination
Date (as defined in the Credit Agreement hereinafter referred to) to the order
of ________________________________ ("Lender"), the principal sum equal to the
lesser of (a) $_________________ or (b) the aggregate unpaid principal amount of
all Loans made by the Lender to the Borrowers pursuant to the Credit Agreement
(as defined below), together with interest at the rate and on the terms as
specified herein.  "Credit Agreement" means the Credit Agreement dated as of
April 1, 2005 among the Borrowers, KeyBank National Association as
Administrative Agent, Swingline Lender, Letter of Credit Issuer, Lead Arranger
and Book Runner, JPMorgan Chase Bank, N.A. as Syndication Agent and Letter of
Credit Issuer, Harris Trust & Savings Bank as Co-Documentation Agent, HSBC Bank
USA, National Association as Co-Documentation Agent, Manufacturers and Traders
Trust Company as Co-Documentation Agent and the Lenders named therein, as the
same may be amended from time to time.  All capitalized terms used in this Note
and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

This Note shall bear interest at the rates and on the dates determined in
accordance with Sections 2.2 and 2.5 of the Credit Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds at the Payment Office.

The Lender is authorized to inscribe on the schedule attached hereto and
constituting a part hereof and any continuation thereof ("Schedule"), the date
of the making of each Loan or conversion of any portion of this Note to a Base
Rate Loan or a Eurodollar Loan, the date of the continuation of any Eurodollar
Loan, the amount of each Loan, its character as a Base Rate Loan or a Eurodollar
Loan, the dates on which each Interest Period shall begin and end, each payment
of principal and the aggregate unpaid balance of this Note.  Each entry on the
Schedule shall be prima facie evidence of the facts so set forth.  No failure by
the Lender to make, and no error by the Lender in making, any inscription on the
Schedule shall affect the obligation of the Borrowers to repay the full
principal amount of the Loans made by the Lender to the Borrowers or the
obligation of the Borrowers to pay interest thereon at the agreed upon rate. 

No failure by the Lender to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the Administrative Agent or the Lender of any right or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Lender, or of the
Administrative Agent for the benefit of the Lender, as herein specified are
cumulative and not exclusive of any other rights or remedies, including those
set forth in the Credit Agreement and the Subsidiary Guaranty.

Upon the happening of one or more Events of Default as described in Section 10.1
of the Credit Agreement, this Note may be accelerated in accordance with Section
10.2 of the Credit Agreement.

The Borrowers hereby waive diligence, presentment, protest and demand, and also
notice of protest, demand, dishonor and nonpayment of this Note.

This Note is one of the Notes referred to in the Credit Agreement, to which
reference is hereby made with respect to prepayment and rights of acceleration
of the principal hereof on the occurrence of certain events.

This Note shall be construed under, and governed by, the laws of the State of
New York, without regard to its conflict of laws rules which would make the laws
of another jurisdiction applicable.

                                                                                                         
GIBRALTAR INDUSTRIES, INC.

                                                                                                                                                           
By:      
                                                                              
                                   
                                                                                                                                     
Name:
                       
                                                                                                                                                 
Title:
 

                                                                                                        
GIBRALTAR STEEL CORPORATION OF NEW YORK

                                                                                                                                                         
By:       
                                                                                
                                                                                                                                                                        
Name:
                                                                                                                                                                        
Title:

STATE OF NEW YORK        )
                                                 )SS.:
COUNTY OF  ERIE               )

            On the _____ day of _____________, in the year 2005, before me, the
undersigned, a notary public in and for said state, personally appeared
_____________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
                                                                                                        
                                               
_____________________________________________
                                                                                                   
                                                                                   
Notary Public

 

STATE OF NEW YORK        )
                                                 )SS.:
COUNTY OF  ERIE               )

            On the _____ day of _____________, in the year 2005, before me, the
undersigned, a notary public in and for said state, personally appeared
_____________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.
                                                                                                        
                                               
_____________________________________________
                                                                                                   
                                                                                   
Notary Public

 

SCHEDULE
LOANS



DATE LOAN MADE



AMOUNT OF
LOAN


BASIS OF INTEREST RATE (BASE RATE OR EURO-DOLLAR RATE)



INTEREST PERIOD DATES


AMOUNT OF PRINCIPAL PAID OR PREPAID



AGGREGATE UNPAID PRINCIPAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

NOTICE OF
BORROWING, CONTINUATION OR CONVERSION

            The undersigned hereby certifies to KeyBank National Association, as
Agent for the benefit of the Lenders in accordance with the terms of a Credit
Agreement among the undersigned, KeyBank National Association, as Administrative
Agent, Swingline Lender, Letter of Credit Issuer, Lead Arranger and Bookrunner,
JPMorgan Chase Bank, N.A. as Syndication Agent and Letter of Credit Issuer,
Harris Trust and Savings Bank, as Co-Documentation Agent, HSBC Bank USA,
National Association, as Co Documentation Agent, Manufacturers and Traders Trust
Company, as Co-Documentation Agent and the Lenders named therein, dated as of
April 1, 2005, as the same from time to time may be amended, supplemented or
otherwise modified, that:

            The undersigned requests or has requested by telephone or facsimile
notice a:

                        (Check One)
                                     [  ] new Borrowing
                                     [  ] conversion
                                     [  ] continuation

                                                of a

                        (Check One)
                                    [  ] Eurodollar Loan
                                    [  ] Base Rate Loan
                                    [  ]  Swingline Loan

                                                to a

                        (Check One)
                                    [  ] Eurodollar Loan
                                    [  ] Base Rate Loan
                                    [  ]  Swingline Loan

in the amount of $_____________ for an Interest Period, if applicable, of

                        (Check One)

                                    Interest Period 

                                    [  ]  one month
                                    [  ]  two months
                                    [  ]  three months
                                    [  ]  six months

The proposed loan, conversion/continuation is to be made on the 1st day of
April, 2005.

            WITNESS the signature of the undersigned authorized signatory this
31st day of March, 2005.

                                                            GIBRALTAR
INDUSTRIES, INC.

                                                By:      
                                                                                   
                                                            Name: 
                                                                       
                                                            Title:    
                                                                       

 

Exhibit C-1
GUARANTY
(Unlimited Amount)

This Guaranty is granted by the undersigned and the parties which from time to
time become a party hereto (each individually a "Guarantor" and collectively,
the "Guarantors") to KEYBANK NATIONAL ASSOCIATION, having an office located at
KeyCenter, 127 Public Square, Cleveland, Ohio 44114 ("Business Office"), as
administrative agent for the Lenders (as defined below) (the "Agent").

Recitals.  Gibraltar Industries, Inc., a Delaware corporation and Gibraltar
Steel Corporation of New York, a New York corporation (each individually a
"Borrower" and collectively, the "Borrowers") have obtained or desire or may
desire at some time and/or from time to time to obtain financial accommodation
from the Lenders, and each Guarantor represents that it is financially
interested in the affairs of the Borrowers and expects to derive advantage from
each and every such accommodation.

Consideration.  To induce the Lenders, at their option, in accordance with the
Credit Agreement (as defined below), at any time or from time to time, to extend
financial accommodation, with or without security, to or for the account of the
Borrowers, or in respect of which the Borrowers may be liable in any capacity
(the term "financial accommodation" including, without limitation, extension of
loans, credit or accommodation, issuance or confirmation of letters of credit or
creation of acceptances, or discount or purchase of, or loans on, accounts,
leases, instruments, securities, documents, chattel paper and other security
arrangements or other property, or entering into any foreign exchange, precious
metals or other contract or agreement between the Borrowers and the Agent or the
Lenders), the Guarantors hereby agree as follows:

Guaranty.  The Guarantors, jointly and severally, absolutely and unconditionally
guarantee to the Agent, for the benefit of the Lenders and itself as Agent, that
the Borrowers will promptly perform and observe every agreement and condition
contained in that certain Credit Agreement dated of even date herewith among the
Borrowers and the Agent and the lending institutions which from time to time
become a party thereto (individually a "Lender" and collectively the "Lenders"),
and as the same may be amended from time to time (the "Credit Agreement") and
the documents executed in connection therewith now or hereafter existing,
arising directly between the Borrowers or the Guarantors and the Lenders or
Agent or acquired outright, conditionally, as a participation or as collateral
security from another by the Lenders or Agent, absolute or contingent, joint
and/or several, secured or unsecured, due or not due, contractual or tortuous,
liquidated or unliquidated, arising by operation of law or otherwise, direct or
indirect (a "Credit Arrangement") to be performed or observed by the Borrowers,
that all sums stated to be payable in, or which become payable under the Credit
Agreement or any Credit Arrangement, will be promptly paid in full when due,
whether at maturity or earlier by reason of acceleration or otherwise, or, if
now due, when payment thereof shall be demanded by Agent, together with interest
and any and all legal and other costs and expenses paid or incurred in
connection therewith by Agent and/or the Lenders (collectively, the "Guaranteed
Obligations"), and, in case of one or more extensions of time of payment or
renewals, in whole or in part, under the Credit Agreement or of any Credit
Arrangement or obligation, that the same will be promptly paid or performed when
due, according to each such extension or renewal, whether at maturity or earlier
by reason of acceleration or otherwise.  The Guarantors agree that, as between
the Guarantors and Agent, the Guaranteed Obligations may be declared to be due
and payable for purposes of this Guaranty notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any such declaration as
against any Borrower and that, in the event of any such declaration (or
attempted declaration), the Guaranteed Obligations (whether or not due and
payable by the Borrowers) shall forthwith become due and payable by the
Guarantors for purposes of this Guaranty.  The Guarantors further guarantee that
all payments made by the Borrowers to Agent for the benefit of the Lenders or
itself as Agent of any Guaranteed Obligation will, when made, be final and
agrees that if any such payment is recovered from, or repaid by, Agent or any of
the Lenders in whole or in part by reason of any bankruptcy, insolvency or
similar proceeding instituted by or against any Borrower, this Guaranty shall
continue to be fully applicable to such obligation to the same extent as though
the payment so recovered or repaid had never been originally made on such
obligation. 

The Guarantors, and by their acceptance of this Guaranty, the Agent and each
other Lender, hereby confirm that it is the intention of all such parties that
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
any Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal, state or foreign law which may
be applicable to this Guaranty.  To effectuate the foregoing intention, the
Agent, the other Lenders and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of the Guarantors under this Guaranty shall be limited to
the maximum amount as will, after giving effect to such maximum amount and all
other contingent and fixed liabilities of the Guarantors that are relevant under
such laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of any other guarantor of the
Guaranteed Obligations, result in the Guaranteed Obligations of the Guarantors
under this Guaranty not constituting a fraudulent transfer or conveyance.  For
purposes hereof, "Bankruptcy Law" means Title 11, U.S. Code, or any similar
federal or state law for the relief of debtors. 

This is a guaranty of payment and performance and not a guaranty of collection
only.

This Guaranty is enforceable irrespective of the validity, regularity or
enforceability of any instrument, writing or arrangement relating to the Credit
Agreement or the subject of a Credit Arrangement or the obligations thereunder
and irrespective of any present or future law or order of any government
(whether of right or in fact and whether Agent shall have consented thereto) or
of any agency thereof purporting to reduce, amend, restructure or otherwise
affect any obligation of the Borrowers or other obligor or to vary the terms of
payment.

Consents and Waivers.  Each Guarantor hereby consents that from time to time,
without notice to or further consent of such Guarantor, the performance or
observance by the Borrowers under the Credit Agreement or of any Credit
Arrangement or Guaranteed Obligation may be waived or the time of performance
thereof extended by the Agent, and payment of any Guaranteed Obligation may be
accelerated in accordance with any agreement governing the same, or may be
extended, or the Credit Agreement or any Credit Arrangement may be renewed in
whole or in part, or the terms of the Credit Agreement or any Credit Arrangement
or any part thereof may be changed, including increase or decrease in the rate
of interest thereon, or any collateral therefor may be exchanged, surrendered or
otherwise dealt with as Agent may determine, or the Lenders may require or any
co guarantor or any other party liable upon or in respect of any obligation may
be released, and any of the acts mentioned in the Credit Agreement or any Credit
Arrangement may be done, all without notice to or affecting the liability of the
Guarantors hereunder.  Each Guarantor waives notice of acceptance of this
Guaranty and of the creation of any Guaranteed Obligations.  Each Guarantors
hereby waives presentment of any instrument, demand for payment, protest and
notice of non payment or protest thereof or of any exchange, sale, surrender or
other handling or disposition of any such collateral, and any requirement that
Agent or the Lenders exhaust any right, power or remedy or proceed against the
Borrowers under the Credit Agreement or any Credit Arrangement or against any
other person under any other guaranty of, or security for, any of the Guaranteed
Obligations.  Each Guarantor hereby further waives any defense whatsoever which
might constitute a defense available to, or discharge of, any Borrower or any
Guarantor, other than final and irrevocable payment in full of the Guaranteed
Obligations.  No payment by the Guarantors pursuant to any provision hereunder
shall entitle the Guarantors, by subrogation to the rights of Agent or the
Lenders or otherwise, to any payment by the Borrowers (or out of the property of
the Borrowers) except after payment in full of all sums (including interest,
costs and expenses) which may be or become payable by the Borrowers to Agent,
for the benefit of the Lenders or itself as Agent at any time or from time to
time, unless the Guaranteed Obligations shall be paid in full.

Continuing Guaranty; Termination.  This Guaranty shall be a continuing guaranty,
and Agent and the Lenders may continue to act in reliance hereon until the
receipt by Agent of written notice from the Guarantors not to give further
financial accommodation in reliance hereon, provided that such notice shall not
affect the obligations, absolute or contingent, of the Guarantors hereunder with
respect to any such accommodation given prior to such notice.  Such notice shall
be effective only after receipt by Agent at its Business Office, and Agent shall
have had a reasonable time to act upon such notice at each of its offices
extending financial accommodation to the Borrowers.

Financial Statements.  Each Guarantor shall furnish to Agent financial
statements of such Guarantor in accordance with the terms of the Credit
Agreement, or as otherwise requested by Agent from time to time.

Foreign Currencies.  With respect to each obligation (or portion thereof) hereby
guaranteed that is payable in a foreign currency, the following provisions shall
apply: the Guarantors shall be obligated to pay to Agent for the benefit of the
Lenders the unpaid amount of such Guaranteed Obligation in the same foreign
currency and place in which such Guaranteed Obligation is payable by its terms;
provided, however, that the Guarantors may, at their option (or, if for any
reason whatsoever the Guarantors are unable to effect payment of such unpaid
amount as aforesaid, the Guarantors shall be obligated to) pay to Agent for the
benefit of the Lenders at its principal office in New York City the equivalent
of such unpaid amount in United States currency computed at KeyBank National
Association's selling rate, most recently in effect on or prior to the date such
Guaranteed Obligation becomes due, for cable transfers of such foreign currency
to the place where such Guaranteed Obligation is payable.  In any case in which
the Guarantors shall make or shall be obligated to make such payment in United
States currency, the Guarantors shall hold Agent and the Lenders harmless from
any loss incurred by Agent and/or the Lenders arising from any change in the
value of United States currency in relation to such foreign currency between the
date such Guaranteed Obligation becomes due and the date Agent or the Lenders is
actually able, following the conversion of the United States currency paid by
the Guarantors into such foreign currency and remittance of such foreign
currency to the place where such Guaranteed Obligation is payable, to apply such
foreign currency to such obligation.  The term "foreign currency" as used herein
shall be deemed to refer to that type of such currency which under applicable
laws and regulations may be used to pay and discharge such Guaranteed
Obligation.

Rights Cumulative.  The rights, powers and remedies granted to Agent herein
shall be cumulative and in addition to any rights, powers and remedies to which
Agent may be entitled either by operation of law or pursuant to any other
document or instrument delivered or from time to time to be delivered to Agent
in connection with the Credit Agreement or any Credit Arrangement.

Security.  As collateral security for the payment of any and all obligations and
liabilities of the Guarantors to Agent and the Lenders, now existing or
hereafter arising, the Guarantors grant to Agent for the benefit of the Lenders
and itself as Agent a security interest in and a lien upon and right of offset
exercisable following the occurrence of an Event of Default under the Credit
Agreement against all moneys, deposit balances, securities or other property or
interest therein of the Guarantors now or at any time hereafter held or received
by or for or left in the possession or control of Agent or the Lenders or any of
their respective affiliates, whether for safekeeping, custody, transmission,
collection, pledge or for any other or different purpose.

Representations and Warranties.  Each Guarantor represents and warrants that: 
(a) it is duly organized and validly existing under the laws of the jurisdiction
of its organization or incorporation and, if relevant under such laws, in good
standing; (b) it has the power to execute and deliver this Guaranty and to
perform its obligations hereunder and has taken all necessary action to
authorize such execution, delivery and performance; (c) such execution, delivery
and performance do not violate or conflict with any law applicable to it, any
provision of its organizational documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any material
contractual restriction binding on or materially affecting it or any of its
assets; (d) to the best of Guarantor's knowledge, all governmental and other
consents that are required to have been obtained by it with respect to this
Guaranty have been obtained and are in full force and effect and all conditions
of any such consents have been complied with; (e) its obligations under this
Guaranty constitute its legal, valid and binding obligations, enforceable in
accordance with its terms except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency or other similar laws affecting
creditors' rights generally; (f) all financial statements and related
information furnished and to be furnished to Agent from time to time by the
Guarantor are true and complete and fairly present the financial or other
information stated therein as at such dates or for the periods covered thereby;
(g) there are no actions, suits, proceedings or investigations pending or, to
the knowledge of the Guarantor, threatened against or affecting the Guarantor
before any court, governmental agency or arbitrator, which involve forfeiture of
any assets of the Guarantor or which may materially adversely affect the
financial condition, operations, properties or business of the Guarantor or the
ability of the Guarantor to perform its obligation under this Guaranty; and (h)
there has been no material adverse change in the financial condition of the
Guarantor since the last such financial statements or information.

Costs.  The Guarantors agree to reimburse Agent and Lenders on demand for all
costs, expenses and charges (including, without limitation, reasonable fees and
charges of external legal counsel for Agent and costs allocated by its internal
legal department) in connection with the enforcement of this Guaranty.

Entire Agreement, Amendment and Waivers.  This Guaranty constitutes the entire
agreement between the Guarantors and Agent in respect of the subject matter
hereof and may be amended only by a writing signed on behalf of each party and
shall be effective only to the extent set forth in that writing.  No delay by
Agent or the Lenders in exercising any power or right hereunder shall operate as
a waiver thereof or of any other power or right; nor shall any single or partial
exercise of any power or right preclude other or future exercise thereof, or the
exercise of any other power or right hereunder.  No waiver shall be deemed to be
made by Agent of any of its rights hereunder unless the same shall be in writing
signed on behalf of Agent, and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of Agent or the Lenders or the obligations of the Guarantors to Agent or the
Lenders in any other respect at any other time.

As to each Guarantor who is an individual, this Guaranty is being signed by such
Guarantor in an individual capacity and any descriptive terms placed after the
Guarantor's name shall not affect the Guarantor's personal liability under this
Guaranty.

Successors.  This agreement shall be immediately binding upon the Guarantors and
the successors of the Guarantors.  In accordance with the terms of the Credit
Agreement, the Agent and the Lenders may assign this Guaranty or any of its
rights and powers hereunder, with all or any of the obligations hereby
guaranteed, and may assign and/or deliver to any such assignee any of the
security herefor and, in the event of such assignment, the assignee hereof or of
such rights and powers and of such security, if any such security be so assigned
and/or delivered, shall have the same rights and remedies as if originally named
herein in place of Agent and the Lenders, and Agent and the Lenders shall be
thereafter fully discharged from all responsibility with respect to any such
Security so assigned and/or delivered.

Governing Law; Jurisdiction.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of New York.  Each Guarantor consents
to the nonexclusive jurisdiction and venue of the state or federal courts
located in such state.  In the event of a dispute hereunder, suit may be brought
against the Guarantors in such courts or in any jurisdiction where any Guarantor
or any assets of any Guarantor may be located.  Service of process by Agent in
connection with any dispute shall be binding on the Guarantors if sent to the
Guarantors by registered mail at the address(es) specified below or to such
further address(es) as the Guarantors may specify to Agent in writing.

Guarantor Waivers.  EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY
RIGHT TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
GUARANTY, AND AGREES THAT ANY SUCH DISPUTE SHALL, AT AGENT'S OPTION, BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.

IN ADDITION,  EACH GUARANTOR WAIVES THE RIGHT TO INTERPOSE ANY DEFENSE BASED
UPON ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF DELAY BY AGENT AND ANY SET OFF
OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION.

[The remaining space intentionally left blank]

            IN WITNESS WHEREOF, the Guarantors have executed this instrument or
have caused this instrument to be duly executed by their proper officers as of
__________, 2005.

                                                                      AIR VENT
INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                      APPLETON
SUPPLY CO., INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     B&W HEAT
TREATING CORP.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     B & W OF
MICHIGAN, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     B&W
LEASING, LLC

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

 

                                                                     BRASING
CONCEPTS COMPANY

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     CAROLINA
COMMERCIAL HEAT TREATING INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     CLEVELAND
PICKLING, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                    
CONSTRUCTION METALS INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     GIBRALTAR
INTERNATIONAL, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     GIBRALTAR
STRIP STEEL, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     GSCNY CORP.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     HARBOR
METAL TREATING CO.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     HARBOR
METAL TREATING OF INDIANA,INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     HI-TEMP
TREATING, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     K&W METAL
FABRICATORS, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                    
PENNSYLVANIA INDUSTRIAL HEAT TREATERS, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     SCM METAL
PRODUCTS, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     SOLAR
GROUP, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     SOLAR OF
MICHIGAN, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                               SOUTHEASTER
METALS MANUFACTURING COMPANY, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                     UNITED
STEEL PRODUCTS COMPANY, INC.

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

                                                                    WM. R.
HUBBELL STEEL CORPORATION

Address for notices:
                                                                                                                                                            
By:__________________________________________
c/o Gibraltar Industries, Inc.
                                                                                                                    
Name: 
3556 Lakeshore
Road                                                                                                                                
Title:    
PO Box 2028
Buffalo, NY  14219-0228

Telecopier No. (716) 826-1589


STATE OF NEW YORK    )
                                             ) ss:
COUNTY OF ERIE            )

On the ______ day of ____________ in the year 2005, before me, the undersigned,
personally appeared __________________________________________, personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument.

> >                                            
> > ________________________________________
> >                                                                                                                                
> > Notary Public

 

Exhibit C-2

GENERAL SECURITY AGREEMENT

(Subsidiary Guarantors)

The undersigned, and all other Subsidiary Guarantors (as defined below) which
from time to time become a party hereto (each individually a "Debtor" and
collectively, the "Debtors"), execute and deliver this General Security
Agreement (the "Security Agreement") to KEYBANK NATIONAL ASSOCIATION, having an
office located at KeyCenter, 127 Public Square, Cleveland, Ohio 44114, as
collateral agent for the Lenders (as defined below) and the Noteholders (as
defined below) (the "Collateral Agent"; the Agent, the Lenders and the
Noteholders being collectively referred to herein as the "Secured Lender Group"
and individually as a "Secured Party") in consideration of one or more loans,
letters of credit or other financial accommodation made, issued or extended by
the Lenders or the Noteholders to Gibraltar Industries, Inc., a Delaware
corporation, and Gibraltar Steel Corporation of New York, a New York corporation
(each a "Borrower" and collectively, the "Borrowers").  Accordingly, the
Collateral Agent shall have the rights, remedies and benefits hereinafter set
forth.

            1.         Definitions.

(a) The term "Bank Liabilities" means and includes (i) any and all indebtedness,
obligations and liabilities of the Borrowers to any of the Lenders and/or
KeyBank National Association, as administrative agent (the "Agent") and also to
others to the extent of their participations granted to or interests therein
created or acquired for them by the Lenders or Agent, arising under that certain
Credit Agreement dated even date herewith among the Borrowers, the Agent and the
lending institutions which from time to time become a party thereto
(individually a "Lender" and collectively, the "Lenders"), as amended, as the
same may be further amended, modified, supplemented, restated or replaced from
time to time (the "Bank Credit Agreement"), (ii) any and all indebtedness,
obligations and liabilities of the Debtors to any of the Lenders and/or the
Agent and also to others to the extent of their participations granted to or
interests therein created or acquired by them for the Lenders or the Agent, and
the Secured Documents (as defined below), including Hedge Agreements (as defined
in the Bank Credit Agreement) executed in connection therewith and (iii) any and
all indebtedness, obligations and liabilities of each of the Borrowers or any
other Subsidiary Guarantor arising under any Secured Document to which it is a
party, in the case of clause (i), (ii) or (iii) above, now or hereafter
existing, arising directly between the Borrowers or the Debtors and the Lenders
or Agent or acquired outright, conditionally, as a participation or as
collateral security from another by the Lenders or Agent, absolute or
contingent, joint and/or several, secured or unsecured, due or not due,
contractual or tortious, liquidated or unliquidated, arising by operation of law
or otherwise, direct or indirect. 

(b)        The term "Collateral" means all personal property and fixtures of the
Debtors, whether now or hereafter existing or now owned or hereafter acquired
and wherever located, of every kind and description, tangible or intangible,
including but not limited to, the balance of every deposit account, now or
hereafter existing, of the Debtors with any of the Lenders or the Noteholders
(or any subsidiary or affiliate of any Lender or Noteholder) and any other claim
of any Debtor against any of the Lenders, the Noteholders or the Collateral
Agent, now or hereafter existing, and all money, goods (including equipment,
farm products, fixtures and inventory), instruments, securities, documents,
chattel paper, accounts, contract rights, letter-of-credit rights, deposit
accounts, investment property, general intangibles (including, without
limitation, commercial tort claims and payment intangibles), credits, claims,
demands, precious metals and any other property, rights and interests of the
Debtors, and shall include the supporting obligations, proceeds, products and
accessions of and to any thereof.

(c)        The term "Enforcement" means taking any action seeking remedies with
respect to the Collateral, pursuing enforcement (judicial or otherwise) with
respect to any of the Liens granted under any of the Secured Documents or filing
any involuntary petition of bankruptcy or similar action with respect to any
Borrower, any Debtor or any other Subsidiary Guarantor.

(d)        The term "Event of Default" means (i) any Event of Default under the
Bank Credit Agreement, or (ii) any Event of Default under the Note Purchase
Agreement.

(e)        The term "Lien" means any mortgage, deed of trust, pledge,
hypothecation, assignment, security interest, lien, charge or encumbrance, or
preference, priority or other security agreement or preferential arrangement in
respect of any asset of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to  give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction).

(f)         The term "Liabilities" means, collectively, the Bank Liabilities and
the Noteholder Liabilities.

(g)        The term "Noteholder Liabilities" means and shall include (i) any and
all indebtedness, obligations and liabilities (including, without limitation,
any Make Whole Amount (as defined in the 2002 Note Purchase Agreement)) of
Gibraltar Steel Corporation of New York to any holder of the 7.35% Senior
Secured Notes ("2002 Notes") of Gibraltar Industries, Inc., formerly known as
Gibraltar Steel Corporation (the "Company") due July 3, 2007, in the aggregate
principal amount of $25,000,000 and also to others to the extent of their
participations granted to or interests therein created or acquired for them by
the 2002 Noteholders arising under that certain 2002 Note Purchase Agreement
dated as of July 3, 2002 among the Borrowers and any purchaser thereof
(individually, a "2002 Noteholder" and collectively, the "2002 Noteholders"), as
amended and restated pursuant to an Amended and Restated Note Purchase Agreement
of even date herewith and as the same may be further amended, modified,
supplemented, restated or replaced from time to time (the "2002 Note Purchase
Agreement"), (ii) any and all indebtedness, obligations and liabilities
(including, without limitation, any Make Whole Amount (as defined in the 2004
Note Purchase Agreement)) of Gibraltar Steel Corporation of New York to any
holder of the 5.75% Senior Secured Notes ("2004 Notes") of the Company due June
17, 2011, in the aggregate principal amount of $75,000,000 and also to others to
the extent of their participations granted to or interest therein created or
acquired for them by the 2004 Noteholders arising under that certain Note
Purchase Agreement dated as of June 18, 2004 among the Borrowers and any
purchaser thereof (individually, a "2004 Noteholder" and collectively, the "2004
Noteholders" and collectively with the 2002 Noteholders, the "Noteholders"), as
amended and restated pursuant to an Amended and Restated Note Purchase Agreement
of even date herewith and as the same may be further amended, modified,
supplemented, restated or replaced from time to time (the "2004 Note Purchase
Agreement" and collectively with the 2002 Note Purchase Agreement, the "Note
Purchase Agreement"), (iii) any and all indebtedness, obligations and
liabilities of the Debtors to any of the Noteholders and also to others to the
extent of their participations granted to or interests therein created or
acquired by them for the Noteholders, under any Secured Document to which it is
a party, and (iv) any and all indebtedness, obligations and liabilities of each
of the Borrowers, or any other Subsidiary Guarantor arising under any Secured
Document to which it is a party, in the case of clause (i), (ii), (iii) or (iv)
above, now or hereafter existing, arising directly between the Borrowers or the
Debtors and the Noteholders or acquired outright, conditionally, as a
participation or as collateral security from another by the Noteholders,
absolute or contingent, joint and/or several, secured or unsecured, due or not
due, contractual or tortuous, liquidated or unliquidated, arising by operation
of law or otherwise, direct or indirect.

(h)        The term "Obligor" means the Debtors, the Borrowers and any maker,
drawer, acceptor, indorser, guarantor, surety, accommodation party or other
person liable upon or for any of the Liabilities or Collateral. 

(i)         The term "Requisite Lenders" means the Secured Parties which hold at
least 50% of the outstanding Liabilities.

(j)         The term "Secured Document" means collectively (a) this Agreement,
(b) the Bank Credit Agreement and any document executed and delivered in
connection therewith and (c) the 2002 Note Purchase Agreement, the 2004 Note
Purchase Agreement or any other Related Document, as defined in either the 2002
Note Purchase Agreement or the 2004 Note Purchase Agreement.

(k)        The term "Subsidiary Guarantors" means collectively, each Subsidiary
of the Borrowers set forth on Schedule A attached hereto executing and
delivering to the Agent for the benefit of the Lenders and to the Noteholders a
guaranty dated of even date herewith guarantying the payment of the Bank
Liabilities and the Noteholder Liabilities respectively and each other
Subsidiary of the Borrowers which subsequent to the date hereof, executes and
delivers to the Agent for the benefit of the Lenders and to the Noteholders, a
joinder to such guaranty of payment of the Bank Liabilities and the Noteholder
Liabilities respectively.

(l)         The term "Uniform Commercial Code" means the Uniform Commercial Code
in effect in the State of New York from time to time.

(m)       Unless the context otherwise requires, all terms used herein which are
defined in the Uniform Commercial Code shall have the meanings therein stated.

2.         Grant of Security Interest.  As security for the payment of the
Liabilities, the Debtors hereby grant to the Collateral Agent for the benefit of
the Secured Lender Group and Collateral Agent a security interest in, a general
lien upon and/or right of set off against the Collateral.

3.         Maintenance of Collateral.  At any time and from time to time, each
Debtor will promptly:  (a) deliver and pledge to the  Collateral Agent, indorsed
and/or accompanied by such instruments of assignment and transfer in such form
and substance as the Collateral Agent may request, any and all instruments,
documents and/or chattel paper as the Collateral Agent may specify in its
demand; (b) give, execute, deliver, file, authorize to file and/or record any
notice, statement, instrument, document, agreement or other papers that may be
necessary or desirable, or that the Collateral  Agent may reasonably request, in
order to create, preserve, perfect, or validate any security interest granted
pursuant hereto or to enable the Collateral Agent to exercise and enforce its
rights hereunder or with respect to such security interest; (c) keep and stamp
or otherwise mark any and all documents and chattel paper and its individual
books and records relating to inventory, accounts and contract rights in such
manner as the Collateral Agent may reasonably require; (d) permit
representatives of the Collateral  Agent at any time upon reasonable prior
notice to the Debtor, during normal business hours, to inspect its inventory and
to inspect and make abstracts from the Debtor's books and records pertaining to
inventory, accounts, contract rights, chattel paper, instruments and documents;
(e) except as set forth in the Bank Credit Agreement and the Note Purchase
Agreement, obtain the Collateral Agent's consent prior to any change of name,
address, legal entity status, location of books and records or location of
Collateral; (f) deliver to the Collateral Agent a schedule describing with
particularly any deposit account, investment property, commodity account,
securities account, letter of credit or letter of credit rights which
constitutes a part of the Collateral; (g) notify the Collateral Agent of the
particulars of the Debtor's rights under any commercial tort claim that have
arisen; and (h) cooperate with the Collateral Agent in obtaining control of
Collateral consisting of deposit accounts, investment property, letter-of-credit
rights or electronic chattel paper, including, but not limited to entering into
one or more control agreements or assignments as the Collateral Agent may
request.  The right is expressly granted to the Collateral Agent, at its
discretion, to notify warehousemen or any other persons in possession of
Collateral of the  Collateral Agent's security interest therein and to obtain an
acknowledgment thereof from such third person and to file one or more financing
statements under the Uniform Commercial Code naming the Debtor as debtor and the
Collateral Agent as secured party for the benefit of the Secured Lender Group
and indicating therein the types or describing the items of Collateral herein
specified.  Without the prior written consent of the Collateral Agent, except as
set forth in the Bank Credit Agreement and the Note Purchase Agreement, the
Debtor will not file or authorize or permit to be filed in any jurisdiction any
such financing or like statement in which the Collateral Agent, on behalf of the
Secured Lender Group is not named as the sole secured party.  With respect to
the Collateral, or any part thereof, which at any time shall come into the
possession or custody or under the control of the Collateral Agent or any of its
agents, associates or correspondents, for any purpose, the right is expressly
granted to the Collateral Agent, at its discretion, following the occurrence and
during the continuation of an Event of Default, to transfer to or register in
the name of itself or its nominee for the benefit of the Secured Lender Group
any of the Collateral; to exchange any of the Collateral for other property upon
any reorganization, recapitalization or other readjustment and in connection
therewith to deposit any of the Collateral with any committee or depositary upon
such terms as it may determine; after the occurrence of an Event of Default and
while such Event of Default is continuing, to notify any account debtor or
obligor on an instrument to make payment to the Collateral Agent for the benefit
of the Secured Lender Group; and to enforce obligations of such account debtor
or obligor; and after the occurrence of an Event of Default and while such Event
of Default is continuing, to exercise or cause its nominee to exercise all or
any powers with respect to the Collateral with same force and effect as an
absolute owner thereof; all without notice (except such notice as may be
required by applicable law and cannot be waived) and without liability except to
account for property actually received by it.  Without limiting the generality
of the foregoing, payments, distributions and/or dividends, in securities,
property or cash, including without limitation dividends representing stock or
liquidating dividends or a distribution or return of capital upon or in respect
of the Collateral or any part thereof or resulting from any split up, revision
or reclassification of the Collateral or any part thereof or received in
exchange for the Collateral or any part thereof as a result of a merger,
consolidation or otherwise, shall be paid directly to and retained by the
Collateral Agent and held by it until applied as herein provided, as additional
collateral security pledged under and subject to the terms hereof.  The
Collateral Agent shall be deemed to have possession of any of the Collateral in
transit to or set apart for it or any of its agents, associates, or
correspondents.

4.         Insurance.  The Debtors shall keep insured all Collateral which is
tangible property in amounts reasonably acceptable to the Collateral Agent, with
such coverage by such insurers and in such forms and amounts and against such
risks as are generally consistent with industry standards and in compliance with
the terms of the Credit Documents (as defined in the Credit Agreement), at the
Debtors' expense, and, the policies shall name the Collateral Agent as
additional insured and loss payee, pursuant to endorsements satisfactory to the
Collateral Agent for the benefit of the Secured Lender Group and delivered to
the Collateral Agent.  If the Debtors shall default in this regard, the
Collateral Agent shall have the right to insure and charge the cost to the
Debtors.  The Collateral Agent assumes no risk or responsibility in connection
with the payment or nonpayment of losses, the Collateral Agent's only
responsibility being to credit the Debtors with any insurance payment received
on account of losses.  In the event of any default under this Security Agreement
and so long as such default is continuing,  the Collateral Agent shall have
power of attorney to cancel, assign or surrender any insurance policy or
policies and to collect the return premiums due thereon and to apply the
proceeds thereof to the Liabilities secured hereby.  The Debtors will
immediately notify the Collateral Agent in writing of any material damage to or
loss of any of the Collateral which is tangible property.

5.         Collection and Disposition.

(a)        After the occurrence and during the continuation of an Event of
Default, the Collateral Agent at its discretion may or upon direction of the
Requisite Lenders shall, whether any of the Liabilities be due, in its name or
in the name of any Debtor or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for, or make any compromise or settlement deemed desirable with respect to, any
of the Collateral, but shall be under no obligation to do so, or the Collateral
Agent may, or upon the direction of the Requisite Lenders shall, extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, or release, any of the Collateral, without thereby incurring responsibility
to, or discharging or otherwise affecting any liability of, the Debtors.  The
Collateral Agent shall not be required to take any steps necessary to preserve
any rights against prior parties to any of the Collateral.  After the occurrence
and during the continuation of an Event of Default, the Collateral Agent may use
or operate  any of the Collateral for the purpose of preserving the Collateral
or its value in the manner and to the extent the Collateral Agent deems
appropriate, and the Collateral Agent may render the Collateral unusable or
dispose of the Collateral in a commercially reasonable manner.

(b)        After the occurrence and during the continuation of an Event of
Default, the Debtors shall, at the request of the Collateral Agent, assemble the
Collateral at such place or places as the Collateral Agent designates in its
request, and, to the extent permitted by applicable law, the Collateral Agent
shall have the right, with or without legal process and with or without prior
notice or demand, to take possession of the Collateral or any part thereof and
to enter any premises for the purpose of taking possession thereof.  The
Collateral Agent shall have the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
such Code is in effect in the jurisdiction where the rights and remedies are
asserted).

(c)        In addition, with respect to the Collateral, or any part thereof,
which shall then be or shall thereafter come into the possession or custody of
the Collateral Agent or any of its agents, associates or correspondents after
the occurrence and during the continuation of an Event of Default, the
Collateral Agent may sell or cause to be sold at any location selected by it and
reasonable under the circumstances, in one or more sales or parcels, at such
price as the Collateral Agent may deem best, and for cash or on credit or for
future delivery, without assumption of any credit risk, all or any of the
Collateral, at any broker's board or at public or private sale, in any
reasonable manner permissible under the Uniform Commercial Code (except that, to
the extent permitted thereunder, each Debtor hereby waives the requirements of
said Code), and the Collateral Agent or any of the Lenders or any of the
Noteholders or anyone else may be the purchaser of any or all of the Collateral
so sold and thereafter hold the same absolutely free from any claim or right of
whatsoever kind, including any equity or redemption, of the Debtors, any such
demand, notice or right and equity being hereby expressly waived and released. 
The Collateral Agent (i) shall have no obligation to clean up or otherwise
prepare the Collateral for sale, (ii) may comply with any applicable law
requirements in connection with the disposition of the Collateral, (iii) may
sell the Collateral without giving any warranties, and any of such actions or
inaction will not be considered adversely to affect the commercial
reasonableness of any sale of the Collateral. The Debtors will pay to the
Collateral Agent all expenses (including reasonable attorneys' fees and legal
expenses incurred by the Collateral Agent or any of the Lenders or Noteholders)
of, or incidental to, the enforcement of any of the provisions hereof or of any
of the Liabilities, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement of any of the Collateral. 
Notwithstanding that the Collateral Agent, whether in its own behalf and/or on
behalf of another or others, may continue to hold the Collateral and regardless
of the value thereof, the Debtors shall be and remain liable for the payment in
full, principal and interest, of any balance of the Liabilities at any time
unpaid.  The Collateral Agent may exercise its rights with respect to the
Collateral without resorting to or regard to other collateral or sources of
reimbursement for the Liabilities.

6.         Setoff.  After the occurrence and during the continuation of an Event
of Default hereunder and the Collateral Agent shall have demanded payment
thereof from the Debtors, in addition to all other rights and remedies, the
Collateral Agent and each of the Lenders (including subsidiaries and each and
every affiliate) and each of the Noteholders (including subsidiaries and each
and every affiliate) is hereby irrevocably authorized, without prior notice to
the Debtors, to set off any balances held for the account of or any other
liability owing by any such Lender, Noteholder or Collateral Agent or any such
subsidiary or affiliate to the Debtor at any of the Collateral Agent's, Lender's
or Noteholders' (or such subsidiary's or affiliate's) offices, in dollars or any
other currency, against any of the Liabilities as such  Lender, Noteholder or
Collateral Agent may elect.

7.         Enforcement With Respect to Collateral.

(a)        The Required Lenders (as defined in the Bank Credit Agreement) or
Required Holders (as defined in the Note Purchase Agreement) shall have the
right to deliver a notice to the Collateral Agent to the extent an Event of
Default shall have occurred under their respective Secured Documents.  Upon and
after the delivery to the Collateral Agent of (i) any such notice, and (ii) the
written direction of the Requisite Lenders to undertake Enforcement, the
Collateral Agent shall proceed to protect and enforce rights or remedies granted
hereunder, as so directed, either by suit in equity or by action at law, or
both, whether for the specific performance of any covenant, agreement or other
provision contained herein or in any other Secured Document, or to enforce any
other legal or equitable right or remedy provided herein or therein.  The
Collateral Agent shall give written notice to each Lender and each Noteholder as
to any such Enforcement it may take under the Secured Documents.  Other than
actions necessary to prevent the waste, diminution, impairment or loss of any
Collateral which could not reasonably be taken through notice or instruction to
the Collateral Agent, each Secured Party hereby agrees that it shall not take
any action of Enforcement in respect of or effecting Collateral or claims or
demands made or notices given hereunder except through the delivery or written
instructions by the Requisite Lenders to the Collateral Agent.

(b)        All payments received by the Collateral Agent consisting of proceeds
of any Collateral shall be applied FIRST, to the reasonable expenses incurred by
the Collateral Agent in connection with any or all of the retaking, holding,
storing, preserving, processing, maintaining, advertising, preparing for or
consummating any sale, lease or other disposition of, any Collateral, including
trustee's fees and commissions, court costs and reasonable attorney's fees and
legal expenses pertaining thereto, SECOND, to each Lender in accordance with
such Lender's Share (as defined in Section 22 below) and to each Noteholder in
accordance with such Noteholder's Share (as defined in Section 22 below);
provided however, amounts allocable to undrawn Letters of Credit shall be
distributed to the Contingent Collateral Account, as defined in Section 13,
below; and THIRD, any surplus remaining after application as provided for
herein, to the Debtors.

8.         Waivers of Rights.  Except as otherwise expressly set forth herein,
until the payment in full of the Liabilities, each Lender and each Noteholder
hereby waives any and all rights each may individually (i.e., other than through
a Collateral Agent) now or hereafter have to exercise any right pursuant to this
Agreement or under the laws of any applicable jurisdiction or otherwise to
dispose of or retain any of the Collateral.  Each of them hereby agrees not to
take any action whatsoever to enforce any term or provision of the this
Agreement or to enforce any right with respect to the Collateral in conflict
with the provisions of this Agreement.  Nothing set forth above or otherwise
contained in this Agreement shall be interpreted as a waiver of any rights of
setoff (by contract, law or otherwise) of any Secured Party; provided that any
amount received by such setoff shall be delivered to the Collateral Agent and
distributed in accordance with Subsection (b) above.

9.         Permitted Action.  Any Secured Party may, without instruction from
the Collateral Agent, but in no event shall be required to, take action
permitted by applicable law or in accordance with the terms of this Agreement or
any other Secured Document to preserve (but not enforce or possess) its rights
and Liens in any item of Collateral securing the payment and performance of the
Liabilities, including but not limited to curing any default or alleged default
under any contract entered into by any Borrower or any Debtor, paying any tax,
fee or expense on behalf of any Borrower or any Debtor, exercising any offset or
recoupment rights and paying insurance premiums on behalf of any Borrower or any
Debtor, so long as such action shall not impair the rights of the Collateral
Agent or of any Secured Party or otherwise be contrary to the terms of this
Agreement.

10.       Instruction of Collateral Agent/Release of Collateral.  The Collateral
Agent shall not exercise any or all rights and remedies afforded the Collateral
Agent hereunder unless and until such Collateral Agent shall receive written
instructions from the Requisite Lenders, unless any Collateral threatens to
perish or speedily decline in value, in which instance the Collateral Agent may
(but shall not be obligated to) proceed to enforce such rights against the
Collateral for the protection of, and in the best interests of, the applicable
Secured Parties prior to receiving such written instruction.  The Collateral
Agent shall not release any of the Collateral from the Lien granted hereunder
without the prior written consent of the Requisite Lenders, except to the extent
that the Borrowers are permitted to sell or transfer such Collateral under the
terms of the Bank Credit Agreement and the Note Purchase Agreement.

11.       Pari Passu.  Each Secured Party acknowledges and agrees that the
Liabilities share the Lien and benefit and priority of, in and to this Agreement
and the Collateral, and share all payments made with respect thereto, on a pari
passu basis.

12.       Further Assurances.  Each of the parties hereto agrees to execute and
deliver all such further documents and instruments and to use its best efforts
to take all such further action as may be reasonably necessary or advisable to
implement and give effect to the transactions contemplated hereby.  Each Secured
Party will from time to time provide such information that is available to it to
the Collateral Agent as may be necessary to enable the Collateral Agent to make
any calculation hereunder or otherwise required for any other purpose hereof. 
Each Secured Party will from time to time consult with the Collateral Agent and
any other Secured Party in good faith regarding the Enforcement of its rights
with a view to recovering amounts due under any of the Secured Documents.

13.       Cash Collateral for Contingent Obligations.  To the extent any
proceeds are received by the Collateral Agent in respect of Bank Liabilities
that are attributable to Letters of Credit and/or Hedge Agreement (as defined in
the Bank Credit Agreement), such proceeds shall be deposited into an account
held by the Collateral Agent (a "Contingent Collateral Account"), for
distributions as set forth in  Section 13.  Upon the request of the Agent on
behalf of the Lenders, the Collateral Agent shall deliver to the Agent from the
Contingent Collateral Account, to the extent sufficient funds are held therein,
the amount of any unpaid reimbursement obligations of the Borrowers pursuant to
Section 3.3 of the Bank Credit Agreement, with respect to any Letter of Credit
or amount due and owing with respect to a Hedge Agreement.  If any Letter of
Credit expires, is reduced, is cancelled or the stated amount thereof is
otherwise reduced, or a Hedge Agreement, is cancelled or terminates with the
result that the Bank Liabilities are reduced, then an amount equal to the amount
of such reduction in such Bank Liabilities shall be distributed from the
Contingent Collateral Account by the Collateral Agent for further distribution
to the other Secured Parties in accordance with Section 7(b) in the amounts they
would have received had such expired, reduced or cancelled Letter of Credit or
Hedge Agreement had not been included in the calculation of Bank Liabilities
with respect to prior distributions.  The Collateral Agent shall from time to
time invest amounts held in the Contingent Collateral Account as directed by the
Agent, or, if the Agent shall have not so directed, in a money market or sweep
account of the Collateral Agent in accordance with its investment policies for
similar accounts.

14.       Notices.  All notices, requests, demands or other communications to or
upon the Debtors or the Collateral Agent shall be in writing and shall be deemed
to be delivered upon receipt if delivered by hand or overnight courier or five
days after mailing to the address (a) of the Debtors set forth below the
Debtors' execution of this Security Agreement, (b) of the Collateral Agent as
first set forth above, with a copy to the Noteholders at the address set forth
in the Note Purchase Agreement or (c) of the Debtors or the Collateral Agent at
such other address as the Debtors or the Collateral Agent shall specify to the
other in writing.

15.       Entire Agreement, Amendment and Waiver.  This Security Agreement
constitutes the entire agreement between the Debtors and the Collateral Agent in
respect of the subject matter hereof and may be amended only by a writing signed
on behalf of each party and shall be effective only to the extent set forth in
that writing.  No delay by the Collateral Agent or any of the Lenders or
Noteholders in exercising any power or right hereunder shall operate as a waiver
thereof or of any other power or right; nor shall any single or partial exercise
of any power or right preclude other or future exercise thereof, or the exercise
of any other power or right hereunder.

16.       General Waivers.  Each Debtor hereby waives presentment, notice of
dishonor and protest of the Secured Documents.  Each Debtor waives all demands,
notices and protests of every kind which are not expressly required under this
Security Agreement which are permitted by law to be waived, and which would, if
not waived, impair the Collateral Agent's enforcement of this Security Agreement
or release any Collateral from the Collateral Agent's security interest
hereunder.  By way of example, but not in limitation of the Collateral Agent's
rights under this Security Agreement, the Collateral Agent does not have to give
the Debtors notice of any of the following:

(a)         notice of acceptance of this Security Agreement;

(b)         notice of loans made, credit extended, Collateral received or
delivered;

(c)         any Event of Default;

(d)         any action which the Collateral Agent does or does not take
regarding the Borrowers, the Debtors or any other person or any other collateral
securing the Liabilities;

(e)         except as otherwise provided herein, enforcement of this Security
Agreement against the Collateral; or

(f)          any other action taken in reliance on this Security Agreement.

Each Debtor waives all rules of suretyship law and any other law whatsoever
which is legally permitted to be waived and which would, if not waived, impair
the Collateral Agent's enforcement of its security interests.  By way of
example, but not in limitation of the Collateral Agent's rights under this
Security Agreement, the Collateral Agent or the Lenders, as set forth in the
Bank Credit Agreement or the Noteholders, as set forth in the Note Purchase
Agreement, as the case may be, may do any of the following without notice to the
Debtors except to the extent that notice to the Debtors is required under
another Secured Document or in each case in which the agreement of the Debtors
is required because any Debtor is a principal party to a Liability and, as a
matter of contract, the agreement of the Debtors is required:

(a)      change, renew or extend the time for repayment of all or any part of
the Liabilities;

(b)      change the rate of interest or any other provisions with respect to all
or any part of the Liabilities;

(c)      release, surrender, sell or otherwise dispose of any money or property
which is in the Collateral Agent's possession as collateral security for the
Liabilities;

(d)      fail to perfect any security interest in any Collateral;

(e)      delay or refrain from exercising any of the Collateral Agent's,
Lenders' or Noteholders' rights;

(f)       settle or compromise any and all claims pertaining to the Liabilities
and the Collateral; and

(g)      apply any money or property of the Debtors or that of any other party
liable to the Collateral Agent for any part of the Liabilities in any order the
Collateral Agent or the Lenders or the Noteholders, as applicable, choose.

EACH DEBTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS SECURITY AGREEMENT OR ANY FACILITY
DOCUMENT, AND AGREES THAT ANY SUCH DISPUTE SHALL, AT THE COLLATERAL AGENT'S
OPTION, BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.

IN ADDITION, EACH DEBTOR WAIVES THE RIGHT TO INTERPOSE ANY DEFENSE BASED UPON
ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF DELAY BY THE COLLATERAL AGENT AND ANY
SET OFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION.

17.       Rights Cumulative.  The rights, powers and remedies granted to the
Collateral Agent, the Lenders and the Noteholders herein shall be cumulative and
in addition to any rights, powers and remedies to which the Collateral Agent,
the Lenders or the Noteholders may be entitled either by operation of law or
pursuant to any other document or instrument delivered or from time to time to
be delivered to the Collateral Agent, the Lenders or the Noteholders in
connection with any of the Liabilities.

18.       Governing Law; Jurisdiction.  This Security Agreement shall be
governed by and construed in accordance with the laws of the State of New York. 
Each Debtor consents to the nonexclusive jurisdiction and venue of the state or
federal courts located in such state.  In the event of a dispute hereunder, suit
may be brought against the Debtors in such courts or in any jurisdiction where
any Debtor or any assets of any Debtor may be located.  Service of process by
the Collateral Agent in connection with any dispute shall be binding on the
Debtors if sent to the Debtors by registered mail at the address(es) specified
below or to such further address(es) as the Debtors may specify to the
Collateral Agent in writing.

19.       Assignment.  In accordance with the terms of the Bank Credit
Agreement, the Lenders and the Agent may assign, transfer and/or deliver to any
transferee of any of the Bank Liabilities.  In accordance with the terms of the
Note Purchase Agreement, the Noteholders may assign, transfer and/or deliver to
any transferee of any of the Noteholder Liabilities.  In either such case, the
transferee shall be vested with all the powers and rights of such party
hereunder with respect to such Collateral, but such party shall retain all
rights and powers hereby given with respect to any of the Collateral not so
assigned, transferred or delivered.

20.       Waiver of Presentment, etc.  Each Debtor hereby waives presentment,
notice of dishonor and protest of all instruments included in or evidencing the
Liabilities or the Collateral and any and all other notices and demands
whatsoever, whether or not relating to such instruments.

21.       Miscellaneous.  The Debtors shall be jointly and severally liable
hereunder and all provisions hereof regarding the Liabilities or Collateral of
the Debtors shall apply to any Liability or any Collateral of any or all of
them.  KeyBank National Association shall act for itself and its affiliates and
the Lenders and the Noteholders as Collateral Agent hereunder.  This Security
Agreement shall be binding upon the heirs, executors, administrators, assigns or
successors of the Debtors; shall constitute a continuing agreement; and shall so
continue in force notwithstanding any change in any partnership party hereto,
whether such change occurs through death, retirement or otherwise.

22.       Appointment of Collateral Agent.

(a)        Each Noteholder and each Lender hereby appoints the Collateral Agent
to act as its agent in connection with the administration of the Collateral. 
The Collateral Agent shall hold all Collateral for the benefit of the Secured
Lender Group.  The Collateral Agent may perform any of its functions and duties
under this Agreement by or through any agents or any of its directors, officers
or employees.  In performing any of its functions and duties under this
Agreement, the Collateral Agent shall not be deemed to be acting as a trustee
for, or partner of, the Lenders or the Noteholders or to have assumed any
relationship of agency, trust or partnership with or for any Debtor.  The
Collateral Agent may resign at any time by giving written notice thereof to all
the Lenders, the Noteholders and the Debtors.  Upon such resignation, the
Requisite Lenders shall have the right to appoint a successor Collateral Agent. 
If no successor Collateral Agent shall have been so appointed by the Requisite
Lenders,  and shall have accepted such appointment within thirty (30) days after
the retiring Collateral Agent's giving of notice of resignation, then the
retiring Collateral Agent may, on behalf of all the Secured Parties, appoint a
successor Collateral Agent.  Such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations thereafter under this
Agreement.  The Collateral Agent shall continue to perform its duties hereunder
until a successor Collateral Agent shall have been appointed and accepts such
appointment in writing.  After any retiring Collateral Agent's resignation, the
provisions of this Section 22, including, without limitation, the indemnity
provisions of Subsection 22(i) hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.

(b)        The Collateral Agent makes no representation or warranty with respect
to, and assumes no responsibility for (a) the validity, genuineness, legality,
enforceability, sufficiency, or due execution of this Security Agreement against
the Debtors, (b) the existence or value of any of the Collateral, (c) any
representations or warranties made by or on behalf of the Borrowers or the
Debtors, (d) any obligations to be performed or observed by the Borrowers or the
Debtors under the terms of the Bank  Credit Agreement, the Note Purchase
Agreement, this Agreement and any other document executed and delivered in
connection with any of the foregoing; (e) the collectibility of the Liabilities,
or (f) the financial condition of the Borrowers or the Debtors.

(c)        Each of the Noteholders represents, warrants, and acknowledges that
it has independently reviewed and approved all financial and other information
necessary to make an independent decision with respect to the Noteholder
Liabilities, this Security Agreement, and the creditworthiness of the Borrowers
and of the Debtors, and that it did not rely upon any statement or
representation by the Collateral Agent or any Lender with respect to Noteholder
Liabilities, the Collateral, the Borrowers, the Debtors or otherwise in making
any decisions with respect to this Agreement, the Note Purchase Agreement or
otherwise.

(d)        The Collateral Agent shall not collect any payments for the benefit
of the Noteholders other than payments received from the disposition of the
Collateral except as provided in the Intercreditor Agreement among the Lenders,
the Noteholders and the Collateral Agent dated of even date herewith, as the
same may be amended or supplemented from time to time the ("Intercreditor
Agreement").

(e)        The Collateral Agent shall remit to each Lender such Lender's Share
(as defined below) and to each Noteholder such Noteholder's Share (as defined
below), its ratable percentage of the proceeds received from the distribution of
any Collateral without discrimination or preference, with any balance remaining
after such distribution among the Lenders and the Noteholders to be distributed
to whomever is entitled thereto, or as a court of competent jurisdiction may
direct.  With respect to each Lender, such Lender's Share means, with respect to
any Lender as of any time, the quotient obtained by dividing (i) the sum of the
outstanding principal amount of the Bank Liabilities at such time owed to such
Lender and such Lender's percentage of the Letters of Credit outstanding under
the Bank Credit Agreement, by (ii) the total outstanding Liabilities at such
time, and subtracting therefrom, any unpaid amounts owed by such Lender to the
Collateral Agent pursuant to subsection (g), (h) or (i) below.  With respect to
each Noteholder, such Noteholder's Share means the quotient obtained by dividing
(A) the outstanding Noteholder Liabilities owed to such Noteholder at such time
by (B) the total outstanding Liabilities at such time and subtracting therefrom,
any unpaid amounts owed by such Noteholder to the Collateral Agent pursuant to
subsection (g), (h) or (i) below.  "Bank Liabilities" and "Liabilities" shall
include, without limitation, any obligations of the Borrowers pursuant to any
Hedge Agreements, as defined in the Bank Credit Agreement.

(f)         Prior to any remittance thereof to Lenders or the Noteholders, any
sums owed to any Lender or Noteholder hereunder shall be held in trust on behalf
of such Lender or Noteholder; provided, however, no fiduciary relationship shall
thereby be created between the Collateral Agent, and such Lender or Noteholder,
and (subject in the case of the Lenders to the Bank Credit Agreement) the
Collateral Agent's sole duties and responsibilities to the Lenders or
Noteholders with respect to such sums or otherwise shall be as set forth in this
Agreement.

(g)        Each Lender and each Noteholder shall pay to the Collateral Agent, on
demand, such Lender's or Noteholder's ratable share of the amount of any and all
out-of-pocket expenses or costs (other than ordinary general and administrative
expenses normally borne by the Collateral Agent), including, without limitation,
attorneys', accountants', examiners', financial advisors', and auditors' fees
and expenses and any indemnities (to the extent set forth in clause Subsection
22(h), below, incurred by the Collateral Agent in connection with the
enforcement of this Security Agreement or the protection or preservation of the
Collateral, for which the Collateral Agent is not reimbursed by or on behalf of
the Borrowers or the Debtors.  For purposes hereof, the Collateral Agent shall
be deemed not to have been reimbursed by the  Borrowers or the Debtors for any
of the foregoing if payment of such costs or expenses is not made by or on
behalf of the Borrowers or the Debtors upon demand by the Collateral Agent.

(h)        In the event of the Debtors' failure to pay taxes, assessments,
insurance premiums, claims against the Collateral, the Collateral Agent may, but
shall not be obligated to, advance amounts necessary to pay the same, and each
Lender and each Noteholder shall reimburse Agent for such Lender's or
Noteholder's ratable share of the amount thereof on demand.

(i)         Each Lender, each Noteholder and the Collateral Agent agrees to
indemnify the Collateral Agent from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, which may be
imposed, incurred by or asserted against the Collateral Agent, in any way
relating to or arising out of this Security Agreement, or any action taken or
omitted by the Collateral Agent, under or in connection with the foregoing;
provided, however, no Lender or Noteholder shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Collateral Agent's gross negligence or willful misconduct.  The agreements in
this Section shall survive repayment of the Liabilities and the termination of
this Security Agreement.

23.       Provisions Specific to B&W Heat Treating Corp.

(a)        With respect to B&W Heat Treating Corp. ("B&W") only, the following
sections of this Security Agreement shall be amended to read as set forth on
Annex I attached hereto:

                                    Section 1(b)
                                    Section 1(e)
                                    Section 1(m)

With respect to B&W certain new Sections set forth on Annex I are added to this
Security Agreement.

[The remaining space intentionally left blank]

IN WITNESS WHEREOF, the Debtors have executed this instrument or have caused
this instrument to be duly executed by their proper officers as of
________________ ____, 2005.

 

 

AIR VENT INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  37-1016691

 

 

 

APPLETON SUPPLY CO., INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  16-1546329

 

   

 

B&W HEAT TREATING CORP.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

Province/County of Organization:  Nova Scotia, Canada:   

 

 

 

 B & W OF MICHIGAN, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  20-0170132

 

                                                                   

 

 B&W LEASING, LLC

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  20-0768478

 

 

 

 BRAZING CONCEPTS COMPANY

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Michigan

 

 

 

Tax ID/Organizational Number:  38-3202445

 

 

 

 CAROLINA COMMERCIAL HEAT TREATING, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Nevada

 

 

 

Tax ID/Organizational Number:  57-0510551

 

 

 

 CLEVELAND PICKLING, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  16-1323420

 

 

 

 CONSTRUCTION METALS INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    California

 

 

 

Tax ID/Organizational Number:  33-0467847

 

 

 

 GIBRALTAT INTERNATIONAL, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  06-1217919

 

 

 

 GIBRALTAR STRIP STEEL, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  ____________________

 

 

 

 GSCNY CORP.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  20-0330038

 

 

 

 HARBOR METAL TREATING CO.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Michigan

 

 

 

Tax ID/Organizational Number:  38-1614453

 

 

 

 HARBOR METAL TREATING OF INDIANA, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Michigan

 

 

 

Tax ID/Organizational Number:   38-2398534

 

 

 

 HI-TEMP HEAT TREATING, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  16-1570421

 

 

 

 K & W METAL FABRICATORS, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Colorado

 

 

 

Tax ID/Organizational Number:  84-0625442

 

 

 

 PENNSYLVANIA INDUSTRIAL HEAT TREATERS, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Pennsylvania

 

 

 

Tax ID/Organizational Number:  25-1550765

 

 

 

 SCM METAL PRODUCTS, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  20-1161055

 

 

 

 SOLAR GROUP, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  16-1544663

 

 

 

 SOLAR OF MICHIGAN, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Delaware

 

 

 

Tax ID/Organizational Number:  01-0638711

 

 

 

 SOUTHEASTERN METALS MANUFACTURING COMPANY, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Florida

 

 

 

Tax ID/Organizational Number:  59-1025796

 

 

 

 UNITED STEEL PRODUCTS COMPANY, INC.

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Minnesota

 

 

 

Tax ID/Organizational Number:  41-0914525

 

 

 

 WM. R. HUBBELL STEEL CORPORATION

Address for notices:
 

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228
 

 

Telecopier No. (716) 826-1589

 

 

 

State of Organization:    Illinois

 

 

 

Tax ID/Organizational Number:  36-3088188

 

 

 Accepted and agreed to as of the date first above written.

 

 

 2002 Noteholder:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 

 

 

 

 

 

 Accepted and agreed to as of the date first above written.

 

 2004 Noteholders:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA



 By:            
                                                                

 Name: 

 Title:    

 

 PRUCO LIFE INSURANCE COMPANY

 Name:

 Title:

 

 Accepted and agreed to as of the date first above written.

 

 

 KEYBANK NATIONAL ASSOCIATION,

 

 as Collateral Agent and Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 JPMORGAN CHASE BANK, N.A.,

 as a Lender



 By:            
                                                                

 Name: 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 HARRIS TRUST & SAVINGS BANK,

 as a Lender



 By:            
                                                                

 Name: 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 HSBC BANK USA, NATIONAL ASSOCIATION,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 MANUFACTURERS AND TRADERS TRUST COMPANY,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 US BANK, NATIONAL ASSOCIATION,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 FLEET NATIONAL BANK, a

 

 as a Lender

 

 

 

 By:            
                                                                

 

        Scott W. Vokey

 

        Vice President

 

 Accepted and agreed to as of the date first above written.

 

 

 NATIONAL CITY BANK,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 COMERICA BANK,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

Schedule A
To General Security Agreement

Subsidiary Guarantors

Air Vent Inc.

Delaware

Appleton Supply Co., Inc

Delaware

B&W Heat Treating Corp.

Nova Scotia

B&W Leasing, LLC

Delaware

B & W of Michigan, Inc.

Delaware

Brazing Concepts Company

Michigan

Carolina Commercial Heat Treating, Inc.

Nevada

Cleveland Pickling, Inc.

Delaware

Construction Metals Inc.

California

Gibraltar International, Inc.

Delaware

Gibraltar Strip Steel, Inc.

Delaware

GSCNY Corp.

Delaware

Harbor Metal Treating Co.

Michigan

Harbor Metal Treating of Indiana, Inc.

Michigan

Hi-Temp Heat Treating, Inc.

Delaware

K & W Metal Fabricators, Inc.

Colorado

Pennsylvania Industrial Heat Treaters, Inc.

Pennsylvania

SCM Metal Products, Inc.

Delaware

Solar Group, Inc.

Delaware

Solar of Michigan, Inc.

Delaware

Southeastern Metals Manufacturing Company, Inc.

Florida

United Steel Products Company, Inc.

Minnesota

WM. R. Hubbell Steel Corporation

Illinois

 

 


 

Annex I

to General Security Agreement

(a)        With respect to B&W Heat Treating Corp. ("B&W") only certain sections
of the Security Agreement shall be amended and restated to read as follows:

                        (i)         Section 1(b)

(b)        The term "Collateral" means all of the Debtor's present and after
acquired personal property including, without limitation, in all Goods
(including all parts, accessories, attachments, special tools, additions and
accessions thereto), Chattel Paper, Documents of Title (whether negotiable or
not), Instruments, Intangibles, Money and Securities now owned or hereafter
owned or acquired by or on behalf of the Debtor (including such as may be
returned to or repossessed by the Debtor) and in all proceeds and renewals
thereof, accretions thereto and substitutions therefor, and including, without
limitation, all of the following now owned or hereafter owned or acquired by or
on behalf of the Debtor:

(i)         all Inventory of whatever kind and wherever situate;

(ii)        all equipment (other than Inventory) of whatever kind and wherever
situate, including, without limitation, all machinery, tools, apparatus, plant,
furniture, fixtures and vehicles of whatsoever nature or kind;

(iii)       all Accounts and book debts and generally all debts, dues, claims,
choses in action and demands of every nature and kind howsoever arising or
secured including letters of credit and advices of credit, which are now due,
owing or accruing or growing due to or owned by or which may hereafter become
due, owing or accruing or growing due to or owned by the Debtor (the "Debts");

(iv)       all deeds, documents, writings, papers, books of account and other
books relating to or being records of Debts, Chattel Paper or Documents of Title
or by which such are or may hereafter be secured, evidenced, acknowledged or
made payable;

(v)        all contractual rights and insurance claims;

(vi)       all patents, industrial designs, trade secrets and know-how including
without limitation environmental technology and biotechnology, confidential
information, goodwill, copyrights, personality rights, plant breeders' rights,
integrated circuit topographies, software, all customer and supplier lists;

(vii)      all trade-marks and trade names, registered and unregistered.

(viii)      all databases in whatever form and on whatever medium those
databases are expressed, fixed, embodied or stored from time to time, and the
copyright therein including the media upon or in which such databases are stored
(the "Data");

(ix)       all other intellectual and industrial property, and any registrations
and applications for registration of any of the foregoing including, without
limitation, all contractual rights, securities, instruments and other rights and
benefits relating to such property (the collateral set forth in subsection (vi),
(vii), (viii) and (ix) shall be collectively referred to as the "Intellectual
Property").

The Security Interest granted hereby shall not extend or apply to and the
Collateral shall not include the last day of the term of any lease of real
estate or agreement therefor but upon the enforcement of the Security Interest,
the Debtor shall stand possessed of such last day in trust to assign the same to
any person acquiring such term.

            (ii)        Section 1(e)

(e)        The term "Lien" means any mortgage, deed of trust, pledge,
hypothecation, assignment, security interest, lien, charge or encumbrance, or
preference, priority or other security agreement or preferential arrangement in
respect of any asset of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to  give, any financing statement
under the P.P.S.A. or comparable law of any jurisdiction).

            (iii)       Section 1(m)

(m)       The terms "Goods", "Chattel Paper", "Document of Title", "Instrument",
"Intangible", "Security", "proceeds", "Inventory", "accession", "Money",
"Account", "financing statement" and "financing change statement" whenever used
herein shall be interpreted pursuant to their respective meanings when used in
the Personal Property Security Act of Ontario, as amended from time to time,
which Act, including amendments thereto and any Act substituted therefor and
amendments thereto is herein referred to as the "P.P.S.A.".  Provided always
that the term "Goods" when used herein shall not include "consumer goods" of the
Debtor as that term is defined in the P.P.S.A..  "Security Interest" when used
herein shall include the Security Interests granted under paragraph 2.  The term
"Collateral" when used herein shall include the Trademarks, the Data and the
license agreements and any reference herein to the "Collateral" shall, unless
the context otherwise requires, be deemed a reference to the "Collateral or any
part thereof". 

(b)        With respect to B&W, the following new Sections are added to the
Security Agreement:

24.       Remedies.

(a)        Upon the occurrence of and during the continuance of an Event of
Default, the Collateral Agent may appoint or reappoint by instrument in writing,
any person or persons, whether an officer or officers or an employee or
employees of the Collateral Agent or not, to be a receiver or receivers
(hereinafter called the "Receiver", which term when used herein shall include a
receiver and manager) of the Collateral (including any interest, income or
profits therefrom) and may remove any Receiver so appointed and appoint another
in his stead.  Any such Receiver shall, so far as concerns responsibility for
his acts, be deemed the agent of the Debtor and not of the Collateral Agent, and
the Collateral Agent shall not be in any way responsible for any misconduct,
negligence, or non-feasance on the part of any such Receiver, his servants,
agents or employees.  Subject to the provisions of the instrument appointing
him, any such Receiver shall have power to take possession of the Collateral, to
preserve the Collateral or its value, to carry on or concur in carrying on all
or any part of the business of the Debtor and to sell, lease or otherwise
dispose of or concur in selling, leasing or otherwise disposing of the
Collateral.  To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including the Debtor, enter upon, use and occupy all
premises owned or occupied by the Debtor wherein the Collateral may be situate,
maintain the Collateral upon such premises, borrow money on a secured or
unsecured basis and use the Collateral directly in carrying on the Debtor's
business or as security for loans or advances to enable him to carry on the
Debtor's business or otherwise, as such Receiver shall, in his discretion,
determine.  Except as may be otherwise directed by the Collateral Agent or the
Requisite Lenders, all monies received from time to time by such Receiver in
carrying out his appointment shall be received in trust for and paid over to the
Collateral Agent or its successors or assigns for the benefit of the Secured
Lender Group.  Every such Receiver may, in the discretion of the Collateral
Agent for itself, and as agent for the Secured Lender Group, be vested with all
or any of the rights and powers of the Collateral Agent.

(b)        Upon the occurrence of and during the continuance of an Event of
Default, the Collateral Agent may, and upon direction of the Requisite Lenders
shall, either directly or through its agent or nominees, exercise any or all of
the powers and rights given to a Receiver by virtue of the foregoing sub-clause
(a).

(c)        Upon the occurrence of and during the continuance of an Event of
Default, the Collateral Agent may and, upon direction of the Requisite Lenders
shall, take possession of, collect, demand, sue on, enforce, recover and receive
the Collateral and give valid and binding receipts and discharges therefor and
in respect thereof and, upon the occurrence of and during the continuance of an
Event of Default, the Collateral Agent may and, upon direction of the Requisite
Lenders shall, sell, lease or otherwise dispose of the Collateral in such
manner, at such time or times and place or places, for such consideration and
upon such terms and conditions as to the Collateral Agent may seem reasonable.

(d)        In addition to those rights granted herein and in any other agreement
now or hereafter in effect between the Debtor and the Collateral Agent or the
Lenders or the Noteholders and in addition to any other rights the Collateral
Agent or the Secured Lender Group may have at law or in equity, the Collateral
Agent shall have, both before and after the occurrence of an Event of Default,
all rights and remedies of a secured party under the P.P.S.A.  Provided always,
that the Collateral Agent shall not be liable or accountable for any failure to
exercise its remedies, take possession of, collect, enforce, realize, sell,
lease or otherwise dispose of the Collateral or to institute any proceedings for
such purposes.  Furthermore, the Collateral Agent shall have no obligation to
take any steps to preserve rights against prior parties to any Instrument or
Chattel Paper whether the Collateral or proceeds and whether or not in the
Collateral Agent's possession and shall not be liable or accountable for failure
to do so.

(e)        The Debtor acknowledges that the Collateral Agent or any Receiver
appointed by it may upon the occurrence of and during the continuance of an
Event of Default, take possession of the Collateral wherever it may be located
and by any method permitted by law and, in such event, the Debtor agrees upon
request from the Collateral Agent or any such Receiver to assemble and deliver
possession of the Collateral at such place or places as directed.

(f)         The Debtor agrees to pay all costs, charges and expenses incurred by
the Collateral Agent or any Receiver appointed by it, whether directly or for
services rendered (including reasonable solicitors' and accountants' costs and
other legal expenses and Receiver remuneration), in operating the Debtor's
accounts, in preparing or enforcing this Security Agreement, taking custody of,
preserving, repairing, processing, preparing for disposition and disposing of
the Collateral and in enforcing or collecting Indebtedness and all such costs,
charges and expenses, together with any monies owing as a result of any
borrowing by the Collateral Agent or any Receiver appointed by it, as permitted
hereby, shall be a first charge on the proceeds of realization, collection or
disposition of the Collateral and shall be secured hereby.

(g)        The Collateral Agent will give the Debtor such notice, if any, of the
date, time and place of any public sale or of the date after which any private
disposition of the Collateral is to be made, as may be required by the P.P.S.A.

(h)        Upon the occurrence of and the continuance of an Event of Default,
the Debtor shall, at the request of the Collateral Agent, take such further
action as may be necessary to evidence and effect an assignment or licensing of
the Intellectual Property to the Collateral Agent or any other party that the
Collateral Agent may direct.

            25.       General Provisions.

(a)        It is hereby agreed that The Limitation of Civil Rights Act of the
Province of Saskatchewan, or any provision thereof, shall have no application to
this Security Agreement or any agreement or instrument renewing or extending or
collateral to this Security Agreement.  In the event that the Debtor is an
agricultural corporation within the meaning of The Saskatchewan Farm Security
Act, the Debtor agrees with the Collateral Agent that all of Part IV (other than
Section 46) of that Act shall not apply to the Debtor.

(b)        This Security Agreement and the transactions evidenced hereby shall
be governed by and construed in accordance with the  laws of the province of
Ontario and the laws of Canada applicable therein.  The Debtor and the
Collateral Agent or its successors or assigns irrevocably submit to the
non-exclusive jurisdiction of the courts of the Province of Ontario and of
Canada sitting in Ontario in any action or proceeding arising out of or relating
to this agreement and irrevocably agrees that all such actions and proceedings
may be heard and determined in such courts.  The Debtor and the Collateral Agent
or its successors or assigns irrevocably waive, to the fullest extent possible,
the defense of an inconvenient forum.  The Debtor and the Lenders and
Noteholders agree that a judgment or order in any action or proceeding
contemplated in this Section 23(i) may be enforced in any jurisdiction in any
manner provided by law.  For greater certainty, the Collateral Agent or its
successors or assigns may serve legal process in any manner permitted by law and
may bring an action or proceeding against the Debtor or the property or assets
of the Debtor in the courts of any jurisdiction to the extent permitted by
applicable law.

            26.       Copy of Agreement and Financing Statement.

(a)        The Debtor hereby acknowledges receipt of a copy of this Security
Agreement.

(b)        The Debtor waives the Debtor's right to receive a copy of any
financing statement or financing change statement registered by the Collateral
Agent, or of any verification statement with respect to any financing statement
or financing change statement registered by the Collateral Agent.

            27.       Debtor Address.

The Debtor represents and warrants that the following information is accurate:

NAME OF BUSINESS COMPANY B B&W Heat Treating Corp.

ADDRESS OF BUSINESS COMPANY

60 Steckle Place
390 Trillium Drive
40 Adam Ferry Place

CITY

Kitchener
Kitchener
Kitchener

PROVINCE

Ontario
Ontario
Ontario

POSTAL CODE

N2E 2C3
N2E 3J3

 Exhibit C-3

PLEDGE SECURITY AGREEMENT

The undersigned, GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York
corporation  (the "Pledgor") executes and delivers this Pledge Security
Agreement (the "Agreement") to KEYBANK NATIONAL ASSOCIATION, having an office
located at KeyCenter, 127 Public Square, Cleveland, Ohio 44114, as collateral
agent for the Lenders (as defined below) and the Noteholders (as defined below)
(the "Collateral Agent"; the Agent, the Lenders and the Noteholders being
collectively referred to herein as the "Secured Lender Group" and individually
as a "Secured Party") in consideration of one or more loans, letters of credit
or other financial accommodation made, issued or extended by the Lenders or the
Noteholders to the Borrowers (as defined below).  Accordingly, the Collateral
Agent shall have the rights, remedies and benefits hereinafter set forth.

1.         Definitions.

(a)        The term "Bank Liabilities" means and includes (i) any and all
indebtedness, obligations and liabilities of Gibraltar Industries, Inc. (the
"Company" and together with the Pledgor, collectively, the "Borrowers") and/or
the Pledgor to any of the Lenders and/or KeyBank National Association, as
administrative agent (the "Agent") and also to others to the extent of their
participations granted to or interests therein created or acquired for them by
the Lenders or the Agent, arising under that certain Credit Agreement dated of
even date herewith among the Borrowers, KeyBank National Association as
Administrative Agent, Swingline Lender, Letter of Credit Issuer, Lead Arranger
and Book Runner, JPMorgan Chase Bank, N.A. as Syndication Agent and Letter of
Credit Issuer, Harris Trust and Savings Bank as Co-Documentation Agent, HSBC
Bank USA, National Association as Co-Documentation Agent, Manufacturers and
Traders Trust Company as Co-Documentation Agent and the Lenders named therein
(individually a "Lender" and collectively, the "Lenders"), as the same may be
amended, modified, supplemented, restated or replaced from time to time (the
"Bank Credit Agreement"), (ii) any and all indebtedness, obligations and
liabilities of the Borrowers to any of the Lenders and/or the Agent and also to
others to the extent of their participations granted to or interests therein
created or acquired by them for the Lenders or the Agent, and the Secured
Documents (as defined below), including Hedge Agreements (as defined in the Bank
Credit Agreement) executed in connection therewith and (iii) any and all
indebtedness, obligations and liabilities of each of the Borrowers or any
Subsidiary Guarantor arising under any Secured Document to which it is a party,
in the case of clause (i), (ii) or (iii) above, now or hereafter existing,
arising directly between Borrowers and the Lenders or the Agent or acquired
outright, conditionally, as a participation or as collateral security from
another by the Lenders or the Agent, absolute or contingent, joint and/or
several, secured or unsecured, due or not due, contractual or  tortious,
liquidated or unliquidated, arising by operation of law or otherwise, direct or
indirect. 

(b)        The term "Collateral" means all property in which the Borrower grants
a security interest pursuant to the "Grant of Security Interest" paragraph set
forth below.

(c)        The term "Enforcement" means taking any action seeking remedies with
respect to the Collateral, pursuing enforcement (judicial or otherwise) with
respect to any of the Liens granted under any of the Secured Documents or filing
any involuntary petition of bankruptcy or similar action with respect to any
Borrower or any Subsidiary Guarantor.

(d)        The term "Event of Default" means (i) any Event of Default under the
Bank Credit Agreement, or (ii) any Event of Default under the Note Purchase
Agreement.

(e)        The term "Lien" means any mortgage, deed of trust, pledge,
hypothecation, assignment, security interest, lien, charge or encumbrance, or
preference, priority or other security agreement or preferential arrangement in
respect of any asset of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to  give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction).

(f)         The term "Liabilities" means, collectively, the Bank Liabilities and
the Noteholder Liabilities.

(g)        The term "Noteholder Liabilities" means and shall include (i) any and
all indebtedness, obligations and liabilities (including, without limitation,
any Make Whole Amount (as defined in the 2002 Note Purchase Agreement)) of
Gibraltar Steel Corporation of New York to any holder of the 7.35% Senior
Secured Notes ("2002 Notes") of the Company (formerly known as Gibraltar Steel
Corporation) due July 3, 2007, in the aggregate principal amount of $25,000,000
and also to others to the extent of their participations granted to or interests
therein created or acquired for them by the 2002 Noteholders arising under that
certain 2002 Note Purchase Agreement dated as of July 3, 2002 among the
Borrowers and any purchaser thereof (individually, a "2002 Noteholder" and
collectively, the "2002 Noteholders"), as amended and restated pursuant to an
Amended and Restated Note Purchase Agreement of even date herewith and as the
same may be further amended, modified, supplemented, restated or replaced from
time to time (the "2002 Note Purchase Agreement"), (ii) any and all
indebtedness, obligations and liabilities (including, without limitation, any
Make Whole Amount (as defined in the 2004 Note Purchase Agreement)) of Gibraltar
Steel Corporation of New York to any holder of the 5.75% Senior Secured Notes
("2004 Notes") of the Company due June 17, 2011, in the aggregate principal
amount of $75,000,000 and also to others to the extent of their participations
granted to or interest therein created or acquired for them by the 2004
Noteholders arising under that certain Note Purchase Agreement dated as of June
18, 2004 among the Borrowers and any purchaser thereof (individually, a "2004
Noteholder" and collectively, the "2004 Noteholders" and collectively with the
2002 Noteholders, the "Noteholders"), as amended and restated pursuant to an
Amended and Restated Note Purchase Agreement of even date herewith and as the
same may be further amended, modified, supplemented, restated or replaced from
time to time (the "2004 Note Purchase Agreement" and collectively with the 2002
Note Purchase Agreement, the "Note Purchase Agreement"), (iii) any and all
indebtedness, obligations and liabilities of the Borrowers to any of the
Noteholders and also to others to the extent of their participations granted to
or interests therein created or acquired by them for the Noteholders, under any
Secured Document to which it is a party, and (iv) any and all indebtedness,
obligations and liabilities of each of the Borrowers, or any Subsidiary
Guarantor arising under any Secured Document to which it is a party, in the case
of clause (i), (ii), (iii) or (iv) above, now or hereafter existing, arising
directly between the Borrowers and the Noteholders or acquired outright,
conditionally, as a participation or as collateral security from another by the
Noteholders, absolute or contingent, joint and/or several, secured or unsecured,
due or not due, contractual or tortious, liquidated or unliquidated, arising by
operation of law or otherwise, direct or indirect.

(h)        The term "Obligor" means the Borrowers and any maker, drawer,
acceptor, indorser, guarantor, surety, accommodation party or other person
liable upon or for any of the Liabilities or Collateral.

(i)         The term "Requisite Lenders" means the Secured Parties which hold at
least 51% of the outstanding Liabilities.

(j)         The term "Secured Document" means collectively (a) this Agreement,
(b) the Bank Credit Agreement and any document executed and delivered in
connection therewith and (c) the Note Purchase Agreement any other Related
Document, as defined in the Note Purchase Agreement.

(k)        The term "Subsidiary Guarantors" means collectively, each Subsidiary
of the Borrowers set forth on Schedule A attached hereto executing and
delivering to the Agent for the benefit of the Lenders and to the Noteholders a
guaranty dated of even date herewith guarantying the payment of the Bank
Liabilities and the Noteholder Liabilities respectively and each other
Subsidiary of the Borrowers which subsequent to the date hereof, executes and
delivers to the Agent for the benefit of the Lenders and to the Noteholders, a
joinder to such guaranty of payment of the Bank Liabilities and the Noteholder
Liabilities respectively.

(l)         The term "Uniform Commercial Code" means the Uniform Commercial Code
in effect in the State of New York from time to time.

(m)       Unless the context otherwise requires, all terms used herein which are
defined in the Uniform Commercial Code shall have the meanings therein stated.

2.         Grant of Security Interest.  As security for the payment of the
Liabilities, the Pledgor hereby grants to the Collateral Agent for the benefit
of the Secured Lender Group and the Collateral Agent a security interest in, a
general lien upon the following Collateral and in all increases, profits or
rights received from it, in all substitutions and additions together with any
proceeds:

sixty-five percent (65%) of all issued and outstanding stock of Renown
Specialties Company Ltd., an Ontario corporation, as evidenced by Stock
Certificate No. C-2 for sixty-five (65) shares.

The Pledgor agrees that the Collateral Agent's records will be the accurate
record of any substitutions in and additions to the Collateral.

3.         Covenants.  As long as any part of the Liabilities remain unpaid the
Pledgor agrees to:

(a)        defend the Collateral against all claims, keep the collateral free
from other security interests and not dispose of any portion of the Collateral
without the Collateral Agent's written consent;

(b)        notify the Collateral Agent promptly of any changes in the Pledgor's
name or address;

(c)        notify the Collateral Agent of any change in legal entity structure,
if applicable;

(d)        execute and deliver any financing statements or other documents, pay
any costs of title searches and filing fees, and take any other action the
Collateral Agent requests in relation to the security interest;

(e)        pay all taxes and other charges which may be levied against the
Collateral.

4.         Warranties.  As long as any part of the Liabilities remain unpaid the
Pledgor warrants to the Collateral Agent and the Lenders that:

(a)        each document representing the Collateral is genuine;

(b)        the Pledgor owns the Collateral;

(c)        the Pledgor is fully authorized to enter into this Agreement;

(d)        the Collateral is fully paid and non-assessable.

5.         Voting Rights.  So long as no Event of Default occurs, the Collateral
Agent will mail the Pledgor all communications and proxies addressed to the
Collateral Agent, within a reasonable time.  After the occurrence and during the
continuation of an Event of Default, the Collateral Agent does not have to send
the Pledgor further communications and any proxies issued by the Pledgor will be
invalid.  Upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent shall then have the right to vote in person or by
proxy without any direction from the Pledgor.

6.         Default.  After the occurrence and during the continuation of an
Event of Default, unless and to the extent that the Collateral Agent, at its
discretion or upon direction of the Requisite Lenders, shall otherwise elect,
all of the Liabilities shall become and be due and payable forthwith.  THE
RIGHTS OF THE COLLATERAL AGENT SET FORTH IMMEDIATELY ABOVE ARE WITHOUT
LIMITATION OF, AND IN ADDITION TO, ANY OTHER RIGHT OF THE COLLATERAL AGENT OR
ANY SECURED PARTY UNDER ANY OTHER DOCUMENT EVIDENCING OR EXECUTED IN CONNECTION
WITH THE LIABILITIES (INCLUDING BUT NOT LIMITED TO ANY RIGHT OF ACCELERATION OF
PAYMENT PURSUANT TO THE PROVISIONS THEREOF OR ANY RIGHT OF THE COLLATERAL AGENT
OR ANY SECURED PARTY TO MAKE DEMAND FOR PAYMENT THEREUNDER WITHOUT REFERENCE TO
ANY PARTICULAR CONDITION OR EVENT).

7.         Enforcement With Respect to Collateral. 

(a)        Notice/Enforcement.  The Required Lenders (as defined in the Bank
Credit Agreement) or Required Holders (as defined in the Note Purchase
Agreement) shall have the right to deliver a notice to the Collateral Agent to
the extent an Event of Default shall have occurred under their respective
Secured Documents.  Upon and after the delivery to the Collateral Agent of (i)
any such notice, and (ii) the written direction of the Requisite Lenders to
undertake Enforcement, the Collateral Agent shall proceed to protect and enforce
rights or remedies granted hereunder, as so directed, either by suit in equity
or by action at law, or both, whether for the specific performance of any
covenant, agreement or other provision contained herein or in any other Secured
Document, or to enforce any other legal or equitable right or remedy provided
herein or therein.  The Collateral Agent shall give written notice to each
Lender and each Noteholder as to any such Enforcement it may take under the
Secured Documents.  Other than actions necessary to prevent the waste,
diminution, impairment or loss of any Collateral which could not reasonably be
taken through notice or instruction to the Collateral Agent, each Secured Party
hereby agrees that it shall not take any action of Enforcement in respect of or
effecting Collateral or claims or demands made or notices given hereunder except
through the delivery or written instructions by the Requisite Lenders to the
Collateral Agent.

(b)        Dividends/Income.  So long as no Event of Default occurs, the Pledgor
shall have the right to receive all cash income from the Collateral.  If the
Collateral Agent receives any cash income before the occurrence of an Event of
Default, the Collateral Agent agrees to turn such income over to the Pledgor. 
Once an Event of Default occurs and for so long as such Event of Default
continues, the Pledgor will no longer be entitled to receive any cash income and
if the Pledgor  receives any such income, the Pledgor agrees to turn such income
over to the Collateral Agent.  The Collateral Agent may apply the net cash
payments to the Liabilities as set forth herein but the Collateral Agent will
account for it and pay over to the Pledgor any cash which remains on hand after
the Liabilities are satisfied.  All payments received by the Collateral Agent
consisting of proceeds of the Collateral shall be applied FIRST, to the
reasonable expenses incurred by the Collateral Agent in connection with any or
all of the retaking, holding, storing, preserving, processing, maintaining,
advertising, preparing for or consummating any sale, lease or other disposition
of, the Collateral, including trustee's fees and commissions, court costs and
reasonable attorney's fees and legal expenses pertaining thereto, SECOND, to
each Lender in accordance with such Lender's Share (as defined in Section 22
below) and to each Noteholder in accordance with such Noteholder's Share (as
defined in Section 22 below); provided however, amounts allocable to undrawn
Letters of Credit shall be distributed to the Contingent Collateral Account, as
defined in Section 13, below; and THIRD, any surplus remaining after application
as provided for herein, to the Pledgor.

(c)        Disposition.  With respect to any Collateral in its possession, the
Collateral Agent or any of its agents, associates or correspondents, may after
the occurrence and during the continuation of an Event of Default, sell or cause
to be sold at any location selected by it and reasonable under the
circumstances, in one or more sales, at such price as the Collateral Agent may
deem best, and for cash or on credit or for future delivery, without assumption
of any credit risk, all or any of the Collateral, at any broker's board or at
public or private sale, in any reasonable manner permissible under the Uniform
Commercial Code (except that, to the extent permitted thereunder, the Pledgor
hereby waives the requirements of said Code), and the Collateral Agent or any of
the Lenders or any of the Noteholders or anyone else may be the purchaser of any
or all of the Collateral so sold and thereafter hold the same absolutely free
from any claim or right of whatsoever kind, including any equity or redemption,
of the Pledgor, any such demand, notice or right and equity being hereby
expressly waived and released.  The Collateral Agent (i) shall comply with any
applicable law requirements in connection with the disposition of the
Collateral, (ii) may sell the Collateral without giving any warranties, and any
of such actions or inaction will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. The Pledgor will pay to
the Collateral Agent all expenses (including reasonable attorneys' fees and
legal expenses incurred by the Collateral Agent or any of the Lenders or
Noteholders) of, or incidental to, the enforcement of any of the provisions
hereof or of any of the Liabilities, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement of any of the
Collateral.  Notwithstanding that the Collateral Agent, whether in its own
behalf and/or on behalf of another or others, may continue to hold the
Collateral and regardless of the value thereof, the Pledgor shall be and remain
liable for the payment in full, principal and interest, of any balance of the
Liabilities at any time unpaid.  The Collateral Agent may exercise its rights
with respect to the Collateral without resorting to or regard to other
collateral or sources of reimbursement for the Liabilities.

8.         Waivers of Rights.  Except as otherwise expressly set forth herein,
until the payment in full of the Liabilities, each Lender and each Noteholder
hereby waives any and all rights each may individually (i.e., other than through
a Collateral Agent) now or hereafter have to exercise any right pursuant to this
Agreement or under the laws of any applicable jurisdiction or otherwise to
dispose of or retain any of the Collateral.  Each of them hereby agrees not to
take any action whatsoever to enforce any term or provision of this Agreement or
to enforce any right with respect to the Collateral in conflict with the
provisions of this Agreement.  Nothing set forth above or otherwise contained in
this Agreement shall be interpreted as a waiver of any rights of setoff (by
contract, law or otherwise) of any Secured Party; provided that any amount
received by such setoff shall be delivered to the Collateral Agent and
distributed in accordance with Subsection 7(b) above.

9.         Permitted Action.  Any Secured Party may, without instruction from
the Collateral Agent, but in no event shall be required to, take action
permitted by applicable law or in accordance with the terms of this Agreement or
any other Secured Document to preserve (but not enforce or possess) its rights
and Liens in the Collateral securing the payment and performance of the
Liabilities, including but not limited to curing any default or alleged default
under any contract entered into by any Borrower, paying any tax, fee or expense
on behalf of any Borrower, exercising any offset or recoupment rights and paying
insurance premiums on behalf of any Borrower, so long as such action shall not
impair the rights of the Collateral Agent or of any Secured Party or otherwise
be contrary to the terms of this Agreement.

10.       Instruction of Collateral Agent/Release of Collateral.  The Collateral
Agent shall not exercise any or all rights and remedies afforded the Collateral
Agent hereunder unless and until such Collateral Agent shall receive written
instructions from the Requisite Lenders, unless the Collateral threatens to
speedily decline in value, in which instance the Collateral Agent may (but shall
not be obligated to) proceed to enforce such rights against the Collateral for
the protection of, and in the best interests of, the applicable Secured Parties
prior to receiving such written instruction.  The Collateral Agent shall not
release any of the Collateral from the Lien granted hereunder without the prior
written consent of the Requisite Lenders, except to the extent that the
Borrowers are permitted to sell or transfer such Collateral under the terms of
the Bank Credit Agreement and the Note Purchase Agreement.

11.       Pari Passu.  Each Secured Party acknowledges and agrees that the
Liabilities share the Lien and benefit and priority of, in and to this Agreement
and the Collateral, and share all payments made with respect thereto, on a pari
passu basis.

12.       Further Assurances.  Each of the parties hereto agrees to execute and
deliver all such further documents and instruments and to use its best efforts
to take all such further action as may be reasonably necessary or advisable to
implement and give effect to the transactions contemplated hereby.  Each Secured
Party will from time to time provide such information that is available to it to
the Collateral Agent as may be necessary to enable the Collateral Agent to make
any calculation hereunder or otherwise required for any other purpose hereof. 
Each Secured Party will from time to time consult with the Collateral Agent and
any other Secured Party in good faith regarding the Enforcement of its rights
with a view to recovering amounts due under any of the Secured Documents.

13.       Cash Collateral for Contingent Obligations.  To the extent any
proceeds are received by the Collateral Agent in respect of Bank Liabilities
that are attributable to Letters of Credit and/or Hedge Agreements (as defined
in the Bank Credit Agreement), such proceeds shall be deposited into an account
held by the Collateral Agent (a "Contingent Collateral Account"), for
distributions as set forth in Section 13.  Upon the request of the Agent on
behalf of the Lenders, the Collateral Agent shall deliver to the Agent from the
Contingent Collateral Account, to the extent sufficient funds are held therein,
the amount of any unpaid reimbursement obligations of the Borrowers pursuant to
Section 3.3 of the Bank Credit Agreement, with respect to any Letter of Credit
or amount due and owing with respect to a Hedge Agreement.  If any Letter of
Credit expires, is reduced, is cancelled or the stated amount thereof is
otherwise reduced, or a Hedge Agreement, is cancelled or terminates with the
result that the Bank Liabilities are reduced, then an amount equal to the amount
of such reduction in such Bank Liabilities shall be distributed from the
Contingent Collateral Account by the Collateral Agent for further distribution
to the other Secured Parties in accordance with Subsection 7(b) in the amounts
they would have received had such expired, reduced or cancelled Letter of Credit
or Hedge Agreement had not been included in the calculation of Bank Liabilities
with respect to prior distributions.  The Collateral Agent shall from time to
time invest amounts held in the Contingent Collateral Account as directed by the
Agent, or, if the Agent shall have not so directed, in a money market or sweep
account of the Collateral Agent in accordance with its investment policies for
similar accounts.

14.       General Waivers.  The Pledgor hereby waives presentment, notice of
dishonor and protest of the Secured Documents.  The  Pledgor waives all demands,
notices and protests of every kind which are not expressly required under this
Agreement which are permitted by law to be waived, and which would, if not
waived, impair the Collateral Agent's enforcement of this Agreement or release
any Collateral from the Collateral Agent's security interest hereunder.  By way
of example, but not in limitation of the Collateral Agent's rights under this
Agreement, the Collateral Agent does not have to give the Pledgor notice of any
of the following:

 

(a)        notice of acceptance of this Agreement;

(b)         notice of loans made, credit extended, Collateral received or
delivered;

(c)         any Event of Default;

(d)         any action which the Collateral Agent does or does not take
regarding the Borrowers, or any other person or any other collateral securing
the Liabilities;

(e)         except as otherwise provided herein, enforcement of this Agreement
against the Collateral; or

(f)          any other action taken in reliance on this Agreement.

The Pledgor waives all rules of suretyship law and any other law whatsoever
which is legally permitted to be waived and which would, if not waived, impair
the Collateral Agent's enforcement of its security interests.  The Pledgor
waives any right to notice of any action the Collateral Agent may take with
respect to the Collateral.  By way of example, but not in limitation of the
Collateral Agent's rights under this Agreement, and without affecting the
liability of the Pledgor to the Collateral Agent, the Collateral Agent or the
Lenders, as set forth in the Bank Credit Agreement or the Noteholders, as set
forth in the Note Purchase Agreement, as the case may be, may do any of the
following without notice to the Pledgor except to the extent that notice to the
Pledgor is required under another Secured Document or in each case in which the
agreement of the Pledgor is required because the Pledgor is a principal party to
a Liability and, as a matter of contract, the agreement of the Pledgor is
required:

(a)        change, renew or extend the time for repayment of all or any part of
the Liabilities;

(b)        change the rate of interest or any other provisions with respect to
all or any part of the Liabilities;

(c)        release, surrender, sell or otherwise dispose of any money or
property which is in the Collateral Agent's possession as collateral security
for the Liabilities;

(d)        fail to perfect any security interest in any Collateral;

(e)        delay or refrain from exercising any of the Collateral Agent's,
Lenders' or Noteholders' rights;

(f)         settle or compromise any and all claims pertaining to the
Liabilities and the Collateral;

(g)        apply any money or property of the Pledgor or that of any other party
liable to the Collateral Agent for any part of the Liabilities in any order the
Collateral Agent or the Lenders or the Noteholders, as applicable, choose; and

(h)        release or discharge any party liable to the Collateral Agent in
whole or in part for the Liabilities or accept any additional parties or
guarantors.

THE PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT TO A TRIAL BY JURY OF ANY
DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT OR ANY SECURED DOCUMENT, AND
AGREES THAT ANY SUCH DISPUTE SHALL, AT THE COLLATERAL AGENT'S OPTION, BE TRIED
BEFORE A JUDGE SITTING WITHOUT A JURY.

IN ADDITION, THE PLEDGOR WAIVES THE RIGHT TO INTERPOSE ANY DEFENSE BASED UPON
ANY STATUTE OF LIMITATIONS OR ANY CLAIM OF DELAY BY THE COLLATERAL AGENT AND ANY
SET OFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION.

15.       Custody of Collateral.  The Collateral Agent agrees to use reasonable
care to protect any Collateral in its possession.  However, the Collateral Agent
shall not be required to:

(a)        vote the stock;

(b)        collect any debt;

(c)        exercise any conversion rights;

(d)        take any steps necessary to preserve rights against prior parties;

(e)        notify the Pledgor of any maturities, calls, conversions, or other
similar matters concerning the Collateral, except for forwarding to the Pledgor
those communications which are addressed to the Pledgor;

(f)         act upon any request the Pledgor may send the Collateral Agent.

16.       Changes in Collateral.  Whether or not an Event of Default has
occurred, the Pledgor authorizes the Collateral Agent to:

            (a)        receive and hold as additional collateral any non-cash
increases in or profits on the Collateral; and

(b)        surrender the Collateral and receive any payment or distribution upon
redemption, dissolution or liquidation of the issuer of the Collateral.

If the Pledgor receives any of the payments or distributions described above,
the Pledgor agrees to turn them over to the Collateral Agent.

17.       Further Assurances.  The Pledgor appoints the Collateral Agent as its
attorney to take any necessary steps, including the filing of financing
statements, to perfect the Collateral Agent's or any Secured Party's security
interest without first obtaining the Pledgor's signature.  Upon the Collateral
Agent's request, the Pledgor will execute any amendments, including UCC-3 forms,
which are necessary to perfect and continue the Collateral Agent's or any
Secured Party's security interest in the Collateral.  The Pledgor agrees that it
will (i) cause the issuer of the Collateral not to issue any stock, units or
other securities in addition to or in substitution for the Collateral issued by
such issuer, except to the Pledgor and (ii) pledge hereunder, immediately upon
its acquisition (directly or indirectly) thereof, such additional shares of
stock or other securities of the issuer of the Collateral as may be necessary to
ensure that at all times sixty-five percent (65%) of the shares of stock or
other securities of the issuer of the Collateral are pledged in favor of the
Collateral Agent for the benefit of the Secured Lender Group and the Collateral
Agent.

18.       Fees and Expenses.  The Pledgor agrees to pay all of the Collateral
Agent's costs, including reasonable attorneys' fees for necessary court process
in enforcing this Agreement or realizing upon the Collateral.

19.       Modification.  This Agreement cannot be modified except by a written
agreement.

20.       Notices.  All notices, requests, demands or other communications to or
upon the Pledgor or the Collateral Agent shall be in writing and shall be deemed
to be delivered upon receipt if delivered by hand or overnight courier or five
days after mailing to the address (a) of the Borrower set forth below the
Pledgor's execution of this Agreement, (b) of the Collateral Agent as first set
forth above, with a copy to the Noteholders at the address set forth in the Note
Purchase Agreement or (c) of the Pledgor or the Collateral Agent at such other
address as the Pledgor or the Collateral Agent shall specify to the other in
writing.

21.       Governing Law; Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The Pledgor
consents to the nonexclusive jurisdiction and venue of the state or federal
courts located in such state.  In the event of a dispute hereunder, suit may be
brought against the Pledgor in such courts or in any jurisdiction where the
Pledgor or any of its assets may be located.  Service of process by the
Collateral Agent in connection with any dispute shall be binding on the Pledgor
if sent to the Pledgor by registered mail at the address specified below or to
such further address as the Pledgor  may specify to the Collateral Agent in
writing.

22.       Appointment of Collateral Agent.

(a)        Each Noteholder and each Lender hereby appoints the Collateral Agent
to act as its agent in connection with the administration of the Collateral. 
The Collateral Agent shall hold all Collateral for the benefit of the Secured
Lender Group.  The Collateral Agent may perform any of its functions and duties
under this Agreement by or through any agents or any of its directors, officers
or employees.  In performing any of its functions and duties under this
Agreement, the Collateral Agent shall not be deemed to be acting as a trustee
for, or partner of, the Lenders or the Noteholders or to have assumed any
relationship of agency, trust or partnership with or for the Pledgor.  The
Collateral Agent may resign at any time by giving written notice thereof to all
the Lenders, the Noteholders and the Pledgor.  Upon such resignation, the
Requisite Lenders shall have the right to appoint a successor Collateral Agent. 
If no successor Collateral Agent shall have been so appointed by the Requisite
Lenders,  and shall have accepted such appointment within thirty (30) days after
the retiring Collateral Agent's giving of notice of resignation, then the
retiring Collateral Agent may, on behalf of all the Secured Parties, appoint a
successor Collateral Agent.  Such successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges, duties and
obligations of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations thereafter under this
Agreement.  The Collateral Agent shall continue to perform its duties hereunder
until a successor Collateral Agent shall have been appointed and accepts such
appointment in writing.  After any retiring Collateral Agent's resignation, the
provisions of this Section 22, including, without limitation, the indemnity
provisions of Subsection 22(h) hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement.

(b)        The Collateral Agent makes no representation or warranty with respect
to, and assumes no responsibility for (a) the validity, genuineness, legality,
enforceability, sufficiency, or due execution of this Agreement against the
Pledgor, (b) the existence or value of any of the Collateral, (c) any
representations or warranties made by or on behalf of the Borrowers, (d) any
obligations to be performed or observed by the Borrowers under the terms of the
Bank Credit Agreement, the Note Purchase Agreement, this Agreement and any other
document executed and delivered in connection with any of the foregoing, (e) the
collectibility of the Liabilities, or (f) the financial condition of the
Borrowers.

(c)        Each of the Noteholders represents, warrants, and acknowledges that
it has independently reviewed and approved all financial and other information
necessary to make an independent decision with respect to the Noteholder
Liabilities, this Agreement, and the creditworthiness of the Borrowers, and that
it did not rely upon any statement or representation by the Collateral Agent or
any Lender with respect to Noteholder Liabilities, the Collateral, the
Borrowers, or otherwise in making any decisions with respect to this Agreement,
the Note Purchase Agreement or otherwise.

(d)        The Collateral Agent shall not collect any payments for the benefit
of the Noteholders other than payments received from the disposition of the
Collateral except as provided in the Intercreditor Agreement among the Lenders,
the Noteholders and the Collateral Agent dated of even date herewith, as the
same may be amended or supplemented from time to time the "Intercreditor
Agreement").

(e)        The Collateral Agent shall remit to each Lender such Lender's Share
(as defined below) and to each Noteholder such Noteholder's Share (as defined
below), its ratable percentage of the proceeds received from the distribution of
any Collateral without discrimination or preference, with any balance remaining
after such distribution among the Lenders and the Noteholders to be distributed
to whomever is entitled thereto, or as a court of competent jurisdiction may
direct.  With respect to each Lender, such Lender's Share means, with respect to
any Lender as of any time, the quotient obtained by dividing (i) the sum of the
outstanding principal amount of the Bank Liabilities at such time owed to such
Lender and such Lender's percentage of the Letters of Credit outstanding under
the Bank Credit Agreement, by (ii) the total outstanding Liabilities at such
time, and subtracting therefrom, any unpaid amounts owed by such Lender to the
Collateral Agent pursuant to Subsection (g) or (h) below.  With respect to each
Noteholder, such Noteholder's Share means the quotient obtained by dividing (A)
the outstanding Noteholder Liabilities owed to such Noteholder at such time by
(B) the total outstanding Liabilities at such time and subtracting therefrom,
any unpaid amounts owed by such Noteholder to the Collateral Agent pursuant to
Subsection (g) or (h) below.  "Bank Liabilities" and "Liabilities" shall
include, without limitation, any obligations of the Borrowers pursuant to any
Hedge Agreements, as defined in the Bank Credit Agreement.

(f)         Prior to any remittance thereof to Lenders or the Noteholders, any
sums owed to any Lender or Noteholder hereunder shall be held in trust on behalf
of such Lender or Noteholder; provided, however, no fiduciary relationship shall
thereby be created between the Collateral Agent, and such Lender or Noteholder,
and (subject in the case of the Lenders to the Bank Credit Agreement) the
Collateral Agent's sole duties and responsibilities to the Lenders or
Noteholders with respect to such sums or otherwise shall be as set forth in this
Agreement.

(g)        Each Lender and each Noteholder shall pay to the Collateral Agent, on
demand, such Lender's or Noteholder's ratable share of the amount of any and all
out-of-pocket expenses or costs (other than ordinary general and administrative
expenses normally borne by the Collateral Agent), including, without limitation,
attorneys', accountants', examiners', financial advisors', and auditors' fees
and expenses and any indemnities (to the extent set forth in Subsection 22(h),
below, incurred by the Collateral Agent in connection with the enforcement of
this Agreement or the protection or preservation of the Collateral, for which
the Collateral Agent is not reimbursed by or on behalf of the Borrowers.  For
purposes hereof, the Collateral Agent shall be deemed not to have been
reimbursed by the Borrowers for any of the foregoing if payment of such costs or
expenses is not made by or on behalf of the Borrowers upon demand by the
Collateral Agent.

(h)        Each Lender, each Noteholder and the Collateral Agent agrees to
indemnify the Collateral Agent from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever, which may be
imposed, incurred by or asserted against the Collateral Agent, in any way
relating to or arising out of this Agreement, or any action taken or omitted by
the Collateral Agent, under or in connection with the foregoing; provided,
however, no Lender or Noteholder shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Collateral
Agent's gross negligence or willful misconduct.  The agreements in this Section
shall survive repayment of the Liabilities and the termination of this
Agreement.

23.       Secured Lender Group Release.  Pursuant to a General Security
Agreement dated of even date herewith executed by each of the Borrowers,
respectively, in favor of the Collateral Agent for the benefit of the Secured
Lender Group (collectively, the "Security Agreement"), the Borrowers granted to
the Collateral Agent, for the benefit of the Secured Lender Group and the
Collateral Agent, a security interest in, among other things, all personal
property of the Borrowers, including without limitation, all securities and
investment property of the Borrowers.  To the extent the security interest
granted under the Security Agreement covers one hundred percent (100%) of all
issued and outstanding stock of Renown Specialties Company Ltd., all of which
stock is owned by the Pledgor, the Collateral Agent and the Secured Lender Group
hereby release the security interest in thirty-five percent (35%) of all issued
and outstanding stock of Renown Specialties Company Ltd. as evidenced by Stock
Certificate No. C-3 for 35 shares.

[The remaining space intentionally left blank]

IN WITNESS WHEREOF, the Pledgor has executed this instrument or has caused this
instrument to be duly executed as of _______________________, 2005.

 

 GIBRALTAR STEEL CORPORATION OF NEW YORK

Address for notices:

 

c/o Gibraltar Industries, Inc.

By:                                                                             

3556 Lakeshore Road

Name: 

PO Box 2028

Title:    

Buffalo, NY  14219-0228

 

Telecopier No. (716) 826-1589

 

 

 Accepted and agreed to as of the date first above written.

 

 

 2002 Noteholder:

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 200 Noteholders:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA



 By:            
                                                                

 Name: 

 Title:    

 

 PRUCO LIFE INSURANCE COMPANY

 

by:                                                                             
Name:  Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 KEYBANK NATIONAL ASSOCIATION,

 

 as Collateral Agent and Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 JPMORGAN CHASE BANK, N.A.,

 

 as Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 HARRIS TRUST & SAVINGS BANK,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 MANUFACTURERS AND TRADERS TRUST COMPANY,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

US BANK, NATIONAL ASSOCIATION,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 FLEET NATIONAL BANK, a

 

 Bank of America Company

 

 

 

 By:            
                                                                

 

 Name:  Scott W. Vokey

 

 Title:     Vice President

 

 Accepted and agreed to as of the date first above written.

 

 

 NATIONAL CITY BANK OF PENNSYLVANIA,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

 

 Accepted and agreed to as of the date first above written.

 

 

 COMERCIA BANK,

 

 as a Lender

 

 

 

 By:            
                                                                

 

 Name: 

 

 Title:    

Schedule  A
To Pledge Security Agreement

Subsidiary Guarantors

Air Vent Inc.

Delaware

Appleton Supply Co., Inc.

Delaware

B&W Heat Treating Corp.

Nova Scotia

B&W Leasing, LLC

Delaware

B & W of Michigan, Inc.

Delaware

Brazing Concepts Company

Michigan

Carolina Commercial Heat Treating, Inc.

Nevada

Cleveland Pickling, Inc.

Delaware

Construction Metals Inc.

California

Gibraltar International, Inc.

Delaware

Gibraltar Strip Steel, Inc.

Delaware

GSCNY Corp.

Delaware

Harbor Metal Treating Co.

Michigan

Harbor Metal Treating of Indiana, Inc.

Michigan

Hi-Temp Heat Treating, Inc.

Delaware

K & W Metal Fabricators, Inc.

Colorado

Pennsylvania Industrial Heat Treaters, Inc.

Pennsylvania

SCM Metal Products, Inc.

Delaware

Solar Group, Inc.

Delaware

Solar of Michigan, Inc.

Delaware

Southeastern Metals Manufacturing Company, Inc.

Florida

United Steel Products Company, Inc.

Minnesota

WM. R. Hubbell Steel Corporation

Illinois

 

Exhibit D-1

SOLVENCY CERTIFICATE

The undersigned hereby certifies to KeyBank National Association, as Agent
("Agent") that he is the ______________________ of Gibraltar Industries, Inc., a
corporation formed under the laws of Delaware ("Company"), and that I am
familiar with its properties, business and assets and am authorized to execute
this certificate on behalf of the Company in connection with the Credit
Agreement dated as of April 1, 2005 among the Company, KeyBank National
Association, as Administrative Agent, Swingline Lender, Letter of Credit Issuer,
Lead Arranger and Bookrunner, JPMorgan Chase Bank, N.A. as Syndication Agent and
Letter of Credit Issuer, Harris Trust and Savings Bank, as Co-Documentation
Agent, HSBC Bank USA, National Association, as Co Documentation Agent,
Manufacturers and Traders Trust Company, as Co-Documentation Agent and the
Lenders named therein ("Credit Agreement").  I do hereby further certify to the
Agent that:

1.         As of the date hereof, after taking into account the transactions
contemplated by the other Credit Documents, as defined in the Credit Agreement,
the fair value of any and all property of each of the Company and the Company
and its Subsidiaries (as defined into Credit Agreement) taken as a whole is
greater than the total amount of liabilities, including contingent liabilities,
of the Company and the Company and its Subsidiaries taken as a whole,
respectively.

2.         As of the date hereof, after taking into account the transactions
contemplated by the Credit Agreement and the other Credit Documents, the present
fair salable value of the assets of each of the Company and the Company and its
Subsidiaries taken as a whole is not less than the amount that will be required
to pay the probable liability of each of the Company and the Company and its
Subsidiaries taken as a whole, respectively, on its existing debts as they
become absolute and matured.

3.         In reaching the conclusions set forth in paragraph 2 and 3 above, we
have considered, among other things:

(a)        the cash and other current assets of the Company reflected in the
Company's Opening Pro Forma and Projected Balance Sheets reflecting the
transactions contemplated by the Credit Agreement, copies of which have been
delivered to the Agent ("Balance Sheets");

(b)        the most recent asset appraisal reports, concerning the fair market
value of the assets of the Company;

(c)        the experience of management of the Company in operating the
Company's business; and

(d)        all contingent liabilities of the Company and its Subsidiaries known
to me, including, among other things, claims arising out of, pending, or to our
knowledge, threatened litigation against the Company and its Subsidiaries and
pension liabilities.

4.         As of the date hereof, after taking into account the transactions
contemplated by the Credit Documents, each of the Company, and the Company and
its Subsidiaries taken as a whole, is able to realize upon its assets and pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business.  In reaching the conclusion set
forth in this paragraph, we have considered, among other things:

(a)        the cash and other current assets of the Company reflected in the
Balance Sheets;

(b)        the historical and anticipated income stream generated by the Company
and its Subsidiaries, as reflected in, among other things, the Cash Flow
Projections; and

(c)        the customary terms of trade payables in the business in which the
Company is engaged.

5.         As of the date hereof, after taking into account the transactions
contemplated by the Credit Documents, neither the Company, nor the Company and
its Subsidiaries taken as a whole, has an unreasonably small capital or will be
left with an unreasonably small capital.  In reaching the conclusion set forth
in this paragraph, we have considered, among other things, the level of capital
customarily maintained by other entities engaged in the business in which the
Company is engaged.

6.         For purposes of this Certificate, the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all of
the relevant facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

IN WITNESS WHEREOF, I have executed this certificate in my capacity as an
officer of the Company this 1st day of April, 2005.

 

GIBRALTAR INDUSTRIES, INC.

 

 

 

By:___________________________

 

Name: 

 

Title:    

 

Exhibit D-2

BORROWER'S CLOSING CERTIFICATE

            GIBRALTAR INDUSTRIES, INC. ("Company") hereby certifies to KeyBank
National Association, as Agent ("Agent") for the benefit of the Lenders, in
accordance with the provisions of a Credit Agreement among the undersigned,
KeyBank National Association, as Administrative Agent, Swingline Lender, Letter
of Credit Issuer, Lead Arranger and Bookrunner, JPMorgan Chase Bank, N.A. as
Syndication Agent and Letter of Credit Issuer, Harris Trust and Savings Bank, as
Co-Documentation Agent, HSBC Bank USA, National Association, as Co Documentation
Agent, Manufacturers and Traders Trust Company, as Co-Documentation Agent and
the Lenders named therein, dated as of April 1, 2005, as the same from time to
time may be amended, supplemented or otherwise modified ("Agreement") that:

(i)         the Company has complied in all material respects with all the
terms, covenants and conditions of the Agreement which are binding upon the
Company;

(ii)        there exists no Event of Default or Default, as defined in the
Agreement;

(iii)       no Material Adverse Effect has occurred and is continuing; and

(iv)       the representations and warranties contained in the Agreement are
true in all material respects on the date hereof.

            WITNESS the signature of the undersigned duly authorized officer of
Company on this ____ day of ________________, ____.

 

GIBRALTAR INDUSTRIES, INC.

 

 

 

By:___________________________

 

Name: 

 

Title:    

 

SCHEDULE 1-A

LENDERS

Percentage

Commitment

Name and Notice Address

 

 

 

.15%

$37,500,000

KEYBANK NATIONAL ASSOCIATION
50 Fountain Plaza, 5th Floor
Buffalo, New York 14202
Telephone No. (716) 847-2330
Facsimile No. (716) 847-7897

 

 

 

.12%

$30,000,000

MANUFACTURERS AND TRADERS TRUST COMPANY
One Fountain Plaza, 12th Floor
Buffalo, New York 14203
Telephone No. (716) 848-7003
Facsimile No. (716) 848-7318

 

 

 

.11%

$27,500,000

HARRIS TRUST & SAVINGS BANK
111 W. Monroe - 111/10W
Chicago, Illinois 60603
Telephone No. (313) 461-5739
Facsimile No. (313) 461-2891

 

 

 

.11%

$27,500,000

HSBC BANK USA, NATIONAL ASSOCIATION
One HSBC Center, Lobby Level
Buffalo, New York 14203
Telephone No. (716) 841-0962
Facsimile No. (716) 855-0384

 

 

 

.11%

$27,500,000

JPMORGAN CHASE BANK, N.A.
2300 Main Place Tower
Buffalo, New York 14202
Telephone No. (716) 858-1418
Facsimile No. (716) 843-4939

 

 

 

.11%

$27,500,000

US BANK, NATIONAL ASSOCIATION
US Bank Centre
1350 Euclid Avenue, 8th Floor
Cleveland, Ohio 44115
Telephone No. (216) 623-9233
Facsimile No. (216) 623-9208

 

 

 

.11%

27,500,000

BANK OF AMERICA
100 Federal Street, MA5-100-09-08
Boston, Massachusetts
Telephone No. (617) 434-4067
Facsimile No. (617) 434-3642

 

 

 

.11%

$27,500,000

NATIONAL CITY BANK OF PENNSYLVANIA
20 Stanwix Street, Locator 25-192
Pittsburgh, Pennsylvania 15222-1323
Telephone No. (412) 644-8007
Facsimile No. (412) 644-6224

 

 

 

.07%

$17,500,000

COMERICA BANK
One Detroit Center
500 Woodward Avenue,
9th Floor, MC 3279
Detroit, Michigan 48275-3279
Telephone No. (313) 222-3647
Facsimile No. (313) 222-3330

                                                                                            

SCHEDULE 1-B

ADMINISTRATIVE AGENT ADDRESS

            KeyBank National Association
            KeyCenter
            127 Public Square
            Cleveland, Ohio  44114
            Attention:  Laurie A. Landes
            Telecopier No.  (216) 689-0412
            Telephone No.  (216) 689-5926
            Email:  laurie_a_landes@keybank.com

 

SCHEDULE 1-C

JPMorgan Chase Letters of Credit

 


L/C Number


Date


Beneficiary

 


Amount

Expiry
Date

1.

R-615893

11/26/04

DM (Asia) Limited

$

2,750,000

12/31/05

2.

T-227639

7/11/02

Employers Insurance Company of Wausau,
H.O. Financial Credit

$

3,370,000

7/15/05

3.

T-245117

1/30/04

Zurich American Insurance Company

$

   400,000

1/31/06

4.

T-250646

9/14/04

The North River Insurance Company

$

1,000,000

9/13/05

5.

506797

 

Steamship Guaranty

$

4,694.40

 

 

SCHEDULE 6.1

PRUDENTIAL AMENDMENT DOCUMENTS

Amended and Restated Note Purchase Agreement dated as of April 1, 2005 with
respect to the 5.75% Senior Secured Notes due June 17, 2011

Amended and Restated Note Purchase Agreement dated as of April 1, 2005 with
respect to the 7.35% Senior Secured Notes due July 3, 2007

Amended and Restated Subordinated Note Purchase Agreement dated as of April 1,
2005 with respect to the 8.98% Senior Subordinated Notes due January 3, 2008

 

SCHEDULE 7.1

SUBSIDIARIES

1.         The following Subsidiaries are wholly-owned directly by Gibraltar
Steel Corporation of New York which, in turn, is wholly-owned by Gibraltar
Industries, Inc.:

                       Air Vent, Inc.
                        B&W of Michigan, Inc.
                        Brazing Concepts Company
                        Carolina Commercial Heat Treating, Inc.
                        Construction Metals, Inc.
                        GIT Limited*
                        GSCNY Corp.
                        GSC Flight Services Corp.*
                        Gibraltar International, Inc.
                        Harbor Metal Treating Co.
                        Harbor Metal Treating of Indiana, Inc.
                        Hi-Temp Heat Treating, Inc.
                        K&W Metal Fabricators, Inc.
                        Milcor, Inc. *
                        Pennsylvania Industrial Heat Treaters, Inc.
                        Renown Specialties Company Ltd.
                        SCM Metal Products, Inc.
                        Solar of Michigan, Inc.
                        Southeastern Metals Manufacturing Company, Inc.
                        United Steel Products Company, Inc.
                        Wm. R. Hubbell Steel Corporation

2.          The following Subsidiaries are directly and wholly-owned by
Gibraltar Industries, Inc.

                        Appleton Supply Co., Inc.
                        Cleveland Pickling, Inc.
                        Gibraltar Strip Steel, Inc.
                        Solar Group, Inc.

3.         The remainder of the Subsidiaries are owned as follows:

Subsidiary

Direct Ownership

Indirect Ownership

 

 

 

B&W Heat Treating Corp.

Gibraltar International, Inc. 100%

GSCNY**- 100%

B&W Leasing, LLC

B&W of Michigan, Inc.  100%

GSCNY-100%

Portals Plus, Incorporated*

Milcor, Inc.  100%

GSCNY- 100%

4.          Gibraltar Construction Products, Inc.* is currently inactive and no
shares of the company's stock are issued and outstanding.

                *  Not a Subsidiary Guarantor
              **  GSCNY= Gibraltar Steel Corporation of New York


SCHEDULE 9.3

EXISTING LIENS

            (a).       mortgages on real property owned by the Borrowers and the
Subsidiaries securing an amount not to exceed $10,000,000 in the aggregate;

            (b).       pari-passu first lien on the Collateral in favor of the
holders of (i) the $25,000,000 Senior Secured Notes due July 3, 2007 issued
pursuant to the Note Purchase Agreement dated as of June 28, 2002 and (ii) the
$75,000,000 Senior Secured Notes due June 17, 2011 issued pursuant to the Note
Purchase Agreement dated as of June 18, 2004;

            (c).       Liens in connection with the guaranty by Gibraltar
Industries, Inc. f/k/a Gibraltar Steel Corporation of certain obligations of 
Brazing Concepts Company not to exceed $1,900,000.

            (d).       Liens referenced in the attached UCC search prepared by
the Lender.

 

SCHEDULE 9.4

PERMITTED INDEBTEDNESS

(a)        Indebtedness of Brazing Concepts Company to Bank One Michigan in an
amount not exceeding $1,900,000;

(b).       Leases secured by the UCC Financing Statements referenced on Schedule
9.3.

(c).       Indebtedness of Gibraltar Steel Corporation and Gibraltar Steel
Corporation of New York to The Prudential Insurance Company of America as
follows: (i) $25,000,000 under the Senior Secured Notes due June July 3, 2007
issued pursuant to the Note Purchase Agreement dated as of June 28, 2002, (ii)
$75,000,000 under the Senior Secured Notes due June 17, 2011 issued pursuant to
the Note Purchase Agreement dated as of June 18, 2004 (collectively, with the
notes described in Subsection 1, the "Senior Secured Notes"), and (iii)
$25,000,000 under Subordinated Notes due January 3, 2008 issued pursuant to the
Subordinated Note Purchase Agreement dated as of July 3, 2002.

 

SCHEDULE 9.5

INVESTMENTS/GUARANTIES

            I.          Investments

(a).       Joint venture resulting from the purchase by GSCNY Corp. of a 50%
membership interest in Gibraltar DFC Strip Steel, LLC from the Duferco Farrell
Corp. pursuant to that certain Membership Purchase Agreement by and between
GSCNY Corp., Duferco Farrell Corp. and Duferco Participations Holding Limited
dated December 1, 2003;

(b).       Gibraltar Industries, Inc. owns 35 (35 of 100) issued and outstanding
shares of common stock of Cleveland Pickling, Inc.

II.         Guaranties

(a).       Guaranty by Gibraltar Industries, Inc. f/k/a Gibraltar Steel
Corporation of certain Indebtedness of Brazing Concepts Company not to exceed
$1,900,000.

 

SCHEDULE 9.10

TRANSACTIONS WITH AFFILIATES

None